Exhibit 10.7

  

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

among

SBA SENIOR FINANCE II LLC,

as Borrower,

The Several Lenders from Time to Time Parties Hereto,

TORONTO DOMINION (TEXAS) LLC,

as Administrative Agent,

CITIGROUP GLOBAL MARKETS INC. AND BARCLAYS BANK PLC

as Incremental Tranche B-1 Term Loan Syndication Agents,

and

DEUTSCHE BANK SECURITIES INC., J.P. MORGAN SECURITIES LLC, TD SECURITIES (USA)
LLC, WELLS FARGO SECURITIES, LLC and THE ROYAL BANK OF SCOTLAND PLC,

as Co-Incremental Tranche B-1 Term Loan Documentation Agents

Dated as of February 7, 2014

 

 

CITIGROUP GLOBAL MARKETS INC. AND BARCLAYS BANK PLC

as Incremental Tranche B-1 Term Loan Joint Lead Arrangers

and

CITIGROUP GLOBAL MARKETS INC., BARCLAYS BANK PLC, DEUTSCHE BANK SECURITIES INC.,
J.P. MORGAN SECURITIES LLC, TD SECURITIES (USA) LLC, RBS SECURITIES INC. and
WELLS FARGO SECURITIES, LLC,

as Joint Bookrunners



--------------------------------------------------------------------------------

Table of Contents

 

             Page   Section 1. DEFINITIONS      2      1.1.  

Defined Terms

     2      1.2.  

Other Definitional Provisions

     34    Section 2. AMOUNT AND TERMS OF REVOLVING CREDIT COMMITMENTS      35
     2.1.  

Commitments

     35      2.2.  

Procedure for Borrowing

     36      2.3.  

Repayment of Loans; Evidence of Debt

     37      2.4.  

Commitment Fees, etc.

     39      2.5.  

Optional Termination or Reduction of Revolving Credit Commitments

     40      2.6.  

Optional Prepayments

     40      2.7.  

Mandatory Prepayments

     41      2.8.  

Conversion and Continuation Options

     43      2.9.  

Minimum Amounts and Maximum Number of Eurodollar Tranches

     43      2.10.  

Interest Rates and Payment Dates

     44      2.11.  

Computation of Interest and Fees

     44      2.12.  

Inability to Determine Interest Rate

     45      2.13.  

Pro Rata Treatment and Payments

     45      2.14.  

Requirements of Law

     47      2.15.  

Taxes

     48      2.16.  

Indemnity

     51      2.17.  

Illegality

     51      2.18.  

Change of Lending Office; Replacement of Lenders

     52      2.19.  

Increase of Revolving Credit Commitments

     53      2.20.  

Incremental Term Loans

     54      2.21.  

Defaulting Lenders

     56      2.22.  

Extension Offers

     57      2.23.  

Refinancing Facilities

     59    Section 3. LETTERS OF CREDIT      61      3.1.  

L/C Commitment

     61      3.2.  

Procedure for Issuance of Letter of Credit

     61      3.3.  

Fees and Other Charges

     62      3.4.  

L/C Participations

     62      3.5.  

Reimbursement Obligation of the Borrower

     63      3.6.  

Obligations Absolute

     64      3.7.  

Letter of Credit Payments

     64      3.8.  

Applications

     64    Section 4. REPRESENTATIONS AND WARRANTIES      64      4.1.  

Financial Condition

     64      4.2.  

No Change

     65   

 

-i-



--------------------------------------------------------------------------------

             Page    

4.3.

  Corporate Existence; Compliance with Law      65     

4.4.

  Corporate Power; Authorization; Enforceable Obligations      66     

4.5.

  No Legal Bar      66     

4.6.

  No Material Litigation      66     

4.7.

  No Default      66     

4.8.

  Ownership of Property; Liens      66     

4.9.

  Intellectual Property      67     

4.10.

  Taxes      67     

4.11.

  Federal Regulations      67     

4.12.

  Labor Matters      67     

4.13.

  ERISA      67     

4.14.

  Investment Company Act; Other Regulations      68     

4.15.

  Subsidiaries      68     

4.16.

  Use of Proceeds      68     

4.17.

  Environmental Matters      69     

4.18.

  Accuracy of Information, etc.      70     

4.19.

  Security Documents      70     

4.20.

  Solvency      70     

4.21.

  Real Property Leases      70     

4.22.

  FCC and FAA Matters; State Regulatory Compliance      71     

4.23.

  Anti-Corruption Laws and Sanctions      71    Section 5. CONDITIONS PRECEDENT
     72     

5.1.

  Conditions to Effectiveness      72     

5.2.

  Conditions to Acquisition Incremental Tranche B-1 Funding Date      74     

5.3.

  Conditions to Each Extension of Credit      75    Section 6. AFFIRMATIVE
COVENANTS      75     

6.1.

  Financial Statements      75     

6.2.

  Certificates; Other Information      76     

6.3.

  Payment of Obligations      78     

6.4.

  Conduct of Business and Maintenance of Existence, etc.      78     

6.5.

  Maintenance of Property; Insurance      78     

6.6.

  Inspection of Property; Books and Records; Discussions      78     

6.7.

  Notices      79     

6.8.

  Environmental Laws      80     

6.9.

  Additional Collateral, etc.      80     

6.10.

  Further Assurances      82     

6.11.

  Cash Management      82    Section 7. NEGATIVE COVENANTS      82     

7.1.

  Financial Condition Covenants      82     

7.2.

  Limitation on Indebtedness      83     

7.3.

  Limitation on Liens      84     

7.4.

  Limitation on Fundamental Changes      86     

7.5.

  Limitation on Disposition of Property      86     

7.6.

  Limitation on Restricted Payments      87   

 

-ii-



--------------------------------------------------------------------------------

             Page    

7.7.

  Limitation on Investments      88     

7.8.

  Limitation on Modifications of Certain Documents      89     

7.9.

  Limitation on Transactions with Affiliates      89     

7.10.

  Limitation on Sales and Leasebacks      89     

7.11.

  Limitation on Negative Pledge Clauses      89     

7.12.

  Limitation on Restrictions on Subsidiary Distributions      90     

7.13.

  Limitation on Lines of Business      90     

7.14.

  Limitation on Hedge Agreements      90     

7.15.

  Limitation on Changes in Fiscal Periods      90     

7.16.

  Restrictions on Activities of the Securitization Manager      90    Section 8.
EVENTS OF DEFAULT      91    Section 9. THE AGENTS      94     

9.1.

  Appointment      94     

9.2.

  Delegation of Duties      94     

9.3.

  Exculpatory Provisions      95     

9.4.

  Reliance by Agents      95     

9.5.

  Notice of Default      95     

9.6.

  Non-Reliance on Agents and Other Lenders      96     

9.7.

  Indemnification      96     

9.8.

  Agent in Its Individual Capacity      97     

9.9.

  Successor Administrative Agent      97     

9.10.

  Authorization to Release Liens      97     

9.11.

  Agents      97    Section 10. MISCELLANEOUS      98     

10.1.

  Amendments and Waivers      98     

10.2.

  Notices      99     

10.3.

  No Waiver; Cumulative Remedies      100     

10.4.

  Survival of Representations and Warranties      100     

10.5.

  Payment of Expenses      101     

10.6.

  Successors and Assigns; Participations and Assignments      102     

10.7.

  Adjustments; Set-off      107     

10.8.

  Counterparts      108     

10.9.

  Severability      108     

10.10.

  Integration      108     

10.11.

  GOVERNING LAW      108     

10.12.

  Submission To Jurisdiction; Waivers      109     

10.13.

  Acknowledgments      109     

10.14.

  Confidentiality; Public Disclosure      110     

10.15.

  Release of Collateral Security and Guarantee Obligations      111     

10.16.

  Accounting Changes      111     

10.17.

  Delivery of Lender Addenda      112     

10.18.

  WAIVERS OF JURY TRIAL      112     

10.19.

  Effect of Amendment and Restatement      112   

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES:

 

1.1    Pricing Grid 1.2    Incremental Tranche B-1 Term Loan Commitments 4.15(a)
   Subsidiaries 4.15(b)    Agreements Affecting Capital Stock of Subsidiaries
4.19    UCC Filing Jurisdictions 7.2(d)    Existing Indebtedness 7.2(f)   
Seller Subordination Terms 7.3(f)    Existing Liens 7.5    Scheduled
Dispositions

EXHIBITS:

 

A    Form of Guarantee and Collateral Agreement B    Form of Compliance
Certificate C    Form of Closing Certificate D    Form of Assignment and
Acceptance E-1    Form of Legal Opinion of Greenberg Traurig, P.A. E-2    Form
of Legal Opinion of Thomas P. Hunt, Esq., General Counsel of the Loan Parties
F-1    Form of Revolving Credit Note F-2    Form of Term Note G    Form of
Exemption Certificate H    Form of Lender Addendum I    Form of Letter of Credit
Request J-1    Form of Borrowing Notice (Revolving Credit Loans) J-2    Form of
Borrowing Notice (Incremental Tranche B-1 Term Loans) K    Form of New Lender
Supplement L    Form of Revolving Credit Commitment Increase Supplement

 

-iv-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
February 7, 2014, among SBA SENIOR FINANCE II LLC, a Florida limited liability
company (the “Borrower”), the several banks and other financial institutions or
entities from time to time parties to this Agreement (the “Lenders”), CITIGROUP
GLOBAL CAPITAL MARKETS INC. and BARCLAYS BANK PLC, as Incremental Tranche B-1
Term Loan Syndication Agents, JPMORGAN CHASE BANK, N.A., as Term Loan
Syndication Agent, BARCLAYS BANK PLC, as Co-Term Loan Syndication Agent, RBS
SECURITIES INC., as Revolving Facility Syndication Agent, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Co-Revolving Facility Syndication Agent, Deutsche Bank
Securities Inc., J.P. Morgan Securities LLC, TD Securities (USA) LLC, The Royal
Bank of Scotland plc and Wells Fargo Securities, LLC, as Co-Incremental Tranche
B-1 Term Loan Documentation Agents, THE ROYAL BANK OF SCOTLAND PLC and WELLS
FARGO BANK, NATIONAL ASSOCIATION., as Co-Term Loan Documentation Agents,
CITIBANK, N.A. and JPMORGAN CHASE BANK, N.A., as Co-Revolving Facility
Documentation Agents, and TORONTO DOMINION (TEXAS) LLC, as administrative agent
(in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Administrative Agent and the Lenders (as defined in
the Existing Credit Agreement) are parties to the Amended and Restated Credit
Agreement, dated as of June 30, 2011 (as amended by the First Amendment thereto,
dated as of May 9, 2012, as further amended by the Second Amendment thereto,
dated as of May 9, 2012, as further amended by the Third Amendment thereto,
dated as of September 28, 2012, as further amended by the Fourth Amendment
thereto, dated as of September 28, 2012, as further amended by the Fifth
Amendment thereto, dated as of September 28, 2012 and as further amended by the
Sixth Amendment thereto, dated as of August 27, 2013, the “Existing Credit
Agreement”);

WHEREAS, SBA Torres Brasil, Limitada (“SBA Brasil”), a wholly owned subsidiary
of SBA Communications Corporation, a Florida corporation (the “Parent”), has
entered into an Agreement for the Equity Purchase and Sale, Investment and Other
Covenants dated as of December 3, 2013 with Telemar Norte Leste S.A. and BRT
Servicos de Internet S.A., pursuant to which SBA Brasil, or one or more other
wholly owned subsidiary or subsidiaries of the Parent, will acquire (such
acquisition, the “Acquisition”) 100% of the equity interests of a newly formed
company into which certain assets of the Sellers will, prior to the Acquisition,
be contributed.

WHEREAS, the parties to the Existing Credit Agreement have agreed to amend the
Existing Credit Agreement in certain respects and to restate the Existing Credit
Agreement as so amended as provided in this Agreement, effective upon
satisfaction of certain conditions precedent set forth in Section 5.1.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth and for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree that on the
Second Amendment and Restatement Effective Date (as defined below), the Existing
Credit Agreement shall be amended and restated in its entirety as follows:

SECTION 1. DEFINITIONS

1.1. Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“2010 Securitization Arrangements”: the collective reference to the transactions
and agreements, including the Securitization Management Agreement, described in
the Offering Memorandum dated April 8, 2010 issued by SBA Tower Trust in respect
of the Secured Tower Revenue Securities, Series 2010-1 and Series 2010-2, and
all transactions related thereto.

“2010 Securitization Subsidiaries”: the collective reference to (i) SBA
Depositor LLC, SBA Holdings LLC and each of their Subsidiaries and (ii) SBA
Network Management, Inc., in each case so long as such Persons are subject to
the 2010 Securitization Arrangements.

“Acceptable Tenant”: any Person that (a) has a contract with the Borrower or any
of its Subsidiaries to locate wireless transmission antennae on a Tower and
(b) either (i) is set forth on a list provided to the Administrative Agent prior
to the Initial Amendment Date or (ii) has been approved in writing by the
Administrative Agent (such approval not to be unreasonably withheld or delayed).

“Acquisition”: as defined in the preamble hereto.

“Acquisition Consideration”: means, in connection with the Acquisition, the
aggregate amount of the purchase consideration for such Acquisition, whether
payable at or prior to the consummation of such Acquisition or deferred for
payment at any future time.

“Acquisition Incremental Tranche B-1 Funding Date”: the date on which the
Borrower borrows Incremental Tranche B-1 Term Loans, all or a portion of the
proceeds of which are to be applied to pay the cash consideration payable in the
Acquisition.

“Acquisition Incremental Tranche B-1 Term Loans”: Incremental Tranche B-1 Term
Loans the proceeds of which were to be applied to the payment of the Acquisition
Consideration.

“Additional Securitization Arrangements”: the collective reference to the
transactions and agreements, including the Additional Securitization Management
Agreement, pursuant to which one or more domestic Excluded Subsidiaries owning
Towers are converted to special purpose entities or Towers currently owned or
subsequently acquired or built by such Excluded Subsidiaries are sold or
otherwise transferred to special purpose entities, and pursuant to which
certificates or evidences of Indebtedness are issued to third party investors
backed by the cash flows and asset value of such Towers, and all transactions
related thereto.

 

-2-



--------------------------------------------------------------------------------

“Additional Securitization Management Agreement”: any management agreement
having materially the same substance as the Securitization Management Agreement
and entered into in connection with the Additional Securitization Arrangements,
pursuant to which a direct or indirect Subsidiary or Subsidiaries of the Parent
performs for the Additional Securitization Subsidiaries functions reasonably
necessary to maintain, market, operate, manage and administer the Towers subject
to the Additional Securitization Arrangements.

“Additional Securitization Subsidiaries”: the collective reference to the
Excluded Subsidiaries that are subject to the Additional Securitization
Arrangements.

“Adjustment Date”: in respect of each fiscal period shall be the date on which
financial statements are delivered to the Lenders pursuant to Section 6.1 (but
in any event not later than the 45th day after the end of each of the first
three quarterly periods of each fiscal year or the 90th day after the end of
each fiscal year, as the case may be).

“Administrative Agent”: as defined in the preamble hereto.

“Affiliate”: as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” of a Person means the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person, whether by contract or otherwise.

“Affiliated Lender Assignment and Assumption”: an assignment and assumption
entered into by a Lender and a Purchasing Borrower Party (with the consent of
any party whose consent is required by Section 10.6), and accepted by the
Administrative Agent, in a form approved by the Administrative Agent.

“Agents”: the collective reference to the Co-Incremental Tranche B-1 Term Loan
Documentation Agents, Co-Term Loan Documentation Agents, the Incremental Tranche
B-1 Term Loan Syndication Agents, the Term Loan Syndication Agent, the Co-Term
Loan Syndication Agent, the Co-Revolving Facility Documentation Agents, the
Revolving Facility Syndication Agent, the Co-Revolving Facility Syndication
Agent, the Term Loan Lead Arranger, the Term Loan Co-Lead Arranger, the
Revolving Facility Joint Lead Arrangers, the Incremental Tranche B-1 Term Loan
Joint Lead Arrangers, the Bookrunners and the Administrative Agent.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) the aggregate then unpaid principal amount of such Lender’s Term
Loans and (b) the amount of such Lender’s Revolving Credit Commitment then in
effect or, if the Revolving Credit Commitments have been terminated, the amount
of such Lender’s Revolving Extensions of Credit then outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

-3-



--------------------------------------------------------------------------------

“Agreement”: this Second Amended and Restated Credit Agreement referred to in
the preamble hereto, as restated, amended, supplemented or otherwise modified
from time to time.

“Annualized Borrower EBITDA”: for any fiscal quarter, (x) the sum (without
duplication) of (a) the Consolidated Adjusted EBITDA for such quarter, plus
(b) the lesser of $2,500,000 and the actual amount of selling, general and
administrative expenses attributable to the Parent, Holdings or SBA Senior
Finance during such quarter which were included in the determination of the
items specified in clause (a) above, in each case determined on a pro forma
basis after giving effect to all acquisitions or dispositions of assets made by
the Borrower and its Subsidiaries from the beginning of such quarter through and
including the date on which Annualized Borrower EBITDA is determined (including
any related financing transactions) as if such acquisitions and dispositions had
occurred at the beginning of such quarter, multiplied by (y) four. For purposes
of making the computation referred to above, (A) acquisitions that have been
made by the Borrower or any of its Subsidiaries, including through mergers or
consolidations and including any related financing transactions, during such
quarter or subsequent to such quarter and on or prior to such date of
determination shall be deemed to have occurred on the first day of such quarter
and (B) the Consolidated Adjusted EBITDA attributable to Excluded Subsidiaries
(other than (i) the Includable Foreign Subsidiaries EBITDA and (ii) the
Consolidated Adjusted EBITDA attributable to the Securitization Manager or any
Person acting in a capacity analogous to the Securitization Manager pursuant to
any Additional Securitization Arrangements so long as such Person is a
subsidiary of the Borrower), to discontinued operations, as determined in
accordance with GAAP, and to operations or businesses disposed of prior to such
date of determination, shall be deducted from Consolidated Adjusted EBITDA for
such quarter.

“Annualized Cash Interest Expense”: for any fiscal quarter, (x) the total cash
interest expense of the Borrower and its Subsidiaries for such quarter with
respect to all outstanding Indebtedness of the Borrower and its Subsidiaries (in
each case, including, without limitation, all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing in accordance with GAAP), multiplied by (y) four.

“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Applicable Margin”: (a) with respect to Initial Term Loans, (i) 1.75% in the
case of Base Rate Loans and (ii) 2.75% in the case of Eurodollar Loans, (b) with
respect to Revolving Credit Loans, the rate per annum set forth on the Pricing
Grid, (c) with respect to Incremental Tranche A Term Loans, (i) 1.50% in the
case of Base Rate Loans and (ii) 2.50% in the case of Eurodollar Loans;
provided, however, that the foregoing margins in this clause (c) shall be
subject to change in accordance with the below pricing grid following the first
Adjustment Date occurring after the fiscal quarter ending September 30, 2012,
(d) with respect to Incremental Tranche B Term Loans, (i) 1.75% in the case of
Base Rate Loans and (ii) 2.75% in the case of Eurodollar Loans and (e) with
respect to Incremental Tranche B-1 Term Loans, 1.50% in the case of Base Rate
Loans and (ii) 2.50% in the case of Eurodollar Loans.

 

-4-



--------------------------------------------------------------------------------

PRICING GRID FOR INCREMENTAL TRANCHE A TERM LOANS

 

Pricing Ratio

   Eurodollar Loans     Base Rate Loans   > 4.5      2.50 %      1.50 % 
£ 4.5 to > 3.5      2.25 %      1.25 %  £ 3.5      2.00 %      1.00 % 

Changes in the Applicable Margin with respect to the Incremental Tranche A Term
Loans resulting from changes in the Pricing Ratio shall become effective on each
Adjustment Date, and any such change shall remain in effect until the next
Adjustment Date. If any financial statements referred in the definition of
Adjustment Date are not delivered within the time periods specified in such
definition, then, until such financial statements are delivered, the highest
rate set forth in each column of the pricing grid above shall apply. In
addition, at all times while an Event of Default shall have occurred and be
continuing, the highest rate set forth in each column of the pricing grid above
shall apply. Each determination of the Pricing Ratio pursuant hereto shall be
made with respect to the fiscal quarter of the Borrower ending at the end of the
period covered by the relevant financial statements.

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, including a Letter of Credit Request substantially in the
form of Exhibit I, requesting the Issuing Lender to open a Letter of Credit.

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by clauses (b), (c), (d),
(f), (i), (j) or (k) of Section 7.5 and any Excluded Disposition) which yields
gross proceeds to the Borrower or any of its Subsidiaries (valued at the initial
principal amount thereof in the case of non-cash proceeds consisting of notes or
other debt securities and valued at fair market value in the case of other
non-cash proceeds) in excess of $1,000,000.

“Assignee”: as defined in Section 10.6(c).

“Assignment and Acceptance”: an Assignment and Acceptance, substantially in the
form of Exhibit D.

“Assignor”: as defined in Section 10.6(c).

“Attributable Debt”: as to any sale and leaseback transaction, at the time of
determination, the present value (discounted at the rate of interest implicit in
such transaction, determined in accordance with GAAP) of the obligation of the
lessee for net rental payments during the remaining term of the lease included
in such sale and leaseback transaction (including any period for which such
lease has been extended or may, at the option of the lessor, be extended).

 

-5-



--------------------------------------------------------------------------------

“Auction” means an auction pursuant to which a Purchasing Borrower Party offers
to purchase Term Loans in accordance with a customary auction process conducted
on terms to be agreed between the parties participating in such Auction and
otherwise in accordance with Section 10.6(h).

“Auction Purchase Offer”: an offer by a Purchasing Borrower Party to purchase
Term Loans of one or more Classes pursuant to an auction process conducted on
terms to be agreed between the parties participating in such Auction and
otherwise in accordance with Section 10.6(h).

“Available Revolving Credit Commitment”: as to any Lender at any time, an amount
equal to the excess, if any, of (a) such Lender’s Revolving Credit Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding.

“Base Rate”: for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus  1⁄2
of 1% and (c) the Eurodollar Rate on such day (or if such day is not a Business
Day, the immediately preceding Business Day) for a deposit in dollars with a
maturity of one month plus 1%. For purposes hereof: “Prime Rate” shall mean the
rate publicly quoted from time to time by The Wall Street Journal as the “prime
rate” (or, if The Wall Street Journal ceases quoting a prime rate, the highest
per annum rate of interest published from time to time by the Federal Reserve
Board in Federal Reserve statistical release H.15 (519) entitled “Selected
Interest Rates” as the bank prime loan rate or its equivalent). Any change in
the Base Rate due to a change in the Prime Rate or the Federal Funds Effective
Rate shall be effective as of the opening of business on the effective day of
such change in the Prime Rate or the Federal Funds Effective Rate, respectively.
Notwithstanding the foregoing, the Base Rate for (i) any Initial Term Loan will
be deemed to be 2.00% per annum if the Base Rate determined pursuant to this
definition would otherwise be less than 2.00% per annum, (ii) any Incremental
Tranche B Term Loan made on the Incremental Tranche B Facility Effective Date
will be deemed to be 2.00% per annum if the Base Rate determined pursuant to
this definition would otherwise be less than 2.00% per annum and (iii) any
Incremental Tranche B-1 Term Loan made on the Second Amendment and Restatement
Effective Date will be deemed to be 1.75% per annum if the Base Rate determined
pursuant to this definition would otherwise be less than 1.75% per annum.

“Base Rate Loans”: Loans for which the applicable rate of interest is based upon
the Base Rate.

“Benefitted Lender”: as defined in Section 10.7.

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Bookrunners”: (i) in respect of the Incremental Tranche B-1 Term Loans,
Citigroup Global Markets Inc., Barclays Bank PLC, Deutsche Bank Securities Inc.,
J.P. Morgan Securities LLC, TD Securities (USA) LLC, RBS Securities Inc. and
Wells Fargo

 

-6-



--------------------------------------------------------------------------------

Securities, LLC and (ii) in respect of the Term Loans and the Revolving
Facility, J.P. Morgan Securities LLC, Barclays Bank PLC, TD Securities (USA)
LLC, RBS Securities Inc., Citibank, N.A., Deutsche Bank Securities Inc. and
Wells Fargo Securities, LLC.

“Borrower”: as defined in the preamble hereto.

“Borrower Materials”: as defined in Section 6.2.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Borrowing Notice”: (i) with respect to any request for borrowing of Revolving
Credit Loans hereunder, a notice from the Borrower, substantially in the form
of, and containing the information prescribed by, Exhibit J-1, delivered to the
Administrative Agent and (ii) with respect to any request for borrowing of
Incremental Tranche B-1 Term Loans hereunder, a notice from the Borrower,
substantially in the form of, and containing the information prescribed by,
Exhibit J-2, delivered to the Administrative Agent.

“Business Day”: (i) for all purposes other than as covered by clause (ii) below,
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City are authorized or required by law to close and (ii) with respect
to all notices and determinations in connection with, and payments of principal
and interest on, Eurodollar Loans, any day which is a Business Day described in
clause (i) and which is also a day for trading by and between banks in Dollar
deposits in the interbank eurodollar market.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding any debt securities convertible into any of the foregoing.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, money market deposits, eurodollar
time deposits or overnight bank deposits having maturities of six months or less
from the date of acquisition issued by any commercial bank that (i) is a Lender
or (ii) (A) is organized under the laws of the United States of America, any
state thereof, the District of Columbia or any member nation of the

 

-7-



--------------------------------------------------------------------------------

Organization for Economic Cooperation and Development or is the principal
banking Subsidiary of a bank holding company organized under the laws of the
United States, any state thereof, the District of Columbia or any member nation
of the Organization for Economic Cooperation and Development, and is a member of
the Federal Reserve System, and (B) has combined capital and surplus of not less
than $500,000,000; (c) commercial paper of an issuer rated at least A-2 by
Standard & Poor’s Ratings Services (“S&P”) or P-2 by Moody’s Investors Service,
Inc. (“Moody’s”), or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and maturing within six months from the
date of acquisition; (d) repurchase obligations of any Lender or of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than 30 days with respect to securities issued or
fully guaranteed or insured by the United States government; (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s;
(f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition; or
(g) shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition.

“Class”: when used in reference to (a) any Loan or borrowing hereunder, refers
to whether such Loan, or the Loans comprising such borrowing, are Revolving
Credit Loans, Term Loans, Incremental Term Loans, Initial Term Loans,
Incremental Tranche A Term Loans, Incremental Tranche B Term Loans, Incremental
Tranche B-1-A Term Loans, Incremental Tranche B-1-B Term Loans, Incremental
Tranche B-1 Term Loans or Designated Incremental Term Loans, (b) any Commitment,
refers to whether such Commitment is a Revolving Credit Commitment, Term
Commitment, Incremental Tranche B-1 Term Loan Commitments or a Commitment in
respect of any Incremental Term Loans and (c) any Lender, refers to whether such
Lender has a Loan or Revolving Credit Commitment, a Term Commitment, Incremental
Tranche B-1 Term Loan Commitment or a Commitment in respect of any Incremental
Term Loans or Designated Incremental Term Loans or with respect to a particular
Class. Incremental Term Loans and Designated Incremental Term Loans, as the case
may be, that have different terms and conditions (together with the Commitments
in respect thereof) shall be construed to be in different Classes; provided
that, except as otherwise set forth herein, Incremental Tranche B-1-A Term Loans
and Incremental Tranche B-1-B Term Loans shall be construed to be in the same
class.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all Property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

-8-



--------------------------------------------------------------------------------

“Commitment”: with respect to any Lender, such Lender’s Revolving Credit
Commitment, Term Commitment, Incremental Tranche B-1 Term Loan Commitments or
other commitment in respect of any Incremental Term Loans or any combination
thereof (as the context requires).

“Commitment Fee Rate”: the rate per annum set forth on the Pricing Grid.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Communications Act”: the Communications Act of 1934, and any similar or
successor federal statute, and the rules and regulations of the FCC thereunder,
all as amended and as may be in effect from time to time.

“Consolidated Adjusted EBITDA”: for any period, Consolidated Net Income for such
period plus, without duplication, the sum of:

(i) provision for taxes based on income, profits or capital of the Parent and
its Subsidiaries (including (x) the Securitization Manager and, if any, the
subsidiary acting in a capacity analogous to the Securitization Manager pursuant
to any Additional Securitization Arrangements and (y) the Specified Unrestricted
Foreign Entities) for such period, including franchise and similar taxes and
foreign withholding taxes, to the extent that such provision for taxes was
deducted in computing such Consolidated Net Income, plus

(ii) Consolidated Interest Expense of the Parent and its Subsidiaries (including
(x) the Securitization Manager and, if any, the subsidiary acting in a capacity
analogous to the Securitization Manager pursuant to any Additional
Securitization Arrangements and (y) the Specified Unrestricted Foreign Entities)
for such period determined in accordance with GAAP, whether paid or accrued and
whether or not capitalized (including, without limitation, amortization of debt
issuance costs and original issue discount, non-cash interest payments, the
interest component of any deferred payment obligations, the interest component
of all payments associated with Capital Lease Obligations, imputed interest with
respect to Attributable Debt, commissions, discounts and other fees and charges
incurred in respect of letter of credit or bankers’ acceptance financings,
amortization of gain or loss from previously settled Hedge Agreements and net
payments (if any) pursuant to Hedge Agreements), to the extent that any such
expense was deducted in computing such Consolidated Net Income, plus

 

-9-



--------------------------------------------------------------------------------

(iii) all preferred stock dividends paid or accrued in respect of the Parent’s
and its Subsidiaries’ preferred stock to Persons other than the Parent or a
Wholly Owned Subsidiary of the Parent other than preferred stock dividends paid
by the Parent in shares of preferred stock that is not Disqualified Stock to the
extent that such dividends were deducted in computing such Consolidated Net
Income, plus

(iv) non-recurring acquisition related costs required to be expensed pursuant to
the adoption of SFAS 141(R) to the extent that such costs were deducted in
computing such Consolidated Net Income, plus

(v) depreciation, accretion, amortization (including amortization of goodwill
and other intangibles) and other non-cash expenses, including non-cash
compensation and non-cash ground lease expense, losses on early extinguishment
of debt (including any premiums paid in connection with the discharge of
Indebtedness) and any asset impairment charges (excluding any such non-cash
expense to the extent that it represents an accrual of or reserve for cash
expenses in any future period) of the Parent and its Subsidiaries (including
(x) the Securitization Manager and, if any, the subsidiary acting in a capacity
analogous to the Securitization Manager pursuant to any Additional
Securitization Arrangements and (y) the Specified Unrestricted Foreign Entities)
for such period to the extent that such depreciation, accretion, amortization
and other non-cash expenses were deducted in computing such Consolidated Net
Income, minus

(vi) non-cash items increasing such Consolidated Net Income for such period
(including but not limited to non-cash straight-line leasing revenue, but
excluding any such non-cash revenue to the extent that it represents an accrual
of cash revenue to be received in any future period), minus

(vii) interest income of the Parent and its Subsidiaries (including (x) the
Securitization Manager and, if any, the subsidiary acting in a capacity
analogous to the Securitization Manager pursuant to any Additional
Securitization Arrangements and (y) the Specified Unrestricted Foreign Entities)
for such period, to the extent that any such income was included in computing
such Consolidated Net Income,

in each case on a consolidated basis and determined in accordance with GAAP.

“Consolidated Interest Expense”: the total interest expense of the Parent and
its Subsidiaries (including (x) the Securitization Manager and, if any, the
subsidiary acting in a capacity analogous to the Securitization Manager pursuant
to any Additional Securitization Arrangements and (y) the Specified Unrestricted
Foreign Entities) for such period with respect to all outstanding Indebtedness
of the Parent and its Subsidiaries (including (x) the Securitization Manager
and, if any, the subsidiary acting in a capacity analogous to the Securitization
Manager pursuant to any Additional Securitization Arrangements and (y) the
Specified Unrestricted Foreign Entities), including, without limitation, all
commissions, discounts and other fees and charges owed with respect to

 

-10-



--------------------------------------------------------------------------------

letters of credit and bankers’ acceptance financing and net costs under Hedge
Agreements in respect of interest rates to the extent such net costs are
allocable to such period in accordance with GAAP.

“Consolidated Net Income”: for any period, the aggregate of the Net Income of
the Parent and its Subsidiaries (including (x) the Securitization Manager and,
if any, the subsidiary acting in a capacity analogous to the Securitization
Manager pursuant to any Additional Securitization Arrangements and (y) the
Specified Unrestricted Foreign Entities) for such period, on a consolidated
basis, determined in accordance with GAAP; provided that there shall be excluded
(a) the Net Income (and net loss) of any Person that is accounted for by the
equity method of accounting, except that such Net Income shall be included but
only to the extent of the amount of dividends or distributions paid in cash to
the referent Person or a Subsidiary thereof and (b) the undistributed earnings
of any Subsidiary of the Borrower to the extent that the declaration or payment
of dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any Loan
Document) applicable to such Subsidiary.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date determined on a
consolidated basis in accordance with GAAP.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.

“Control Investment Affiliate”: as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

“Convertible Senior Notes Indenture”: the Indenture dated as of April 24, 2009,
among the Parent and U.S. Bank National Association, as trustee, together with
all instruments and agreements entered into by the Parent in connection
therewith and affecting the rights and obligations of the Parent under such
Indenture, as in effect on the date hereof.

“Co-Revolving Facility Documentation Agents”: Citibank, N.A. and JPMorgan Chase
Bank, N.A.

“Co-Revolving Facility Syndication Agent”: Wells Fargo Bank, National
Association.

 

-11-



--------------------------------------------------------------------------------

“Co-Incremental Tranche B-1 Term Loan Documentation Agents”: Deutsche Bank
Securities Inc., J.P. Morgan Securities LLC, TD Securities (USA) LLC, The Royal
Bank of Scotland plc and Wells Fargo Securities, LLC.

“Co-Term Loan Documentation Agents”: The Royal Bank of Scotland plc and Wells
Fargo Bank, National Association.

“Co-Term Loan Syndication Agent”: Barclays Bank PLC.

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender, as reasonably determined by the Administrative
Agent, that has (a) failed to fund any portion of its Revolving Credit Loans or
Term Loans or participations in Letters of Credit within three Business Days of
the date required to be funded by it hereunder, (b) notified the Borrower, the
Administrative Agent, the Issuing Lender or any Lender in writing that it does
not intend to comply with any of its funding obligations under this Agreement or
has made a public statement to the effect that it does not intend to comply with
its funding obligations under this Agreement, (c) failed, within three Business
Days after written request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Revolving Credit Loans and participations in then outstanding
Letters of Credit, (d) otherwise failed to pay over to the Administrative Agent
or any other Lender any other amount (other than a de minimis amount) required
to be paid by it hereunder within three Business Days of the date when due,
unless the subject of a good faith dispute, or (e) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment. For the avoidance of doubt, no Lender shall be a Defaulting Lender
solely as a result of ownership or control of such Lender by a Governmental
Authority or instrumentality thereof, by an Undisclosed Administration or
otherwise, so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority or instrumentality thereof) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

“Derivatives Counterparty”: as defined in Section 7.6.

“Designated Incremental Term Lender”: the collective reference to each Lender
that holds a Designated Incremental Term Loan.

 

-12-



--------------------------------------------------------------------------------

“Designated Incremental Term Loans”: (i) any Incremental Tranche B-1 Term Loans
and (ii) any other Incremental Term Loans incurred hereunder pursuant to an
Incremental Term Loan Amendment dated on or after the Second Amendment and
Restatement Effective Date.

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Stock”: any Capital Stock that, by its terms (or by the terms of
any security into which it is convertible or for which it is exchangeable, in
each case, at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is 91 days after the later of the
Revolving Credit Termination Date or the final scheduled maturity date of all
Term Loans; provided, however, (1) that any Capital Stock that would constitute
Disqualified Stock solely because the holders thereof have the right to require
the Parent to repurchase such Capital Stock upon the occurrence of a Fundamental
Change (as defined in the Convertible Senior Notes Indenture) shall not
constitute Disqualified Stock if the terms of such Capital Stock provide that
the Parent may not repurchase or redeem any such Capital Stock pursuant to such
provisions unless such repurchase or redemption complies with Section 3.01 of
the Convertible Senior Notes Indenture and (2) that any preferred stock that
would constitute Disqualified Stock shall not constitute Disqualified Stock if
issued as a dividend on then outstanding shares of preferred stock of the same
class or series.

“Dollars” and “$”: dollars in lawful currency of the United States of America.

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States of America, including any territory
thereof.

“Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, guidelines, codes, decrees, or other legally enforceable
requirements (including, without limitation, common law) of any international
authority or other Governmental Authority having jurisdiction over the Borrower,
any Subsidiary of the Borrower or any Tower, regulating, relating to or imposing
liability or standards of conduct concerning protection of the environment or of
human health, or employee health and safety, as has been, is now, or may at any
time hereafter be, in effect.

“Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and any other authorization pursuant to
any Environmental Law.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal

 

-13-



--------------------------------------------------------------------------------

fraction) of reserve requirements in effect on such day (including, without
limitation, basic, supplemental, marginal and emergency reserves under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR01 Page as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on such page (or otherwise on such screen), the “Eurodollar Base Rate”
for purposes of this definition shall be determined by reference to such other
comparable publicly available service for displaying eurodollar rates as may be
selected by the Administrative Agent or, in the absence of such availability, by
reference to the rate at which the Administrative Agent is offered Dollar
deposits at or about 11:00 A.M., New York City time, two Business Days prior to
the beginning of such Interest Period in the interbank eurodollar market where
its eurodollar and foreign currency and exchange operations are then being
conducted for delivery on the first day of such Interest Period for the number
of days comprised therein.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

 

Eurodollar Base Rate

1.00 – Eurocurrency Reserve Requirements

Notwithstanding the foregoing, the Eurodollar Rate for (i) any Initial Term
Loan, with respect to any applicable Interest Period, will be deemed to be
1.00% per annum if the Eurodollar Rate for such Interest Period determined
pursuant to this definition would otherwise be less than 1.00% per annum,
(ii) any Incremental Tranche B Term Loan made on the Incremental Tranche B
Facility Effective Date, with respect to any applicable Interest Period, will be
deemed to be 1.00% per annum if the Eurodollar Rate for such Interest Period
determined pursuant to this definition would otherwise be less than 1.00% per
annum and (iii) any Incremental Tranche B-1 Term Loan made on the Second
Amendment and Restatement Effective Date, with respect to any applicable
Interest Period, will be deemed to be 0.75% per annum if the Eurodollar Rate for
such Interest Period determined pursuant to this definition would otherwise be
less than 0.75% per annum.

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Eurodollar Loans shall
originally have been made on the same day).

 

-14-



--------------------------------------------------------------------------------

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excluded Disposition”: the Disposition of any Tower to the extent that (a) the
sum of (i) the Tower Cash Flow of such Tower for the twelve month period ending
on the last day of the month most recently ended prior to such Disposition plus
(ii) the aggregate Tower Cash Flow for such period of all other Towers Disposed
of during such period does not exceed (b) 5% of Annualized Borrower EBITDA
determined as of the end of the fiscal quarter most recently ended prior to such
Disposition.

“Excluded Subsidiaries”: (x) any Subsidiary of the Parent (other than Holdings,
SBA Senior Finance and the Borrower) (A) that is a Foreign Subsidiary or a
Domestic Subsidiary substantially all of whose assets consist of Capital Stock
of one or more Foreign Subsidiaries, in each case in respect of which either
(i) the pledge of all of the Capital Stock of such Subsidiary as Collateral or
(ii) the guaranteeing by such Subsidiary of the Obligations, would, in the good
faith judgment of the Borrower, result in adverse tax consequences to the
Borrower or (B) the Capital Stock of which is owned, directly or indirectly, by
the Parent, Holdings or SBA Senior Finance (but not owned, directly or
indirectly, by the Borrower or any Subsidiary of the Borrower) and (y) any
Subsidiary that is a 2010 Securitization Subsidiary.

“Excluded Swap Obligation”: with respect to any Subsidiary Guarantor, (a) any
Swap Obligation if, and to the extent that, and only for so long as, all or a
portion of the guarantee of such Subsidiary Guarantor of, or the grant by such
Subsidiary Guarantor of a security interest to secure, as applicable, such Swap
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Subsidiary Guarantor’s failure to constitute an “eligible
contract participant,” as defined in the Commodity Exchange Act and the
regulations thereunder, at the time the guarantee of (or grant of such security
interest by, as applicable) such Subsidiary Guarantor becomes or would become
effective with respect to such Swap Obligation or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Subsidiary Guarantor as
specified in any agreement between the relevant Loan Parties and counterparty
applicable to such Swap Obligations, and agreed by the Administrative Agent. If
a Swap Obligation arises under a master agreement governing more than one Swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guarantee or security interest is or
becomes illegal, in the case of clause (a) above, or is so designated, in the
case of clause (b) above.

“Existing Credit Agreement”: as defined in the preamble hereto.

“Existing Term Lender”: the collective reference to each Lender that holds an
Existing Term Loan.

 

-15-



--------------------------------------------------------------------------------

“Existing Term Loans”: as defined in Section 2.1(a).

“Extension”: as defined in Section 2.22.

“Extension Loans”: as defined in Section 2.22.

“Extension Offer”: as defined in Section 2.22.

“FAA”: the Federal Aviation Administration, and any successor agency of the
United States Government exercising substantially equivalent powers.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any regulations or official
interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

“FCC”: the Federal Communications Commission, and any successor agency of the
United States Government exercising substantially equivalent powers.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“First Amendment”: the First Amendment, dated the First Amendment Effective
Date, among the Borrower, the Extending Revolving Lenders party thereto and the
Administrative Agent.

“First Amendment Effective Date”: May 9, 2012.

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Fourth Amendment”: the Fourth Amendment, dated the Fourth Amendment Effective
Date, among the Borrower, the Lenders party thereto and the Administrative
Agent.

“Fourth Amendment Effective Date”: September 28, 2012.

“Funding Office”: the office designated from time to time by the Administrative
Agent, by written notice to the Borrower and the Lenders, as the Funding Office.

“GAAP”: generally accepted accounting principles in the United States of America
as in effect from time to time, except that for purposes of Section 7.1, GAAP
shall be determined on the basis of such principles in effect on the date hereof
and consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1.

 

-16-



--------------------------------------------------------------------------------

“Governmental Authority”: the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, self-regulatory
authority, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Guarantee and Collateral Agreement”: the Second Amended and Restated Guarantee
and Collateral Agreement to be executed and delivered on the Second Amendment
and Restatement Effective Date by the Parent, Holdings, SBA Senior Finance, the
Borrower and each other Loan Party, substantially in the form of Exhibit A, as
the same may be restated, amended, supplemented or otherwise modified from time
to time.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

“Hedge Agreements”: all interest rate swaps, caps or collar agreements or
similar arrangements entered into by the Borrower or any Subsidiary providing
for protection against fluctuations in interest rates or currency exchange rates
or the exchange of nominal interest obligations, either generally or under
specific contingencies.

 

-17-



--------------------------------------------------------------------------------

“Holdings”: SBA Telecommunications LLC, a Florida limited liability company.

“Includable Foreign Subsidiaries EBITDA”: an amount equal to the lesser of
(i) the Annualized Borrower EBITDA attributable to the Specified Foreign
Subsidiaries or (ii) 35.0% of the Annualized Borrower EBITDA.

“Incremental Revolving Margin”: as defined in Section 2.19(d).

“Incremental Term Loan”: as defined in Section 2.20(a).

“Incremental Term Loan A Amendment”: the Second Amendment, dated the Incremental
Tranche A Facility Effective Date, among the Borrower, the Incremental Tranche A
Term Lenders and the Administrative Agent.

“Incremental Term Loan B Amendment”: the Fifth Amendment, dated the Incremental
Tranche B Facility Effective Date, among the Borrower, the Incremental Tranche B
Term Lenders and the Administrative Agent.

“Incremental Term Loan Amendment”: as defined in Section 2.20(c).

“Incremental Term Loan Notice”: as defined in Section 2.20(a).

“Incremental Tranche A Facility Effective Date”: May 9, 2012.

“Incremental Tranche A Term Lenders”: the collective reference to each Lender
that holds an Incremental Tranche A Term Loan.

“Incremental Tranche A Term Loans”: as defined in the Incremental Term Loan A
Amendment.

“Incremental Tranche B Facility Effective Date”: September 28, 2012.

“Incremental Tranche B Term Lenders”: the collective reference to each Lender
that holds an Incremental Tranche B Term Loan.

“Incremental Tranche B Term Loans”: as defined in the Incremental Term Loan B
Amendment.

“Incremental Tranche B-1 Funding Date”: any date upon which the Borrower borrows
Incremental Tranche B-1 Term Loans hereunder.

“Incremental Tranche B-1 Term Loan Commitments”: as defined in Section 2.1(c).

“Incremental Tranche B-1 Term Loan Joint Lead Arrangers”: Citigroup Global
Markets Inc. and Barclays Bank PLC.

 

-18-



--------------------------------------------------------------------------------

“Incremental Tranche B-1 Term Lenders”: the collective reference to each Lender
that holds an Incremental Tranche B-1 Term Loan Commitment or an Incremental
Tranche B-1 Term Loan.

“Incremental Tranche B-1 Term Loans”: as defined in Section 2.1(c).

“Incremental Tranche B-1-A Term Loans”: the collective reference to any
Incremental Tranche B-1 Term Loans borrowed prior to the Acquisition Incremental
Tranche B-1 Funding Date hereunder.

“Incremental Tranche B-1-B Term Loans”: the collective reference to any
Incremental Tranche B-1 Term Loans other than Incremental Tranche B-1-A Term
Loans.

“Incremental Tranche B-1 Term Loan Syndication Agents”: as defined in the
preamble hereto.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments (other than performance bonds and other
obligations of a like nature incurred in the ordinary course of such Person’s
business), (d) all indebtedness created or arising under any conditional sale or
other title retention agreement with respect to Property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
Property), (e) all Capital Lease Obligations of such Person, (f) all obligations
of such Person, contingent or otherwise, as an account party under acceptance,
letter of credit or similar facilities, (g) all obligations of such Person,
contingent or otherwise, to purchase, redeem, retire or otherwise acquire for
value any Capital Stock of such Person, (h) all Guarantee Obligations of such
Person in respect of obligations of the kind referred to in clauses (a) through
(g) above, (i) all obligations of the kind referred to in clauses (a) through
(h) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on Property
(including, without limitation, accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation, (j) for the purposes of Section 8(e) only, all obligations
of such Person in respect of Hedge Agreements and (k) the liquidation value of
any preferred Capital Stock of such Person or its Subsidiaries held by any
Person other than such Person and its Wholly Owned Subsidiaries.

“Indemnified Liabilities”: as defined in Section 10.5.

“Indemnitee”: as defined in Section 10.5.

“Initial Amendment Date”: June 30, 2011.

 

-19-



--------------------------------------------------------------------------------

“Initial Term Lenders”: the collective reference to each Lender that holds an
Initial Term Loan.

“Initial Term Loans”: the collective reference to the Term Loans made pursuant
to Section 2.1(a) under the Existing Credit Agreement.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

“Interest Payment Date”: (a)(i) as to any Base Rate Loan other than any
Incremental Tranche B-1-A Term Loan, the last day of each March, June, September
and December to occur while such Base Rate Loan is outstanding and the final
maturity date of such Base Rate Loan, and (ii) as to any Base Rate Loan that is
an Incremental Tranche B-1-A Term Loan, initially, the earliest to occur of
(A) the Acquisition Incremental Tranche B-1 Funding Date, (B) the Outside Date
and, (C) the final maturity date of such Base Rate Loan and thereafter, the last
day of each March, June, September and December to occur while such Base Rate
Loan is outstanding and the final maturity date of such Base Rate Loan, (b) as
to any Eurodollar Loan having an Interest Period of three months or less, the
last day of such Interest Period, (c) as to any Eurodollar Loan having an
Interest Period longer than three months, each day which is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period and (d) as to any Loan (other than a Base Rate
Loan), the date of any repayment or prepayment made in respect thereof.

“Interest Period”: (a) as to any Eurodollar Loan other than an Incremental
Tranche B-1-A Term Loan, (i) initially, the period commencing on the borrowing
or conversion date, as the case may be, with respect to such Eurodollar Loan and
ending one, three or six months thereafter, as selected by the Borrower in its
notice of borrowing or notice of conversion, as the case may be, given with
respect thereto; and (ii) thereafter, each period commencing on the last day of
the next preceding Interest Period applicable to such Eurodollar Loan and ending
one, three or six months thereafter, as selected by the Borrower by irrevocable
notice to the Administrative Agent not less than three Business Days prior to
the last day of the then current Interest Period with respect thereto and (b) as
to any Eurodollar Loan that is an Incremental Tranche B-1-A Term Loan,
(i) initially, the period commencing on the borrowing or conversion date, as the
case may be, with respect to such Eurodollar Loan and ending on the earlier to
occur of the Acquisition Incremental Tranche B-1 Funding Date and the Outside
Date; and (ii) thereafter, each

 

-20-



--------------------------------------------------------------------------------

period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, three or six months
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not less than three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) any Interest Period with respect to Revolving Credit Loans that would
otherwise extend beyond the Revolving Credit Termination Date shall end on the
Revolving Credit Termination Date and any Interest Period with respect to Term
Loans, shall end on the maturity date with respect to such Term Loans;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such
Eurodollar Loan.

“Investments”: as defined in Section 7.7.

“Issuing Lender”: The Toronto-Dominion Bank, New York Branch (or one of its
Affiliates) in its capacity as issuer of any Letter of Credit, or any
replacement or successor Issuing Lender appointed hereunder.

“L/C Commitment”: $50,000,000.

“L/C Fee Payment Date”: the last day of each March, June, September and December
and the last day of the Revolving Credit Commitment Period.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5. The L/C Obligations of any Lender at
any time shall be its Revolving Credit Percentage of the total L/C Obligations
at such time.

“L/C Participants”: the collective reference to all the Lenders other than the
Issuing Lender.

 

-21-



--------------------------------------------------------------------------------

“Lender Addendum”: with respect to any Lender, a Lender Addendum, substantially
in the form of Exhibit H, executed and delivered by such Lender on the Initial
Amendment Date as provided in Section 10.17.

“Lenders”: as defined in the preamble hereto.

“Letters of Credit”: as defined in Section 3.1(a).

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

“Loan Documents”: this Agreement, the First Amendment, the Security Documents,
the Applications, the Incremental Term Loan A Amendment, the Third Amendment,
the Fourth Amendment, the Incremental Term Loan B Amendment, the Sixth
Amendment, the Notes, any Incremental Term Loan Amendment and any Refinancing
Facility Agreement.

“Loan Parties”: the Parent, Holdings, SBA Senior Finance, the Borrower and each
Subsidiary of the Borrower which is a party to a Loan Document, and each
individually a “Loan Party.”

“Loans”: the collective reference to the Revolving Credit Loans and Term Loans.

“Majority Revolving Facility Lenders”: at any time, the holders of more than 50%
of the Total Revolving Credit Commitments then in effect or, if the Revolving
Credit Commitments have been terminated, the Total Revolving Extensions of
Credit then outstanding.

“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, property or condition (financial or otherwise) of (i) the Borrower and
its Subsidiaries (including the Securitization Manager and, if any, the
subsidiary acting in a capacity analogous to the Securitization Manager pursuant
to any Additional Securitization Arrangements) taken as a whole or (ii) the
Parent and its Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.

“Material Environmental Loss”: the collective reference to the following items
arising out of any Environmental Law or any liabilities or obligations with
respect to any Materials of Environmental Concern that either (i) exceed
$1,000,000 individually, or $5,000,000 in the aggregate, or (ii) would have a
Material Adverse Effect: (a) any costs to the Borrower and/or any of its
Subsidiaries relating to investigative, removal, remedial or other response
activities, compliance costs, compensatory damages, natural resource damages,
punitive damages, fines, penalties and any associated engineering, legal and

 

-22-



--------------------------------------------------------------------------------

other professional fees (including without limitation, costs of defending or
asserting any claim) in connection with any of the foregoing and (b) any other
losses to the Borrower and/or its Subsidiaries; provided that any amounts
expended for environmental site assessments pursuant to customary due diligence
conducted in connection with the acquisition of Towers and/or Tower sites shall
be excluded from the calculation of any Material Environmental Loss.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, polychlorinated biphenyls,
urea-formaldehyde insulation, asbestos, molds, pollutants, contaminants,
radioactivity, radiofrequency radiation or any other radiation associated with
or allegedly associated with the telecommunications business, and any other
substances of any kind, whether or not any such substance is defined as
hazardous or toxic under any Environmental Law, that is regulated pursuant to or
could give rise to liability under any Environmental Law.

“Minimum EBITDA”: as defined in Section 7.5(l).

“Minimum Extension Condition”: as defined in Section 2.22(b).

“MNPI”: material non-public information (within the meaning of the United States
federal securities laws) concerning, direclty or indirectly, the Borrower, any
Subsidiary or their securities.

“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA to which the Borrower or a Commonly Controlled Entity (i) makes or is
obligated to make contributions, (ii) during the preceding five plan years, has
made or been obligated to make contributions or (iii) has any actual or
contingent liability.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of attorneys’ fees, accountants’ fees, investment banking fees, amounts
required to be applied to the repayment of Indebtedness secured by a Lien
expressly permitted hereunder on any asset which is the subject of such Asset
Sale or Recovery Event (other than any Lien pursuant to a Security Document) and
other customary fees and expenses (including commissions, transfer taxes and
other customary expenses) actually incurred in connection therewith and net of
taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements) and (b) in connection with any issuance or sale of equity
securities or debt securities or instruments or the incurrence of loans, the
cash proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses (including commissions,
transfer taxes and other customary expenses) actually incurred in connection
therewith.

 

-23-



--------------------------------------------------------------------------------

“Net Hedge Exposure”: as of any date of determination, the aggregate amount of
all payments that the Borrower or any of its Subsidiaries would have to make in
the event of an early termination on such date in respect of outstanding Hedge
Agreements, net of payments that the Borrower or any of its Subsidiaries would
receive in the event of early termination on such date; provided, that for
purposes of this Agreement, Net Hedge Exposure shall be deemed to be at least
equal to (and not less than) zero.

“Net Income”: with respect to any Person for any period, the net income (loss)
of such Person for such period, determined in accordance with GAAP, excluding,
however, (i) any gain or loss, together with any related provision for taxes on
such gain or loss, realized in connection with (a) any asset sale outside the
ordinary course of business (including, without limitation, dispositions
pursuant to sale and leaseback transactions) or (b) the disposition of any
securities by such Person or any of its Subsidiaries (including (x) the
Securitization Manager and, if any, the subsidiary acting in a capacity
analogous to the Securitization Manager pursuant to any Additional
Securitization Arrangements and (y) the Specified Unrestricted Foreign Entities)
or the write off of any deferred financing fees or the extinguishment of any
Indebtedness of such Person or any of its Subsidiaries (including (x) the
Securitization Manager and, if any, the subsidiary acting in a capacity
analogous to the Securitization Manager pursuant to any Additional
Securitization Arrangements and (y) the Specified Unrestricted Foreign
Entities), (ii) any extraordinary gain or loss, together with any related
provision for taxes on such extraordinary gain or loss and (iii) the cumulative
effect of a change in accounting principles.

“New Lenders”: the collective reference to each New Term Lender and each New
Revolving Lender.

“New Lender Supplement”: with respect to any New Lender, a New Lender
Supplement, substantially in the form of Exhibit K, executed and delivered by
such New Lender as provided in Section 2.19(b).

“New Revolving Lender”: as defined in Section 2.19(b).

“New Term Lender”: as defined in Section 2.20(b).

“Non-Excluded Taxes”: as defined in Section 2.15(a).

“Non-U.S. Lender”: as defined in Section 2.15(e).

“Notes”: the collective reference to any promissory note evidencing Revolving
Credit Loans or Term Loans.

“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of the Borrower to the

 

-24-



--------------------------------------------------------------------------------

Administrative Agent or to any Lender or Qualified Counterparty, whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit, any Specified Hedge
Agreement or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including, without limitation,
all fees, charges and disbursements of counsel to the Administrative Agent or to
any Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise; provided, that for purposes of determining any Guarantee Obligations
of any Subsidiary Guarantor under this Agreement, the definition of
“Obligations” shall not create any guarantee by any Subsidiary Guarantor of any
Excluded Swap Obligations of such Subsidiary Guarantor.

“OFAC”: as defined in the definition of “Sanctions.”

“Offered Increase Amount”: as defined in Section 2.19(a).

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, including
any interest, additions to tax or penalties applicable thereto.

“Outside Date”: March 31, 2014.

“Parent”: as defined in the preamble hereto.

“Participant”: as defined in Section 10.6(b).

“Participant Register”: as defined in Section 10.6(b).

“Payment Office”: the office designated from time to time by the Administrative
Agent, by written notice to the Borrower, as the Payment Office.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Foreign Currencies”: the collective reference to the local currency
adopted by the jurisdiction of organization of each Specified Foreign
Subsidiary.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

-25-



--------------------------------------------------------------------------------

“Platform”: as defined in Section 6.2.

“Preferred Stock Purchase Rights”: rights issued by the Parent to holders of its
common stock to purchase its Series E Junior Participating Preferred Stock, par
value $.01 per share, as such rights may be amended from time to time.

“Pricing Grid”: the pricing grid attached hereto as Schedule 1.1.

“Pricing Ratio”: on any date, the ratio of Consolidated Total Debt on such date
to Annualized Borrower EBITDA for the fiscal quarter most recently ended prior
to such date.

“Projections”: as defined in Section 6.2(c).

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Public Lender”: as defined in Section 6.2.

“Purchasing Borrower Party”: any of the Parent or any of its Subsidiaries.

“Qualified Counterparty”: with respect to any Specified Hedge Agreement, any
counterparty thereto that, at the time such Specified Hedge Agreement was
entered into, was a Lender or an Affiliate of a Lender.

“Qualified Tower”: (i) an existing Tower which has (a) at least one Acceptable
Tenant leasing space on such Tower and (b) positive Tower Cash Flow for a period
of not less than four consecutive fiscal quarters or (ii) a newly constructed
Tower with respect to which (a) the Borrower or a Subsidiary thereof shall have
received an executed tenant lease from an Acceptable Tenant as of the date of
completion of such Tower for occupancy to begin on or promptly following such
date of completion and (b) on the date the construction of such Tower is
completed, such Tower has positive Tower Cash Flow on a pro forma basis
(including any executed leases to be in effect on such date of completion).

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any of its Subsidiaries which yields gross proceeds to the
Borrower or any of its Subsidiaries in excess of $1,000,000.

“Refinancing Commitment”: a Refinancing Revolving Commitment or a Refinancing
Term Loan Commitment.

“Refinancing Facility Agreement”: a Refinancing Facility Agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the Administrative Agent and one or more Refinancing Lenders,
establishing Refinancing Commitments and effecting such other amendments hereto
and to the other Loan Documents as are contemplated by Section 2.23.

 

-26-



--------------------------------------------------------------------------------

“Refinancing Lenders”: collectively, the Refinancing Revolving Lenders and the
Refinancing Term Lenders.

“Refinancing Loans”: collectively, the Refinancing Revolving Loans and the
Refinancing Term Loans.

“Refinancing Revolving Commitments”: as defined in Section 2.23(a).

“Refinancing Revolving Lender”: as defined in Section 2.23(a).

“Refinancing Revolving Loans”: as defined in Section 2.23(a).

“Refinancing Term Lender”: as defined in Section 2.23(a).

“Refinancing Term Loan Commitments”: as defined in Section 2.23(a).

“Refinancing Term Loans”: as defined in in Section 2.23(a).

“Register”: as defined in Section 10.6(d).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any of its Subsidiaries
in connection therewith that are not applied to (i) prepay the Term Loans and
reduce the Revolving Credit Commitments pursuant to Section 2.7(a) as a result
of the delivery of a Reinvestment Notice or (ii) prepay Revolving Credit Loans
(without a reduction of the Revolving Credit Commitments) and Term Loans
pursuant to Section 2.7(b) as a result of the delivery of a Reinvestment Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to (a) in the case of an Asset Sale the subject of which is a
Tower, acquire or construct Towers or (b) otherwise, acquire assets useful in
its business or make capitalized repairs and improvements with respect to such
assets.

 

-27-



--------------------------------------------------------------------------------

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring 365 days after such Reinvestment Event and
(b) the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, (i) in the case of an Asset Sale the subject of which is a
Tower, acquire or construct Towers or (ii) otherwise, acquire assets useful in
its business or make capitalized repairs and improvements with respect to such
assets, in each case with all or any portion of the relevant Reinvestment
Deferred Amount.

“Reinvestment Prepayment or Commitment Reduction Amount”: with respect to any
Reinvestment Event, the Reinvestment Deferred Amount relating thereto less any
amount expended prior to the relevant Reinvestment Prepayment Date to (a) in the
case of an Asset Sale the subject of which is a Tower, acquire or construct
Towers or (b) otherwise, acquire assets useful in its business or make
capitalized repairs and improvements with respect to such assets.

“Related Fund”: with respect to any Lender, any fund that (x) invests in
commercial loans and (y) is managed or advised by the same investment advisor as
such Lender, by such Lender or an Affiliate of such advisor.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the 30 day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”: at any time, the holders of more than 50% of the sum of
(i) the Total Revolving Credit Commitments then in effect or, if the Revolving
Credit Commitments have been terminated, the Total Revolving Extensions of
Credit then outstanding and (ii) the aggregate unpaid principal amount of the
Term Loans then outstanding.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

“Responsible Officer”: the chief executive officer, president, chief financial
officer or chief accounting officer of the Borrower, but in any event, with
respect to financial matters, the chief financial officer of the Borrower.

“Restricted Payments”: as defined in Section 7.6.

“Revolving Credit Commitment”: as to any Lender, the obligation of such Lender,
if any, to make Revolving Credit Loans and participate in Letters of Credit, in
an aggregate principal and/or face amount not to exceed the amount set forth on
Schedule 1 to the Lender Addendum delivered by such Lender, or, as the case may
be, in the

 

-28-



--------------------------------------------------------------------------------

Assignment and Acceptance or New Lender Supplement pursuant to which such Lender
became a party hereto, in each case, as the same may be changed from time to
time pursuant to the terms hereof. The aggregate amount of the Total Revolving
Credit Commitments as of the Second Amendment and Restatement Effective Date is
$770,000,000.

“Revolving Credit Commitment Increase Notice”: as defined in Section 2.19(a).

“Revolving Credit Commitment Period”: the period from and including the Initial
Amendment Date to the Revolving Credit Termination Date.

“Revolving Credit Facility”: the Revolving Credit Commitments and the extensions
of credit made thereunder.

“Revolving Credit Lenders”: the collective reference to each Lender that has a
Revolving Credit Commitment or that holds a Revolving Credit Loan.

“Revolving Credit Loans”: as defined in Section 2.1(b).

“Revolving Credit Percentage”: as to any Lender at any time, the percentage
which such Lender’s Revolving Credit Commitment then constitutes of the Total
Revolving Credit Commitments, provided that in the case of Section 2.21 when a
Defaulting Lender shall exist, “Revolving Credit Percentage” shall mean the
percentage of the Total Revolving Credit Commitments (disregarding any
Defaulting Lender’s Revolving Credit Commitment) represented by such Lender’s
Revolving Credit Commitment (or, at any time after the Revolving Credit
Commitments shall have expired or terminated, the percentage which the aggregate
amount of such Lender’s Revolving Extensions of Credit then outstanding
constitutes of the aggregate amount of the Revolving Extensions of Credit then
outstanding, giving effect to any Lender’s status as a Defaulting Lender at such
time).

“Revolving Credit Termination Date”: May 9, 2017.

“Revolving Extensions of Credit”: as to any Lender at any time, an amount equal
to the sum of (a) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding and (b) such Lender’s Revolving Credit
Percentage of the L/C Obligations then outstanding.

“Revolving Facility Joint Lead Arrangers”: TD Securities (USA) LLC and RBS
Securities Inc.

“Revolving Facility Syndication Agent”: The Royal Bank of Scotland plc.

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”) or the U.S. Department of State.

 

-29-



--------------------------------------------------------------------------------

“Sanctioned Country”: a country or territory which is the subject or target of
country-wide embargo administered by OFAC. As of the Second Amendment and
Restatement Effective Date, each of Cuba, Iran, Sudan, Syria, Myanmar and North
Korea is a Sanctioned Country.

“Sanctioned Person”: (a) any Person listed in any Sanctions-related list of
designated Persons maintained by OFAC or the U.S. Department of State or (b) any
Person the Borrower knew or should have known was controlled by any such Person.

“SBA Brasil”: as defined in the preamble hereto.

“SBA Senior Finance”: SBA Senior Finance, LLC, a Florida limited liability
company.

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

“Second Amendment and Restatement Effective Date”: the date on which the
conditions precedent set forth in Section 5.1 are satisfied.

“Secured Parties”: as defined in the Guarantee and Collateral Agreement.

“Securitization Loan Agreement”: the Amended and Restated Loan and Security
Agreement, dated as of November 18, 2005, between SBA Properties, Inc. and SBA
Depositor LLC, as amended by the First Loan and Security Agreement Supplement
and Amendment, dated as of November 18, 2005, between SBA Properties, Inc. and
SBA Depositor LLC, as further amended by the Second Loan and Security Agreement
Supplement and Amendment, dated as of November 6, 2006, among SBA Properties,
Inc., as Initial Borrower, SBA Towers, Inc., SBA Puerto Rico, Inc., SBA Sites,
Inc., SBA Towers USVI, Inc. and SBA Structures, Inc., as Additional Borrowers,
and Midland Loan Services, Inc., as Servicer on behalf of LaSalle Bank National
Association, as Trustee, as further amended by the Third Loan and Security
Agreement Supplement and Amendment, dated as of April 16, 2010, among SBA
Properties, Inc., SBA Sites, Inc. and SBA Structures, Inc., as Borrowers, and
Midland Loan Servicer, as Servicer on behalf of Deutsche Bank Trust Company
Americas, as Trustee, as further amended by the Fourth Loan and Security
Agreement Supplement and Amendment, dated as of April 16, 2010, among SBA
Properties, Inc., SBA Sites, Inc. and SBA Structures, Inc., as Borrowers, and
Midland Loan Servicer, as Servicer on behalf of Deutsche Bank Trust Company
Americas, as Trustee, as the same may be amended, supplemented or otherwise
modified from time to time in accordance with Section 7.8 and the other terms
hereof and the terms thereof.

“Securitization Management Agreement”: the Management Agreement, dated as of
November 18, 2005, as amended by the Joinder and Amendment to Management
Agreement, dated as of November 6, 2006, among SBA Network Management, Inc., SBA
Properties, Inc., SBA Towers, Inc., SBA Puerto Rico, Inc., SBA Sites, Inc., SBA
Towers USVI, Inc. and SBA Structures, Inc., as the same may be amended,
supplemented or otherwise modified from time to time in accordance with
Section 7.8 and the other terms hereof and the terms thereof.

 

-30-



--------------------------------------------------------------------------------

“Securitization Manager”: the “Manager” as defined in the Securitization Loan
Agreement.

“Securitization Subsidiaries”: the collective reference to the 2010
Securitization Subsidiaries and the Additional Securitization Subsidiaries, if
any.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any Property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document.

“Services Business”: the site acquisition, site development and site
construction businesses of the Borrower and its Subsidiaries.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but which
is not a Multiemployer Plan.

“Sixth Amendment”: the Sixth Amendment, dated the Sixth Amendment Effective
Date, among the Borrower, the Lenders party thereto and the Administrative
Agent.

“Sixth Amendment Effective Date”: August 27, 2013.

“Solvent”: when used with respect to any Person, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

“Specified Foreign Subsidiary”: (a) any Subsidiary of the Borrower organized
under, or substantially all of whose assets consist of Capital Stock of one or
more Subsidiaries organized under, the laws of any jurisdiction within Panama or
Canada and (b) any Specified Unrestricted Foreign Entity designated by the board
of directors of the

 

-31-



--------------------------------------------------------------------------------

Borrower at any time; provided, that, in the case of this clause (b), (i) no
Default or Event of Default exists immediately before and after giving effect
thereto and (ii) immediately after giving effect to such designation, the
Borrower shall be in pro forma compliance with Sections 7.1(a) and (b).

“Specified Hedge Agreement”: any Hedge Agreement entered into by the Borrower or
any Subsidiary Guarantor and any Qualified Counterparty.

“Specified Representations” means the representations and warranties contained
in subsections 4.3, 4.4, 4.5, 4.11, 4.14 and 4.20 hereof.

“Specified Unrestricted Foreign Entity”: any subsidiary of the Borrower
organized under, or substantially all of whose assets consist of Capital Stock
of one or more subsidiaries organized under, the laws of any jurisdiction
outside of the United States of America other than any Person that as of any
date of determination, is a Specified Foreign Subsidiary pursuant to clause
(a) of the definition thereof or by designation pursuant to clause (b) of the
definition thereof.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower. Notwithstanding the foregoing, unless otherwise
indicated, a “Subsidiary” of the Parent, Holdings, SBA Senior Finance or the
Borrower or “Subsidiaries” of the Parent, Holdings, SBA Senior Finance or the
Borrower shall not include (a) the Securitization Manager or, if any, the
subsidiary acting in a capacity analogous to the Securitization Manager pursuant
to any Additional Securitization Arrangements or (b) the Specified Unrestricted
Foreign Entities.

“Subsidiary Guarantor”: each Subsidiary of the Borrower (other than any Excluded
Subsidiary) party to the Guarantee and Collateral Agreement.

“Swap”: any agreement, contract or transaction that constitutes a “swap” within
the meaning of section 1a(27) of the Commodity Exchange Act.

“Swap Obligation”: with respect to any Person, any obligation to pay or perform
under any Swap.

“Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower in a principal amount not to exceed the amount
set forth on Schedule 1 to the Lender Addendum delivered by such Lender.

“Term Lenders”: the collective reference to each Lender that has a Term
Commitment or that holds a Term Loan.

 

-32-



--------------------------------------------------------------------------------

“Term Loan”: the collective reference to the Initial Term Loans, the Incremental
Tranche A Term Loans, the Incremental Tranche B Term Loans, the Incremental
Tranche B-1 Term Loans and any other Incremental Term Loans made after the
Second Amendment and Restatement Effective Date.

“Term Loan Co-Lead Arranger”: Barclays Bank PLC.

“Term Loan Lead Arranger”: J.P. Morgan Securities LLC.

“Term Loan Maturity Date”: (a) with respect to the Initial Term Loans, June 30,
2018, (b) with respect to the Incremental Tranche A Term Loans, May 9, 2017,
(c) with respect to the Incremental Tranche B Term Loans, September 28, 2019 and
(d) with respect to the Incremental Tranche B-1 Term Loans, March 24, 2021.

“Term Loan Syndication Agent”: JPMorgan Chase Bank, N.A.

“Term Percentage”: as to (i) any Initial Term Lender at any time, the percentage
which the aggregate unpaid principal amount of such Lender’s Initial Term Loans
then outstanding constitutes of the aggregate unpaid principal amount of the
Initial Term Loans then outstanding, (ii) any Incremental Tranche A Term Lender
at any time, the percentage which the aggregate unpaid principal amount of such
Lender’s Incremental Tranche A Term Loans then outstanding constitutes of the
aggregate unpaid principal amount of Incremental Tranche A Term Loans then
outstanding, (iii) any Incremental Tranche B Term Lender at any time, the
percentage which the aggregate unpaid principal amount of such Lender’s
Incremental Tranche B Term Loans then outstanding constitutes of the aggregate
unpaid principal amount of Incremental Tranche B Term Loans then outstanding and
(iv) any Incremental Tranche B-1 Term Lender at any time, the percentage which
the aggregate unpaid principal amount of such Lender’s Incremental Tranche B-1
Term Loans then outstanding constitutes of the aggregate unpaid principal amount
of Incremental Tranche B-1 Term Loans then outstanding.

“Third Amendment”: the Third Amendment, dated the Third Amendment Effective
Date, among the Borrower, the Lenders party thereto and the Administrative
Agent.

“Third Amendment Effective Date”: September 28, 2012.

“Ticking Fee Date”: as defined in Section 2.4(b).

“Total Availability”: as of any date of determination, the lesser of (i) the
aggregate Available Revolving Credit Commitments on such date and (ii) the
amount equal to the excess, if any, of (a) the product of (x) 6.5 times
(y) Annualized Borrower EBITDA determined for the most recent fiscal quarter
ended for which financial statements have been or are required to be delivered
pursuant to Section 6.1 over (b) the sum of (x) Consolidated Total Debt and
(y) Net Hedge Exposure on such date.

“Total Revolving Credit Commitments”: at any time, the aggregate amount of the
Revolving Credit Commitments then in effect.

 

-33-



--------------------------------------------------------------------------------

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of all the Lenders outstanding at such time.

“Tower”: any wireless transmission tower or similar structure (including
rooftops and distributed antennae systems), and related assets that are located
on the site of such wireless transmission tower or similar structure, owned or
leased or managed pursuant to long term arrangements by the Borrower or any of
its Subsidiaries.

“Tower Cash Flow”: for any period, site leasing revenue less the cost of site
leasing revenues (excluding maintenance capital expenditures, depreciation,
amortization and accretion to the extent included in the cost of site leasing
revenues) of any Person that owns a Tower for such period, all determined in
accordance with GAAP, but excluding the non-cash impact of straightlining
revenue or ground lease expense as required by FAS 13. Tower Cash Flow will not
include revenue or expenses attributable to non-site rental services provided by
the Parent or any of its Subsidiaries (including (x) the Securitization Manager
and, if any, the subsidiary acting in a capacity analogous to the Securitization
Manager pursuant to any Additional Securitization Arrangements and (y) the
Specified Unrestricted Foreign Entities) or revenues derived from the sale of
assets.

“Tower Seller Debt”: Any Indebtedness composed of deferred purchase price
payments, earn-outs and/or similar obligations payable to the sellers of Towers
that arise out of the acquisition of such Towers from such sellers.

“Transferee”: as defined in Section 10.14.

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

“Undisclosed Administration” means in relation to a Lender the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

“Withholding Agent”: any Loan Party and the Administrative Agent.

1.2. Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

 

-34-



--------------------------------------------------------------------------------

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, accounting terms relating
to the Parent, Holdings, the Borrower and their respective Subsidiaries
(including (x) the Securitization Manager and, if any, the subsidiary acting in
a capacity analogous to the Securitization Manager pursuant to any Additional
Securitization Arrangements and (y) the Specified Unrestricted Foreign Entities)
not defined in Section 1.1 and accounting terms partly defined in Section 1.1,
to the extent not defined, shall have the respective meanings given to them
under GAAP. Notwithstanding any other provision contained herein, all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of the Parent, Holdings
the Borrower or any of their respective Subsidiaries at “fair value”, as defined
therein.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2. AMOUNT AND TERMS OF REVOLVING CREDIT COMMITMENTS

2.1. Commitments.

(a) Subject to the terms and conditions hereof, each Existing Term Lender has
made a “Term Loan” (as defined in the Existing Credit Agreement) (such Term
Loans, the “Existing Term Loans”) and such Existing Term Loans shall be deemed
to be Term Loans hereunder.

(b) Subject to the terms and conditions hereof, each Lender severally agrees to
make revolving credit loans (“Revolving Credit Loans”) to the Borrower from time
to time during the Revolving Credit Commitment Period in an aggregate principal
amount at any one time outstanding which, when added to such Lender’s Revolving
Credit Percentage of the L/C Obligations then outstanding, does not exceed the
lesser of (i) the amount of such Lender’s Revolving Credit Commitment and
(ii) the amount equal to such Lender’s Revolving Credit Percentage of the Total
Availability at such time. During the Revolving Credit Commitment Period the
Borrower may use the Revolving Credit Commitments by borrowing, prepaying the
Revolving Credit Loans in whole or in part, and reborrowing, all in accordance
with the terms and conditions hereof. The Revolving Credit Loans may from time
to time be Eurodollar Loans or Base Rate Loans, as determined by the Borrower
and notified to the Administrative Agent in accordance with Sections 2.2 and
2.8, provided that no Revolving Credit Loan shall be made as a Eurodollar Loan
after the day that is one month prior to the Revolving Credit Termination Date.

 

-35-



--------------------------------------------------------------------------------

(c) Subject to and upon the terms and conditions set forth herein, each
Incremental Tranche B-1 Term Lender party hereto severally agrees to make
incremental tranche B-1 term loans in Dollars (the “Incremental Tranche B-1 Term
Loans”) to the Borrower on or prior to the Outside Date in an aggregate amount
not to exceed the commitment amount set forth next to such Incremental Tranche
B-1 Term Lender’s name in Schedule 1.2 hereto under the caption “Incremental
Tranche B-1 Term Loan Commitments”. Except as otherwise set forth herein, the
Incremental Tranche B-1 Term Loans shall be “Loans”, “Term Loans” and
“Incremental Term Loans”, and the Incremental Tranche B-1 Term Lenders shall be
“Lenders” and “Term Lenders”, for all purposes of this Agreement and the other
Loan Documents. The Incremental Tranche B-1 Term Loans may be repaid or prepaid
in accordance with the provisions of this Agreement, but once repaid or prepaid
may not be reborrowed.

2.2. Procedure for Borrowing.

(a) The Borrower shall give the Administrative Agent irrevocable notice (which
notice must be received by the Administrative Agent prior to 10:00 A.M., New
York City time, one Business Day prior to the anticipated Borrowing Date)
requesting that the Term Lenders make the Term Loans on the Borrowing Date and
specifying the amount to be borrowed. The Term Loans made on the Borrowing Date
shall initially be Base Rate Loans. Upon receipt of such notice the
Administrative Agent shall promptly notify each Term Lender thereof. Not later
than 12:00 Noon, New York City time, on the Borrowing Date each Term Lender
shall make available to the Administrative Agent at the Funding Office an amount
in immediately available funds equal to the principal amount of the Term Loan or
Term Loans to be made by such Lender. The Administrative Agent shall credit the
account of the Borrower on the books of such office of the Administrative Agent
with the aggregate of the amounts made available to the Administrative Agent by
the Term Lenders in immediately available funds.

(b) The Borrower may borrow under the Revolving Credit Commitments during the
Revolving Credit Commitment Period on any Business Day, provided that the
Borrower shall deliver to the Administrative Agent a Borrowing Notice (which
Borrowing Notice must be received by the Administrative Agent prior to
12:00 Noon, New York City time, (a) three Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) one Business Day prior
to the requested Borrowing Date, in the case of Base Rate Loans), specifying
(i) the amount and Type of Revolving Credit Loans to be borrowed, (ii) the
requested Borrowing Date and (iii) in the case of Eurodollar Loans, the length
of the initial Interest Period therefor. Each borrowing under the Revolving
Credit Commitments shall be in an amount equal to (x) in the case of Base Rate
Loans, $1,000,000 or a whole multiple thereof (or, if the then aggregate
Available Revolving Credit Commitments are less than $1,000,000, such lesser
amount) and (y) in the case of Eurodollar Loans, $2,500,000 or a whole multiple
of $500,000 in excess thereof. Upon receipt of any such Borrowing Notice from
the Borrower, the Administrative Agent shall promptly notify each Lender
thereof. Each Lender will make the amount of its pro rata share of each
borrowing available to the Administrative Agent for the account of the Borrower
at the Funding Office prior to 12:00 Noon, New York City time, on the Borrowing
Date requested by the Borrower in funds immediately available to the
Administrative Agent. The Administrative Agent shall make available to the
Borrower the aggregate of the amounts made available to the Administrative Agent
by the Lenders in like funds as received by the Administrative Agent.

 

-36-



--------------------------------------------------------------------------------

(c) The Borrower may borrow Incremental Tranche B-1 Term Loans hereunder by
delivering to the Administrative Agent an irrevocable Borrowing Notice (which
Borrowing Notice must be received by the Administrative Agent prior to 10:00
A.M., New York City time, (a) three Business Days prior to the anticipated
Incremental Tranche B-1 Funding Date, in the case of Eurodollar Loans, or
(b) one Business Day prior to the anticipated Incremental Tranche B-1 Funding
Date, in the case of Base Rate Loans) requesting that the Incremental Tranche
B-1 Term Lenders make Incremental Tranche B-1 Term Loans on such Incremental
Tranche B-1 Funding Date and specifying the amount to be borrowed. The
Incremental Tranche B-1 Term Loans made on such Incremental Tranche B-1 Funding
Date shall initially be as specified in the applicable Borrowing Notice. Upon
receipt of such notice the Administrative Agent shall promptly notify each
Incremental Tranche B-1 Term Lender thereof. Not later than 12:00 Noon, New York
City time, on such Incremental Tranche B-1 Funding Date each Incremental Tranche
B-1 Term Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the principal amount of
the Incremental Tranche B-1 Term Loan or Incremental Tranche B-1 Term Loans to
be made by such Lender. The Administrative Agent shall credit the account of the
Borrower on the books of such office of the Administrative Agent with the
aggregate of the amounts made available to the Administrative Agent by the
Incremental Tranche B-1 Term Lenders in immediately available funds. There shall
be no more than two Incremental Tranche B-1 Funding Dates, one of which shall be
an Acquisition Incremental Tranche B-1 Funding Date.

2.3. Repayment of Loans; Evidence of Debt. (a)(i)

 

  (A) The Initial Term Loans of each Initial Term Lender shall be repayable on
the last day of each March, June, September and December (commencing on
September 30, 2011) in an amount equal to the product of (x) such Initial Term
Lender’s applicable Term Percentage multiplied by (y) an amount equal to 0.250%
of the aggregate principal amount of the Initial Term Loans on the Initial
Amendment Date.

 

  (B) The Incremental Tranche A Term Loan of each Incremental Tranche A Term
Lender shall be repayable on the last day of each March, June, September and
December (commencing on September 30, 2012) in an amount equal to the product of
(x) such Incremental Tranche A Term Lender’s applicable Term Percentage
multiplied by (y) the applicable percentage of the aggregate principal amount of
Incremental Tranche A Term Loans on the Incremental Tranche A Facility Effective
Date specified in the table below:

 

Payment Date

   Percentage  

September 30, 2012

     1.250 % 

December 31, 2012

     1.250 % 

March 31, 2013

     1.250 % 

 

-37-



--------------------------------------------------------------------------------

June 30, 2013

     1.250 % 

September 30, 2013

     1.250 % 

December 31, 2013

     1.250 % 

March 31, 2014

     1.250 % 

June 30, 2014

     1.250 % 

September 30, 2014

     1.875 % 

December 31, 2014

     1.875 % 

March 31, 2015

     1.875 % 

June 30, 2015

     1.875 % 

September 30, 2015 and the last day of each calendar quarter thereafter

     2.50 % 

 

  (C) The Incremental Tranche B Term Loans of each Incremental Tranche B Term
Lender shall be repayable on the last day of each March, June, September and
December (commencing in March 2013) in an amount equal to the product of
(x) such Incremental Tranche B Term Lender’s applicable Term Percentage
multiplied by (y) an amount equal to 0.250% of the aggregate principal amount of
the Incremental Tranche B Term Loans on the Incremental Tranche B Facility
Effective Date.

 

  (D) The Incremental Tranche B-1 Term Loans of each Incremental Tranche B-1
Term Lender shall be repayable on the last day of each March, June, September
and December (commencing in September 2014) in an amount equal to the product of
(x) such Incremental Tranche B-1 Term Lender’s applicable Term Percentage
multiplied by (y) an amount equal to 0.250% of the aggregate principal amount of
the Incremental Tranche B-1 Term Loans borrowed hereunder.

To the extent not previously paid, all Term Loans shall be due and payable on
the applicable Term Loan Maturity Date (or such earlier date on which the Term
Loans become due and payable pursuant to Section 8).

(ii) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of the appropriate Lender the then unpaid principal amount
of each Revolving Credit Loan of such Lender on the Revolving Credit Termination
Date (or such earlier date on which the Revolving Credit Loans become due and
payable pursuant to Section 8). The Borrower hereby further agrees to pay
interest on the unpaid principal amount of the Revolving Credit Loans from time
to time outstanding from the Initial Amendment Date until payment in full
thereof at the rates per annum, and on the dates, set forth in Section 2.10.

 

-38-



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 10.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type thereof and each Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) both
the amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Lender’s share thereof.

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.3(b) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to such Borrower by such Lender
in accordance with the terms of this Agreement.

(e) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Loans of such Lender, substantially in the
form of Exhibit F-1 or F-2, as applicable, with appropriate insertions as to
date and principal amount.

2.4. Commitment Fees, etc.

(a) Subject to Section 2.21, the Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee for the period from and
including the Initial Amendment Date to the last day of the Revolving Credit
Commitment Period, computed at the Commitment Fee Rate on the average daily
amount of the Available Revolving Credit Commitment of such Lender during the
period for which payment is made, payable quarterly in arrears on the last day
of each March, June, September, December and on the Revolving Credit Termination
Date, commencing on the first of such dates to occur after the Initial Amendment
Date.

(b) To the extent there are any Incremental Tranche B-1 Term Loan Commitments
still in effect on the date that is 45 calendar days after the Second Amendment
and Restatement Effective Date (the “Ticking Fee Date”), the Borrower agrees to
pay to the Administrative Agent on behalf of each Lender with an Incremental
Tranche B-1 Term Loan Commitment for the period from the Ticking Fee Date to but
excluding the Outside Date, a ticking fee of 1.25% per annum, based on the
aggregate daily amount of the unused Incremental Tranche B-1 Term Loan
Commitments of each Incremental Tranche B-1 Term Lender during such period, such
ticking fees to be earned and payable on the date the Incremental Tranche B-1
Term Loan Commitments terminate in their entirety or otherwise reduced to zero.

 

-39-



--------------------------------------------------------------------------------

(c) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates from time to time agreed to in writing by the Borrower
and the Administrative Agent.

2.5. Optional Termination or Reduction of Revolving Credit Commitments. The
Borrower shall have the right, upon not less than three Business Days’ notice to
the Administrative Agent, to terminate the Revolving Credit Commitments and the
Incremental Tranche B-1 Term Loan Commitments, as the case may be, or, from time
to time, to reduce the amount of the Revolving Credit Commitments and the
Incremental Tranche B-1 Term Loan Commitments, as the case may be; provided that
no such termination or reduction of Revolving Credit Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Credit Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Credit Commitments. Any
such reduction shall be in an amount equal to $5,000,000, or a whole multiple of
$1,000,000 in excess thereof, and shall reduce permanently the Revolving Credit
Commitments then in effect.

2.6. Optional Prepayments. (a) The Borrower may at any time and from time to
time prepay the Loans, in whole or in part, without premium or penalty (except
in the case of Term Loans as otherwise provided in paragraphs (b), (c) and
(d) below), upon irrevocable notice delivered to the Administrative Agent at
least three Business Days prior thereto in the case of Eurodollar Loans and at
least one Business Day prior thereto in the case of Base Rate Loans, which
notice shall specify the date and amount of such prepayment, and whether such
prepayment is of Eurodollar Loans or Base Rate Loans; provided, that if a
Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 2.16. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Base Rate Loans) accrued
interest to such date on the amount prepaid. Optional partial prepayments of
Term Loans and Revolving Credit Loans shall be in an aggregate principal amount
of $1,000,000 or a whole multiple of $500,000 in excess thereof.

(b) Any (i) optional prepayment of the Initial Term Loans using proceeds of
Indebtedness incurred by the Borrower from a substantially concurrent incurrence
of syndicated term loans for which the interest rate payable thereon on the date
of such prepayment is lower than the Eurodollar Rate on the date of such
prepayment plus the Applicable Margin with respect to such Term Loans on the
date of such prepayment with the primary purpose of refinancing Term Loans at a
lower interest rate or (ii) repricing of the Initial Term Loans pursuant to an
amendment to this Agreement resulting in the interest rate payable thereon on
the date of such amendment being lower than the Eurodollar Rate on the date
immediately prior to such amendment plus the Applicable Margin with respect to
the Term Loans on the date immediately prior to such amendment, shall be
accompanied by a prepayment fee equal to 1.00% of the aggregate principal amount
of such prepayment (or, in the case of clause (ii) above, of the aggregate
amount of Initial Term Loans outstanding immediately prior to such amendment) if
made on or prior to the one-year anniversary of the Initial Amendment Date.

 

-40-



--------------------------------------------------------------------------------

(c) Any (i) optional prepayment of the Incremental Tranche B Term Loans using
proceeds of Indebtedness incurred by the Borrower from a substantially
concurrent incurrence of syndicated term loans for which the interest rate
payable thereon on the date of such prepayment is lower than the Eurodollar Rate
on the date of such prepayment plus the Applicable Margin with respect to such
Incremental Tranche B Term Loans on the date of such prepayment with the primary
purpose of refinancing Incremental Tranche B Term Loans at a lower interest rate
or (ii) repricing of the Incremental Tranche B Term Loans pursuant to an
amendment to this Agreement resulting in the interest rate payable thereon on
the date of such amendment being lower than the Eurodollar Rate on the date
immediately prior to such amendment plus the Applicable Margin with respect to
the Incremental Tranche B Term Loans on the date immediately prior to such
amendment, shall be accompanied by a prepayment fee equal to 1.00% of the
aggregate principal amount of such prepayment (or, in the case of clause
(ii) above, of the aggregate amount of Incremental Tranche B Term Loans
outstanding immediately prior to such amendment) if made on or prior to the
first anniversary of the Incremental Tranche B Facility Effective Date.

(d) Any (i) optional prepayment of the Incremental Tranche B-1 Term Loans using
proceeds of Indebtedness incurred by the Borrower from a substantially
concurrent incurrence of syndicated term loans for which the interest rate
payable thereon on the date of such prepayment is lower than the Eurodollar Rate
on the date of such prepayment plus the Applicable Margin with respect to such
Incremental Tranche B-1 Term Loans on the date of such prepayment with the
primary purpose of refinancing Incremental Tranche B-1 Term Loans at a lower
interest rate or (ii) repricing of the Incremental Tranche B-1 Term Loans
pursuant to an amendment to this Agreement resulting in the interest rate
payable thereon on the date of such amendment being lower than the Eurodollar
Rate on the date immediately prior to such amendment plus the Applicable Margin
with respect to the Incremental Tranche B-1 Term Loans on the date immediately
prior to such amendment, shall be accompanied by a prepayment fee equal to 1.00%
of the aggregate principal amount of such prepayment (or, in the case of clause
(ii) above, of the aggregate amount of Incremental Tranche B-1 Term Loans
outstanding immediately prior to such amendment) if made on or prior to the six
month anniversary of the Second Amendment and Restatement Effective Date.

(e) Notwithstanding anything to the contrary contained in Section 2.6(a) above
or 2.13(b)(ii) below, as of the Second Amendment and Restatement Effective Date
and in accordance with Section 10.1(iii), each Designated Incremental Term
Lender hereby irrevocably agrees that the Borrower may make an optional
prepayment of any tranche of Term Loans hereunder pursuant to Section 2.6(a)
without being required to make an optional prepayment of any Designated
Incremental Term Loans hereunder pursuant to Section 2.6(a); provided, however,
that each payment on account of any applicable Class of Designated Incremental
Term Loans (including each prepayment) by the Borrower on account of principal
of and interest on any such applicable Class of Designated Incremental Term
Loans, shall be allocated among such Designated Incremental Term Lenders pro
rata based on the outstanding principal amounts of the applicable Class of
Designated Incremental Term Loans then held by such Designated Incremental Term
Lenders.

2.7. Mandatory Prepayments. (a) Unless the Required Lenders shall otherwise
agree, if on any date the Borrower or any of its Subsidiaries shall receive Net
Cash

 

-41-



--------------------------------------------------------------------------------

Proceeds from any Asset Sale and the ratio of Consolidated Total Debt to
Annualized Borrower EBITDA, calculated on a pro forma basis after giving effect
to such Asset Sale and assuming that the aggregate amount of the then
outstanding Revolving Credit Loans equal the amount of the aggregate Revolving
Credit Commitments at such time, would exceed 5.50 to 1.00, then, unless a
Reinvestment Notice shall be delivered in respect thereof, such Net Cash
Proceeds shall be applied on or prior to the 10th day after such date to the
prepayment of the Term Loans and the permanent reduction of the Revolving Credit
Commitments in accordance with Sections 2.7(d) and 2.13); provided, that,
notwithstanding the foregoing, on each Reinvestment Prepayment Date, an amount
equal to the Reinvestment Prepayment or Commitment Reduction Amount with respect
to the relevant Reinvestment Event shall be applied to the prepayment of Term
Loans, and the permanent reduction of the Revolving Credit Commitments in
accordance with Sections 2.7(d) and 2.13.

(b) Unless the Required Lenders shall otherwise agree, if on any date the
Borrower or any of its Subsidiaries shall receive Net Cash Proceeds from any
Recovery Event, then, unless a Reinvestment Notice shall be delivered in respect
thereof, such Net Cash Proceeds shall be applied on or prior to the 10th day
after such date to the prepayment of the Revolving Credit Loans and the Term
Loans in accordance with Sections 2.7(d) and 2.13; provided, that,
notwithstanding the foregoing, on each Reinvestment Prepayment Date, an amount
equal to the Reinvestment Prepayment or Commitment Reduction Amount with respect
to the relevant Reinvestment Event shall be applied to the prepayment of the
Revolving Credit Loans and the Term Loans in accordance with Sections 2.7(d) and
2.13.

(c) Unless the Required Lenders shall otherwise agree, if any Indebtedness shall
be incurred by the Borrower or any of its Subsidiaries (including the
Securitization Manager and, if any, the subsidiary acting in a capacity
analogous to the Securitization Manager pursuant to any Additional
Securitization Arrangements) (excluding any Indebtedness incurred in accordance
with Section 7.2), an amount equal to 100% of the Net Cash Proceeds thereof not
otherwise applied in accordance with Section (a)(i) shall be applied on the date
of such incurrence to the prepayment of the Revolving Credit Loans and the Term
Loans, in accordance with Sections 2.7(d) and 2.13.

(d) Amounts to be applied in connection with Term Loan prepayments and Revolving
Credit Commitment reductions made pursuant to Section 2.7(a) shall be applied
ratably to the prepayment of the Term Loans and the reduction of the Revolving
Credit Commitments, in each case, based on the then outstanding Term Loans and
the then Total Revolving Credit Commitments. Amounts to be applied in connection
with Term Loan and Revolving Credit Loan prepayments made pursuant to
Section 2.7(b) and 2.7(c) shall be applied ratably to the prepayment of the Term
Loans and the Revolving Credit Loans (without any corresponding reduction of the
Revolving Credit Commitments), in each case, based on the then outstanding
Revolving Credit Loans and Term Loans. The application of any prepayment
pursuant to Section 2.7 shall be made, first, to Base Rate Loans and, second, to
Eurodollar Loans. Amounts required by Section 2.7(a) to be applied to the
permanent reduction of the Revolving Credit Commitments shall be accompanied by
prepayment of the Revolving Credit Loans to the extent, if any, that the Total
Revolving Extensions of Credit exceed the amount of the Total Revolving Credit
Commitments as so reduced; provided that if the aggregate principal amount of
Revolving Credit Loans then outstanding is less than the amount of such

 

-42-



--------------------------------------------------------------------------------

excess (because L/C Obligations constitute a portion thereof), the Borrower
shall, to the extent of the balance of such excess, replace outstanding Letters
of Credit and/or deposit an amount in cash in a cash collateral account
established with the Administrative Agent for the benefit of the Lenders on
terms and conditions satisfactory to the Administrative Agent. Each prepayment
of Term Loans and Revolving Credit Loans under Section 2.7 (except in the case
of Base Rate Loans) shall be accompanied by accrued interest to the date of such
prepayment on the amount prepaid.

2.8. Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent at least two Business Days’ prior irrevocable notice of
such election, provided that any such conversion of Eurodollar Loans may only be
made on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert Base Rate Loans to Eurodollar Loans by
giving the Administrative Agent at least three Business Days’ prior irrevocable
notice of such election (which notice shall specify the length of the initial
Interest Period therefor), provided that no Base Rate Loan may be converted into
a Eurodollar Loan (i) when any Event of Default has occurred and is continuing
and the Administrative Agent or the Required Lenders have determined in its or
their sole discretion not to permit such conversions or (ii) with respect to
Revolving Credit Loans, after the date that is one month prior to the final
scheduled termination or maturity date of the Revolving Credit Facility and with
respect to Term Loans, after the date that is one month prior to the final
scheduled maturity date of such Term Loans. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan may be continued as such (i) when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuations or
(ii) with respect to Revolving Credit Loans, after the date that is one month
prior to the final scheduled termination or maturity date of the Revolving
Credit Facility and with respect to Term Loans, after the date that is one month
prior to the final scheduled maturity date of such Term Loans; and provided,
further, that if the Borrower shall fail to give any required notice as
described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
Base Rate Loans on the last day of such then expiring Interest Period. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.

2.9. Minimum Amounts and Maximum Number of Eurodollar Tranches. Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions,
continuations and optional prepayments of Eurodollar Loans hereunder and all
selections of Interest Periods hereunder shall be in such amounts and be made
pursuant to such elections so that, (a) after giving effect thereto, the
aggregate principal amount of the Eurodollar Loans comprising each Eurodollar
Tranche shall be equal to $2,500,000 or a whole multiple of $500,000 in excess
thereof and (b) no more than twelve (12) Eurodollar Tranches shall be

 

-43-



--------------------------------------------------------------------------------

outstanding at any one time in respect of the Revolving Credit Loans, the
Initial Term Loans made on the Initial Amendment Date and any Incremental
Tranche B-1 Term Loans made hereunder, and no more than the maximum amount of
Eurodollar tranches set forth in the applicable Incremental Term Loan Amendment
shall be outstanding at any one time in respect of any Incremental Term Loans.

2.10. Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

(b) Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate plus the Applicable Margin.

(c) (i) If all or a portion of the principal amount of any Term Loan, Revolving
Credit Loan or Reimbursement Obligation shall not be paid when due (whether at
the stated maturity, by acceleration or otherwise), such overdue amount shall
bear interest at a rate per annum that is equal to (x) in the case of the Term
Loans and the Revolving Credit Loans, the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section plus 2%
or (y) in the case of Reimbursement Obligations, the rate applicable to Base
Rate Loans plus 2%, and (ii) if all or a portion of any interest payable on any
Term Loan, Revolving Credit Loan or Reimbursement Obligation or any commitment
fee or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to Base Rate
Loans plus 2%, in each case, with respect to clauses (i) and (ii) above, from
the date of such non-payment until such amount is paid in full (after as well as
before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

2.11. Computation of Interest and Fees. (a) Interest, fees and commissions
payable pursuant hereto shall be calculated on the basis of a 360-day year for
the actual days elapsed, except that, with respect to Base Rate Loans the rate
of interest on which is calculated on the basis of the Prime Rate, the interest
thereon shall be calculated on the basis of a 365- (or 366-, as the case may be)
day year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.10(a).

 

-44-



--------------------------------------------------------------------------------

2.12. Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Required
Lenders that (i) Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of an
affected Loan or (ii) the Eurodollar Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as Base Rate Loans, (y) any Loans that
were to have been converted on the first day of such Interest Period to
Eurodollar Loans shall be continued as Base Rate Loans and (z) any outstanding
Eurodollar Loans shall be converted, on the last day of the then current
Interest Period with respect thereto, to Base Rate Loans. Until such notice has
been withdrawn by the Administrative Agent, no further Eurodollar Loans shall be
made or continued as such, nor shall the Borrower have the right to convert
Loans to Eurodollar Loans.

2.13. Pro Rata Treatment and Payments. (a) Each borrowing of Revolving Credit
Loans by the Borrower from the Lenders hereunder, each payment by the Borrower
on account of any commitment fee in respect of the Revolving Credit Loans and
any reduction of the Revolving Credit Commitments of the Lenders shall be made
pro rata according to the respective Revolving Credit Percentages of the
Lenders. Each payment in respect of fees payable hereunder, and each payment in
respect of Reimbursement Obligations, shall be applied to the amounts of such
obligations owing to the Lenders pro rata according to the respective amounts
then due and owing to the Lenders.

(b) (i) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Credit Loans shall be allocated among
the Lenders pro rata based on the outstanding principal amounts of the Revolving
Credit Loans then held by the Lenders. (ii) Each payment (including each
prepayment) by the Borrower on account of principal of and interest on the Term
Loans, shall be allocated among the Lenders pro rata based on the outstanding
principal amounts of the Term Loans then held by the Lenders. The amount of each
principal prepayment of the Term Loans shall be applied to reduce the then
remaining installments of the Term Loans in direct order (or, in the case of
Incremental Term Loans, as specified in the Incremental Term Loan Amendment for
such Incremental Term Loans). Amounts prepaid on account of the Term Loans may
not be reborrowed.

 

-45-



--------------------------------------------------------------------------------

(c) The application of any payment of Loans (including mandatory prepayments but
excluding optional prepayments) shall be made, first, to Base Rate Loans and,
second, to Eurodollar Loans. The application of optional prepayments shall be as
directed by the Borrower. Each payment of the Loans (except in the case of Base
Rate Loans) shall be accompanied by accrued interest to the date of such payment
on the amount paid.

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Payment Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Effective Rate for the period until
such Lender makes such amount immediately available to the Administrative Agent.
A certificate of the Administrative Agent submitted to any Lender with respect
to any amounts owing under this paragraph shall be conclusive in the absence of
manifest error. If such Lender’s share of such borrowing is not made available
to the Administrative Agent by such Lender within three Business Days of such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Base Rate
Loans, on demand, from the Borrower.

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment being made hereunder that the Borrower
will not make such payment to the Administrative Agent, the Administrative Agent
may assume that the Borrower is making such payment, and the Administrative
Agent may, but shall not be required to, in reliance upon such assumption, make
available to the Lenders their respective pro rata shares of a corresponding
amount. If such payment is not made to the Administrative

 

-46-



--------------------------------------------------------------------------------

Agent by the Borrower within three Business Days of such required date, the
Administrative Agent shall be entitled to recover, on demand, from each Lender
to which any amount which was made available pursuant to the preceding sentence,
such amount with interest thereon at the rate per annum equal to the daily
average Federal Funds Effective Rate. Nothing herein shall be deemed to limit
the rights of the Administrative Agent or any Lender against the Borrower.

(g) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.13(e), 2.13(f), 3.4(a) or 9.7, then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision of this
Agreement), apply any amounts thereafter received by the Administrative Agent or
the Issuing Lender for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

2.14. Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

(i) shall subject any Lender, Transferee or the Issuing Lender to any tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit, any
Application or any Eurodollar Loan made by it, or change the basis of taxation
of payments to such Lender, Transferee or the Issuing Lender in respect thereof
(except for Non-Excluded Taxes covered by Section 2.15 and changes in the rate
of tax on the overall net income of such Lender, Transferee or the Issuing
Lender);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender
(or, in the case of (i), to such Lender, Transferee or Issuing Lender), by an
amount which such Lender (or, in the case of (i), such Lender, Transferee or
Issuing Lender) deems to be material, of making, converting into, continuing or
maintaining Eurodollar Loans (or, in the case of (i), any Loans) or issuing or
participating in Letters of Credit, or to reduce any amount receivable hereunder
in respect thereof, then, in any such case, the Borrower shall promptly pay such
Lender (or, in the case of (i), such Lender, Transferee or Issuing Lender), upon
its demand, any additional amounts necessary to compensate such Lender (or, in
the case of (i), such Lender, Transferee or Issuing Lender) for such increased
cost or reduced amount receivable. If any Lender, Transferee or Issuing Lender
becomes entitled to claim any additional amounts pursuant to this Section, it
shall promptly notify the Borrower (with a copy to the Administrative Agent) of
the event by reason of which it has become so entitled provided that the
Borrower shall not be required to compensate a Lender, Transferee or Issuing
Lender pursuant to this paragraph for any amounts

 

-47-



--------------------------------------------------------------------------------

incurred more than six months prior to the date on which such Lender, Transferee
or Issuing Lender notifies the Borrower of such Lender’s, Transferee’s or
Issuing Lender’s intention to claim compensation therefor; and provided further
that, if the circumstances giving rise to such claim have a retroactive effect,
then such six-month period shall be extended to include the period of such
retroactive effect.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or liquidity or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority made subsequent to the date hereof shall have the effect
of reducing the rate of return on such Lender’s or such corporation’s capital as
a consequence of its obligations hereunder or under or in respect of any Letter
of Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy or
liquidity) by an amount deemed by such Lender to be material, then from time to
time, after submission by such Lender to the Borrower (with a copy to the
Administrative Agent) of a written request therefor, the Borrower shall pay to
such Lender such additional amount or amounts as will compensate such Lender for
such reduction; provided that the Borrower shall not be required to compensate a
Lender pursuant to this paragraph for any amounts incurred more than six months
prior to the date on which such Lender notifies the Borrower of such Lender’s
intention to claim compensation therefor; and provided further that, if the
circumstances giving rise to such claim have a retroactive effect, then such
six-month period shall be extended to include the period of such retroactive
effect. If any Lender becomes entitled to claim any additional amounts pursuant
to this Section, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. The obligations of
the Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

(d) Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to a change in Requirements of Law, regardless
of the date enacted, adopted, issued or implemented.

2.15. Taxes. (a) All payments made by or on behalf of any Loan Party under this
Agreement or any other Loan Document shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter

 

-48-



--------------------------------------------------------------------------------

imposed, levied, collected, withheld or assessed by any Governmental Authority,
excluding net income taxes and franchise taxes (imposed in lieu of net income
taxes) imposed on the Administrative Agent or any Lender as a result of a
present or former connection between the Administrative Agent or such Lender and
the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Administrative Agent’s or such Lender’s
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document); provided that,
if any such non-excluded taxes, levies, imposts, duties, charges, fees,
deductions or withholdings (“Non-Excluded Taxes”) or Other Taxes are required to
be withheld from any amounts payable to the Administrative Agent or any Lender
hereunder, as determined in good faith by the applicable Withholding Agent,
(i) such amounts shall be paid to the relevant Governmental Authority in
accordance with applicable law and (ii) the amounts so payable by the applicable
Loan Party to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement as if such withholding or deduction has not been made, provided
further, however, that the Borrower shall not be required to increase any such
amounts payable to any Lender with respect to any Non-Excluded Taxes (i) that
are attributable to such Lender’s failure to comply with the requirements of
paragraph (e) or (f) of this Section or (ii) that are United States withholding
taxes resulting from any Requirement of Law in effect (including FATCA) on the
date such Lender becomes a party to this Agreement, except to the extent that
such Lender’s assignor (if any) was entitled, at the time of assignment, to
receive additional amounts from the Borrower with respect to such Non-Excluded
Taxes pursuant to this Section 2.15(a).

(b) In addition, the applicable Loan Party shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by any applicable
Loan Party, as promptly as possible thereafter such Loan Party shall send to the
Administrative Agent for the account of the relevant Agent or Lender, as the
case may be, a certified copy of an original official receipt received by such
Loan Party showing payment thereof. If (i) an applicable Loan Party fails to pay
any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority, (ii) an applicable Loan Party fails to remit to the Administrative
Agent the required receipts or other required documentary evidence or (iii) any
Non-Excluded Taxes or Other Taxes are imposed directly upon the Administrative
Agent or any Lender, the applicable Loan Party or Loan Parties, as the case may
be, shall indemnify the Administrative Agent and the Lenders for such amounts
and any incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure, in the case
of (i) or (ii), or any such direct imposition, in the case of (iii). The
agreements in this Section 2.15 shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

(d) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for the full amount of any taxes, levies, imposts,
duties, charges, fees, deductions, withholdings or similar charges imposed by
any Governmental Authority (i) that are attributable to such Lender or (ii) that
are attributable to such Lender’s failure to

 

-49-



--------------------------------------------------------------------------------

comply with the provisions of Section 10.6(b) relating to the maintenance of a
Participant Register, in either case, that are payable or paid by the
Administrative Agent, together with all interest, penalties, reasonable costs
and expenses arising therefrom or with respect thereto, as determined by the
Administrative Agent in good faith, whether or not such taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(d).

(e) Each Lender (or Transferee) that is a “United States person” as defined in
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed copies of U.S. Internal Revenue
Service (“IRS”) Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal withholding tax. Each Lender (or Transferee) that is
not a “United States person” as defined in Section 7701(a)(30) of the Code (a
“Non-U.S. Lender”) shall deliver to the Borrower and the Administrative Agent
(or, in the case of a Participant, to the Lender from which the related
participation shall have been purchased) (i) two properly completed and duly
signed copies of U.S. IRS Form W-8BEN, Form W-8ECI or Form W-8IMY (together with
any applicable underlying IRS forms), (ii) in the case of a Non-U.S. Lender
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, a statement
substantially in the form of Exhibit G and the applicable IRS Form W-8, or any
subsequent versions thereof or successors thereto properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or a reduced
rate of, U.S. federal withholding tax on payments under this Agreement and the
other Loan Documents, or (iii) any other form prescribed by applicable
requirements of U.S. federal income tax law as a basis for claiming exemption
from or a reduction in U.S. federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable requirements
of law to permit the Borrower and the Administrative Agent to determine the
withholding or deduction required to be made. Such forms shall be delivered by
each Lender on or before the date it becomes a party to this Agreement (or, in
the case of any Participant, on or before the date such Participant purchases
the related participation) and from time to time thereafter upon the request of
the Borrower or the Administrative Agent. In addition, each Lender shall deliver
such forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Lender. Each Lender shall promptly notify the Borrower and the
Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the U.S. taxing authorities for such
purpose). Notwithstanding any other provision of this paragraph, a Lender shall
not be required to deliver any form pursuant to this paragraph that such Lender
is not legally able to deliver.

(f) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times

 

-50-



--------------------------------------------------------------------------------

prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate, provided that such Lender is legally entitled
to complete, execute and deliver such documentation and in such Lender’s
reasonable judgment such completion, execution or submission would not
materially prejudice the legal or commercial position of such Lender.

(g) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
paragraph (g), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

2.16. Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss or expense that such Lender may sustain or incur
as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment after the
Borrower has given a notice thereof in accordance with the provisions of this
Agreement or (c) the making of a prepayment or conversion of Eurodollar Loans on
a day that is not the last day of an Interest Period with respect thereto. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market. A certificate as to any amounts payable pursuant to this Section
submitted to the Borrower by any Lender shall be conclusive in the absence of
manifest error. This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

2.17. Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurodollar Loans, continue

 

-51-



--------------------------------------------------------------------------------

Eurodollar Loans as such and convert Base Rate Loans to Eurodollar Loans shall
forthwith be canceled and (b) such Lender’s Loans then outstanding as Eurodollar
Loans, if any, shall be converted automatically to Base Rate Loans on the
respective last days of the then current Interest Periods with respect to such
Loans or within such earlier period as required by law. If any such conversion
of a Eurodollar Loan occurs on a day which is not the last day of the then
current Interest Period with respect thereto, the Borrower shall pay to such
Lender such amounts, if any, as may be required pursuant to Section 2.16.

2.18. Change of Lending Office; Replacement of Lenders.

(a) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 2.14, 2.15(a) or 2.17 with respect to such Lender, it will,
if requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event with the object of avoiding the consequences of such
event; provided, that such designation is made on terms that, in the sole
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no economic, legal or regulatory disadvantage, and provided, further, that
nothing in this Section shall affect or postpone any of the obligations of any
Borrower or the rights of any Lender pursuant to Section 2.14, 2.15(a) or 2.17.

(b) If any Lender (i) requests compensation under Sections 2.14 or 2.17, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to
Section 2.15(a), (ii) becomes a Defaulting Lender or (iii) does not consent to
any proposed amendment, supplement, modification, consent or waiver of any
provision of this Agreement or any other Loan Document that requires the consent
of each of the Lenders or each of the Lenders affected thereby (so long as the
consent of the Required Lenders has been obtained pursuant to Section 10.1),
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.6), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Revolving Credit Commitment is being assigned, the Issuing Lender), which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Term Loans,
Revolving Credit Loans and participations in Letters of Credit, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under Sections
2.14 or 2.17 or payments required to be made pursuant to Section 2.15(a), such
assignment will result in a material reduction in such compensation or payments.
A Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

-52-



--------------------------------------------------------------------------------

2.19. Increase of Revolving Credit Commitments. (a) In the event that the
Borrower wishes to increase the Total Revolving Credit Commitments at any time
when no Default or Event of Default has occurred and is continuing, it shall
notify the Administrative Agent in writing of the amount (the “Offered Increase
Amount”) of such proposed increase (such notice, a “Revolving Credit Commitment
Increase Notice”), and the Administrative Agent shall notify each Lender of such
proposed increase and provide such additional information regarding such
proposed increase as any Lender may reasonably request. The Borrower may, at its
election and with the consent of the Administrative Agent and the Issuing Lender
(which consents shall not be unreasonably withheld), (i) offer one or more of
the Lenders the opportunity to participate in all or a portion of the Offered
Increase Amount pursuant to paragraph (c) below and/or (ii) offer one or more
additional banks, financial institutions or other entities the opportunity to
participate in all or a portion of the Offered Increase Amount pursuant to
paragraph (b) below. Each Revolving Credit Commitment Increase Notice shall
specify which Lenders and/or banks, financial institutions or other entities the
Borrower desires to participate in such Revolving Credit Commitment increase.
The Borrower or, if requested by the Borrower, the Administrative Agent, will
notify such Lenders and/or banks, financial institutions or other entities of
such offer.

(b) Any additional bank, financial institution or other entity which the
Borrower selects to offer participation in the increased Revolving Credit
Commitments and which elects to become a party to this Agreement and provide a
Revolving Credit Commitment in an amount so offered and accepted by it pursuant
to Section 2.19(a)(ii) shall execute a New Lender Supplement with the Borrower
and the Administrative Agent whereupon such bank, financial institution or other
entity (herein called a “New Revolving Lender”) shall become a Lender for all
purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Agreement, provided that the
Revolving Credit Commitment of any such New Revolving Lender shall be in an
amount not less than $5,000,000.

(c) Any Lender which accepts an offer to it by the Borrower to increase its
Revolving Credit Commitment pursuant to 2.19(a)(i) shall, in each case, execute
a Revolving Credit Commitment Increase Supplement with the Borrower and the
Administrative Agent, substantially in the form of Exhibit L, whereupon such
Lender shall be bound by and entitled to the benefits of this Agreement with
respect to the full amount of its Revolving Credit Commitment as so increased,
and Schedule 1 to such Lender’s Lender Addendum (or such Lender’s Assignment and
Acceptance, if applicable) shall be deemed to be amended to so increase the
Revolving Credit Commitment of such Lender.

(d) Notwithstanding anything to the contrary in this Section 2.19, (i) in no
event shall any transaction effected pursuant to this Section 2.19 cause the
ratio of Consolidated Total Debt to Annualized Borrower EBITDA, calculated on a
pro forma basis after giving effect to the proposed increased Revolving Credit
Commitments (and assuming full utilization of the Revolving Credit Commitments
after giving effect to the proposed increased Revolving Credit Commitments) and
any concurrent incurrence of Incremental Term Loans pursuant to Section 2.20
(and the use of proceeds of such Incremental Term Loans and of any concurrent
incurrence of Revolving Credit Loans), to exceed 6.50 to 1.00, (ii) no Lender
shall have any obligation to increase its Revolving Credit Commitment unless it
agrees to do so in its sole

 

-53-



--------------------------------------------------------------------------------

discretion and (iii) if the interest rates and fees applicable to any increased
Revolving Credit Commitments (including any upfront fees, any interest rate
floors, and any original issue discount (“OID”), with upfront fees and OID being
equated to interest rates as reasonably determined by the Administrative Agent
based on an assumed three-year life to maturity, but excluding any arrangement,
underwriting or similar fee paid by the Borrower)(the “Incremental Revolving
Margin”) exceed the interest rate margin applicable to the existing Revolving
Credit Commitments (including any upfront fees, any interest rate floors, and
any OID, with upfront fees and OID being equated to interest rates as reasonably
determined by the Administrative Agent based on an assumed three-year life to
maturity, but excluding any arrangement, underwriting or similar fee paid by the
Borrower) then such interest rate margin applicable to the existing Revolving
Credit Commitments shall be increased to equal the Incremental Revolving Margin.

2.20. Incremental Term Loans

(a) In the event that the Borrower wishes to add one or more tranches of term
loans (the “Incremental Term Loans”), it shall notify the Administrative Agent
in writing of the amount of such proposed Incremental Term Loans (such notice,
an “Incremental Term Loan Notice”), and the Administrative Agent shall notify
each Lender of such proposed Incremental Term Loans and provide such additional
information regarding such Incremental Term Loans as any Lender may reasonably
request. The Borrower may, at its election, (i) offer one or more of the Lenders
or (ii) offer one or more additional banks, financial institutions or other
entities (a “New Term Lender”) the opportunity to participate in all or a
portion of the Incremental Term Loans; provided that an Affiliate of the
Borrower may not be a New Term Lender. Each Incremental Term Loan Notice shall
specify which Lenders and/or New Term Lenders the Borrower desires to
participate in such Incremental Term Loans. The Borrower or, if requested by the
Borrower, the Administrative Agent, will notify such Lenders and/or New Term
Lenders of such offer.

(b) Notwithstanding anything to the contrary in this Section 2.20, (i) in no
event shall any transaction effected pursuant to this Section 2.20 cause the
ratio of Consolidated Total Debt to Annualized Borrower EBITDA, calculated on a
pro forma basis after giving effect to the borrowing of the proposed Incremental
Term Loans and the use of proceeds thereof and of any concurrent incurrence of
Revolving Credit Loans, to exceed 6.50 to 1.00, (ii) the Incremental Term Loans
(other than the Incremental Tranche A Term Loans, in the case of sub-clause
(B) of this clause (ii)) shall (A) rank pari passu in right of payment and of
security with the Revolving Credit Loans and any then outstanding Term Loans and
(B) not mature earlier than six months after the Revolving Credit Termination
Date, (iii) (A) the weighted average life to maturity of any Incremental Term
Loan made on or prior to the Third Amendment Effective Date shall be greater
than or equal to the then remaining weighted average life to maturity of the
Initial Term Loans made on the Initial Amendment Date; provided that up to
$200,000,000 in the aggregate of such Incremental Term Loans may be made without
regard to this clause (iii)(A), (B) the weighted average life to maturity of any
Incremental Term Loan made after the Third Amendment Effective Date shall be
greater than or equal to the then remaining weighted average life to maturity of
the Incremental Tranche B Term Loans to be made on the Third Amendment Effective
Date; provided that up to $200,000,000 in the aggregate of such Incremental Term
Loans may be made without regard to this clause (iii)(B) so long as the weighted
average life to

 

-54-



--------------------------------------------------------------------------------

maturity of any such Incremental Term Loan shall be greater than or equal to the
then remaining weighted average life to maturity of the Incremental Tranche A
Term Loans and (C) the weighted average life to maturity of any Incremental Term
Loan made after the Second Amendment and Restatement Effective Date shall be
greater than or equal to the then remaining weighted average life to maturity of
the Incremental Tranche B-1 Term Loans to be made on the Second Amendment and
Restatement Effective Date; provided that up to $200,000,000 in the aggregate of
such Incremental Term Loans may be made without regard to this clause (iii)(C)
so long as the weighted average life to maturity of any such Incremental Term
Loan shall be greater than or equal to the then remaining weighted average life
to maturity of the Incremental Tranche A Term Loans, (iv) no Lender shall have
any obligation to participate in any Incremental Term Loans unless it agrees to
do so in its sole discretion and (v) with respect to any Incremental Term Loans
made after the Initial Amendment Date, (A) if the total yield in respect of any
Incremental Term Loan (including any upfront fees, any interest rate floors, and
any OID, with upfront fees and OID being equated to interest rates as reasonably
determined by the Administrative Agent based on an assumed three-year life to
maturity, but excluding any arrangement, underwriting or similar fee paid by the
Borrower) (the “Incremental Term Margin”) exceeds the total yield for the
Initial Term Loans made on the Initial Amendment Date (including any upfront
fees, any interest rate floors, and any OID, with upfront fees and OID being
equated to interest rates as reasonably determined by the Administrative Agent
based on an assumed three-year life to maturity, but excluding any arrangement,
underwriting or similar fee paid by the Borrower) by more than 50 basis points,
then the Applicable Margin for the Initial Term Loans shall be increased to
equal the Incremental Term Margin minus 50 basis points, (B) if the Incremental
Term Margin exceeds the total yield for the Incremental Tranche B Term Loans
(including any upfront fees, any interest rate floors, and any OID, with upfront
fees and OID being equated to interest rates as reasonably determined by the
Administrative Agent based on an assumed three-year life to maturity, but
excluding any arrangement, underwriting or similar fee paid by the Borrower) by
more than 50 basis points, then the Applicable Margin for the Incremental
Tranche B Term Loans shall be increased to equal the Incremental Term Margin
minus 50 basis points and (C) if the Incremental Term Margin exceeds the total
yield for the Incremental Tranche B-1 Term Loans (including any upfront fees,
any interest rate floors, and any OID, with upfront fees and OID being equated
to interest rates as reasonably determined by the Administrative Agent based on
an assumed four-year life to maturity, but excluding any arrangement,
underwriting or similar fee paid by the Borrower) by more than 50 basis points,
then the Applicable Margin for the Incremental Tranche B-1 Term Loans shall be
increased to equal the Incremental Term Margin minus 50 basis points.

(c) Commitments in respect of Incremental Term Loans shall become effective
under this Agreement pursuant to an amendment (an “Incremental Term Loan
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, each Lender agreeing to provide such Incremental Term
Loan, if any, each New Term Lender, if any, and the Administrative Agent. The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
to effect the provisions of this Section 2.20. The effectiveness of any
Incremental Term Loan Amendment shall be subject to the satisfaction on the date
thereof (the “Incremental Term Loan Closing Date”) of the following conditions
precedent: (A) the delivery by the Borrower to the Administrative Agent of a
certificate signed by an authorized officer of

 

-55-



--------------------------------------------------------------------------------

each Loan Party certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such Incremental Term Loan Amendment; (B) pro
forma compliance after giving effect to any Incremental Term Loan Amendment (and
the making of any Incremental Term Loans) with Section 7.1 together with updated
Projections of the type referred to in Section 6.2(c) giving effect to such
Incremental Term Loan Amendment and the making of any Incremental Term Loans;
(C) payment of fees and expenses in connection with such Incremental Term Loan
Amendment prior to or simultaneously with the effectiveness of such Incremental
Term Loan Amendment; and (D) if reasonably requested by the Administrative
Agent, delivery of customary legal opinions from counsel substantially
consistent, to the extent applicable, with those delivered on the Initial
Amendment Date and reasonably satisfactory in form and substance to the
Administrative Agent. Such additional term loans shall be subject to the terms
of this Agreement and each of the other Loan Documents and, to the extent not
specified or inconsistent with the terms and conditions set forth herein or
therein, the terms and conditions applicable to each Incremental Term Loan as
set forth in the Incremental Term Loan Amendment. From and after the Incremental
Term Loan Closing Date for any Incremental Term Loans, such Incremental Term
Loans shall be “Term Loans” for all purposes of the Loan Documents.

(d) This Section 2.20 shall supersede any provisions in Section 10.1 which would
otherwise subject the Incremental Term Loan Amendment to the consent of Required
Lenders.

2.21. Defaulting Lenders

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving Credit
Commitment of such Defaulting Lender pursuant to Section 2.4;

(b) the Revolving Credit Commitment and Aggregate Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders or the
Majority Revolving Facility Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 10.1);
provided, that this clause (b) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of each Lender or each Lender affected thereby (and such Defaulting
Lender is affected);

(c) if any L/C Obligations exist at the time a Lender becomes a Defaulting
Lender then:

(i) all or any part of such L/C Obligations shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Revolving Credit
Percentages but only to the extent (x) the sum of all non-Defaulting Lenders’
Aggregate Exposures plus such Defaulting Lender’s L/C Obligations does not
exceed the total of all non-Defaulting Lenders’ Revolving Credit Commitments and
(y) the conditions set forth in Section 5.3 are satisfied at such time; and

 

-56-



--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize such Defaulting Lender’s
L/C Obligations (after giving effect to any partial reallocation pursuant to
clause (i) above) in accordance with the procedures set forth in Section 8 for
so long as such L/C Obligations are outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Obligations pursuant to Section 2.21(c), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3(a)
with respect to such Defaulting Lender’s L/C Obligations during the period such
Defaulting Lender’s L/C Obligations are cash collateralized;

(iv) if the L/C Obligations of the non-Defaulting Lenders are reallocated
pursuant to Section 2.21(c), then the fees payable to the Lenders pursuant to
Section 2.4 and Section 3.3(a) shall be adjusted in accordance with the
non-Defaulting Lenders’ Revolving Credit Percentages; or

(v) if any Defaulting Lender’s L/C Obligations are neither cash collateralized
nor reallocated pursuant to Section 2.21(c), then, without prejudice to any
rights or remedies of the Issuing Lender or any Lender hereunder, all fees that
otherwise would have been payable to such Defaulting Lender (solely with respect
to the portion of such Defaulting Lender’s Revolving Credit Commitment that was
utilized by such L/C Obligations) and letter of credit fees payable under
Section 3.3(a) with respect to such Defaulting Lender’s L/C Obligations shall be
payable to the Issuing Lender until such L/C Obligations are cash collateralized
and/or reallocated; and

(d) so long as any Lender is a Defaulting Lender, the Issuing Lender shall not
be required to issue, amend or increase any Letter of Credit, unless it is
reasonably satisfied that the related exposure will be 100% covered by the
Revolving Credit Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in accordance with Section 2.21(c),
and participating interests in any such newly issued or increased Letter of
Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.21(c)(i) (and Defaulting Lenders shall not participate therein).

In the event that the Administrative Agent, the Borrower and the Issuing Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the L/C Obligations of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Credit Commitment and on such date such Lender shall purchase at par such of the
Revolving Credit Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Revolving
Credit Loans in accordance with its Revolving Credit Percentage.

2.22. Extension Offers.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of the applicable tranche, on a pro rata basis (based on
the aggregate outstanding

 

-57-



--------------------------------------------------------------------------------

principal amount of the applicable tranche of Term Loans or the Revolving Credit
Commitments, as applicable) and on the same terms to each such Lender, the
Borrower may from time to time extend (i) the maturity date of any tranche of
Term Loans or (ii) the maturity date and availability period of the Revolving
Credit Commitments, and otherwise modify the terms of any tranche of Term Loans
or the Revolving Credit Commitments, as applicable, pursuant to the terms of the
relevant Extension Offer (including, without limitation, by increasing the
interest rate or fees payable in respect of the Term Loans or the Revolving
Credit Commitments, as applicable (and related outstandings)) (each, an
“Extension”, and each group of Loans as so extended, as well as the original
Loans (in each case not so extended), being a “tranche”; any Extension Loans
shall constitute a separate tranche of Term Loans or Revolving Credit
Commitments from the tranche of Term Loans or Revolving Credit Commitments, as
applicable, from which such Loans were converted), so long as the following
terms are satisfied: (i) no Default or Event of Default shall have occurred and
be continuing at the time the offering document in respect of an Extension Offer
is delivered to the applicable Lenders and as of the date of such Extension,
(ii) except as to interest rates, fees, final maturity date and premium (which
shall, subject to immediately succeeding clauses (iii), (iv) and (v), be
determined by the Borrower and set forth in the relevant Extension Offer), the
Loans or the Revolving Credit Commitments of any Lender extended pursuant to any
Extension (“Extension Loans”) shall have the same terms (save for any terms that
apply solely after the latest maturity date of the Loans or the Commitments
hereunder prior to giving effect to such Extension) as the tranche of the
applicable Term Loans or Revolving Credit Commitments subject to such Extension
Offer, (iii) the final maturity date of any Extension Loans in respect of any
tranche of Term Loans shall be no earlier than the then latest maturity date of
the Term Loans or Revolving Credit Commitments hereunder, (iv) any Extension
Loans may participate on a pro rata basis or a less than pro rata basis (but not
greater than a pro rata basis) in any voluntary or mandatory repayments or
prepayments hereunder, in each case as specified in the respective Extension
Offer, (v) if the aggregate principal amount of Term Loans or Revolving Credit
Commitments (calculated on the face amount thereof), in respect of which Lenders
shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of the Term Loans or Revolving Credit Commitments
offered to be extended by the Borrower pursuant to such Extension Offer, then
the Term Loans or Revolving Credit Commitments, as applicable, of such Lenders
shall be extended ratably up to such maximum amount based on the respective
principal amounts (but not to exceed actual holdings of record) with respect to
which such Lenders have accepted such Extension Offer, (vi) all documentation in
respect of such Extension shall be consistent with the foregoing, and (vii) any
applicable Minimum Extension Condition shall be satisfied unless waived by the
Borrower. For the avoidance of doubt, no Lender shall be required to participate
in any Extension.

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.22, no Extension Offer is required to be in any minimum amount or any
minimum increment; provided that the Borrower may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in the Borrower’s sole discretion and may be waived by the Borrower) of
Term Loans or Revolving Credit Commitments be tendered. The Administrative Agent
and the Lenders hereby consent to the Extensions and the other transactions
contemplated by this Section 2.22 (including, for the avoidance of doubt,
payment of any interest, fees or premium in respect of any Extension

 

-58-



--------------------------------------------------------------------------------

Loans on the such terms as may be set forth in the relevant Extension Offer) and
hereby waive the requirements of any provision of this Agreement or any other
Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this Section 2.22.

(c) The Lenders hereby irrevocably authorize the Administrative Agent to enter
into amendments to this Agreement and the other Loan Documents with the Loan
Parties as may be necessary in order to establish new tranches or sub-tranches
in respect of Term Loans or Revolving Credit Commitments so extended and such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection with the
establishment of such new tranches or sub-tranches, in each case on terms
consistent with this Section 2.22.

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice of the
applicable Extension Offer, and shall agree to such procedures, if any, as may
be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.22.

(e) The conversion of any Term Loans or Revolving Credit Commitments hereunder
into Extension Loans in accordance with this Section 2.22 shall not constitute
an optional or mandatory payment or prepayment, an increase in the Revolving
Credit Commitments or an issuance of Incremental Term Loans for purposes of this
Agreement.

(f) This Section 2.22 shall supersede any provisions in Section 10.1 which would
otherwise subject an Extension to the consent of Required Lenders.

2.23. Refinancing Facilities.

(a) The Borrower may, on one or more occasions, by written notice to the
Administrative Agent, request the establishment hereunder of (i) a new Class of
revolving commitments (the “Refinancing Revolving Commitments”) pursuant to
which each Person providing such a commitment (a “ Refinancing Revolving
Lender”) will make revolving loans to the Borrower (“ Refinancing Revolving
Loans”) and acquire participations in the Letters of Credit and (ii) one or more
additional Classes of term loan commitments (the “Refinancing Term Loan
Commitments”) pursuant to which each Person providing such a commitment (a
“Refinancing Term Lender”) will make term loans to the Borrower (the
“Refinancing Term Loans”); provided that (A) each Refinancing Revolving Lender
and each Refinancing Term Lender shall be reasonably acceptable to the
Administrative Agent, (B) each Refinancing Revolving Lender shall be approved by
the Issuing Lender (such approval not to be unreasonably withheld) and (C) no
Lender shall have any obligation to agree to become a Refinancing Revolving
Lender or a Refinancing Term Lender.

(b) The Refinancing Commitments shall be effected pursuant to one or more
Refinancing Facility Agreements executed and delivered by the Borrower, each
Refinancing Lender providing such Refinancing Commitment, the Administrative
Agent and, in the case of Refinancing Revolving Commitments, the Issuing Lender;
provided that no Refinancing

 

-59-



--------------------------------------------------------------------------------

Commitments shall become effective unless (i) no Default shall have occurred and
be continuing on the date of effectiveness thereof, (ii) on the date of
effectiveness thereof, the representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct (A) in the case of the
representations and warranties qualified as to materiality, in all respects and
(B) otherwise, in all material respects, in each case on and as of such date,
except in the case of any such representation and warranty that specifically
relates to an earlier date, in which case such representation and warranty shall
be so true and correct on and as of such earlier date, (iii) the Borrower shall
have delivered to the Administrative Agent such legal opinions, board
resolutions, secretary’s certificates, officer’s certificates and other
documents as shall reasonably be requested by the Administrative Agent in
connection with any such transaction, (iv) in the case of any Refinancing
Revolving Commitments, substantially concurrently with the effectiveness
thereof, all the Revolving Credit Commitments then in effect shall be
terminated, and all the Revolving Credit Loans then outstanding, together with
all interest thereon, and all other amounts accrued for the benefit of the
Revolving Credit Lenders, shall be repaid or paid (it being understood, however,
that any Letters of Credit may continue to be outstanding hereunder), and the
aggregate amount of such Refinancing Revolving Commitments does not exceeded the
aggregate amount of the Revolving Commitments so terminated and (v) in the case
of any Refinancing Term Loan Commitments, substantially concurrently with the
effectiveness thereof, the Borrower shall obtain Refinancing Term Loans
thereunder and shall repay or prepay then outstanding borrowings of Term Loans
of any Class in an aggregate principal amount equal to the aggregate amount of
such Refinancing Term Loan Commitments (less the aggregate amount of accrued and
unpaid interest with respect to such outstanding borrowings and any reasonable
fees, premium and expenses relating to such refinancing) (and any such
prepayment of such borrowings of any Class shall be applied to reduce the
subsequent scheduled repayments of such borrowings of such Class to be made
pursuant to Section 2.3 as directed by the Borrower).

(c) The Refinancing Facility Agreement shall set forth, with respect to the
Refinancing Commitments established thereby and the Refinancing Loans and other
extensions of credit to be made thereunder, to the extent applicable, the
following terms thereof: (i) the designation of such Refinancing Commitments and
Refinancing Loans as a new “Class” for all purposes hereof, (ii) the stated
termination and maturity dates applicable to the Refinancing Commitments or
Refinancing Loans of such Class; provided that such stated termination and
maturity dates shall not be earlier than the Revolving Credit Termination Date
(in the case of Refinancing Revolving Commitments and Refinancing Revolving
Loans) or the applicable Term Loan Maturity Date (in the case of Refinancing
Term Loan Commitments and Refinancing Term Loans), (iii) in the case of any
Refinancing Term Loans, any amortization applicable thereto and the effect
thereon of any prepayment of such Refinancing Term Loans, (iv) the interest rate
or rates applicable to the Refinancing Loans of such Class, (v) the fees
applicable to the Refinancing Commitment or Refinancing Loans of such Class,
(vi) in the case of any Refinancing Term Loans, any original issue discount
applicable thereto, (vii) the initial Interest Period or Interest Periods
applicable to Refinancing Loans of such Class, (viii) any voluntary or mandatory
commitment reduction or prepayment requirements applicable to Refinancing
Commitments or Refinancing Loans of such Class (which prepayment requirements,
in the case of any Refinancing Term Loans, may provide that such Refinancing
Term Loans may participate in any mandatory prepayment on a pro rata basis with
other existing Term Loans, but may not provide for prepayment requirements that
are more

 

-60-



--------------------------------------------------------------------------------

favorable to the Lenders holding such Refinancing Term Loans than to the Lenders
holding other existing Term Loans) and any restrictions on the voluntary or
mandatory reductions or prepayments of Refinancing Commitments or Refinancing
Loans of such Class and (ix) any financial covenant with which the Borrower
shall be required to comply (provided that any such financial covenant for the
benefit of any Class of Refinancing Lenders shall also be for the benefit of all
other Lenders). Except as contemplated by the preceding sentence, the terms of
the Refinancing Revolving Commitments and Refinancing Revolving Loans and other
extensions of credit thereunder shall be substantially the same as the Revolving
Credit Commitments and Revolving Credit Loans and other extensions of credit
thereunder, and the terms of the Refinancing Term Loan Commitments and
Refinancing Term Loans shall be substantially the same as the terms of the Term
Commitments and the Term Loans. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Refinancing Facility Agreement. Each
Refinancing Facility Agreement may, without the consent of any Lender other than
the applicable Refinancing Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the opinion of
the Administrative Agent, to give effect to the provisions of this Section 2.23,
including any amendments necessary to treat the applicable Refinancing
Commitments and Refinancing Loans as a new “Class” of loans and/or commitments
hereunder.

(d) This Section 2.23 shall supersede any provisions in Section 10.1 which would
otherwise subject a Refinancing Facility Agreement to the consent of Required
Lenders.

SECTION 3. LETTERS OF CREDIT

3.1. L/C Commitment. (a) Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”) for the
account of the Borrower on any Business Day during the Revolving Credit
Commitment Period in such form as may be approved from time to time by the
Issuing Lender; provided that the Issuing Lender shall not issue any Letter of
Credit if, after giving effect to such issuance, (i) the L/C Obligations would
exceed the L/C Commitment or (ii) either the aggregate amount of the Available
Revolving Credit Commitments or the Total Availability would be less than zero.
Each Letter of Credit shall (i) be denominated in Dollars, (ii) expire no later
than the earlier of (x) the first anniversary of its date of issuance and
(y) the date which is five Business Days prior to the Revolving Credit
Termination Date and (iii) only be payable on a sight basis with conforming
certificates, if applicable.

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

3.2. Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender (with a copy to the Administrative Agent) at its address for
notices specified herein an Application therefor, completed to the satisfaction
of the Issuing Lender, and such other certificates, documents and other papers
and information as the Issuing Lender may request. Upon receipt of any
Application, the Issuing Lender will process such Application and the

 

-61-



--------------------------------------------------------------------------------

certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly (but in no event more than five Business Days following the receipt of
such Application) issue the Letter of Credit requested thereby by issuing the
original of such Letter of Credit to the beneficiary thereof or as otherwise may
be agreed to by the Issuing Lender and the Borrower (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto).
Promptly after issuance by the Issuing Lender of a Letter of Credit, the Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower. The
Issuing Lender shall, within three days of such issuance, give to the
Administrative Agent notice of the issuance of each Letter of Credit (including
the amount thereof). Upon the written request of any Lender, the Administrative
Agent will, within three Business Days of such request, inform such Lender of
the aggregate drawable amount of all Letters of Credit outstanding on the date
of such request.

3.3. Fees and Other Charges. (a) The Borrower will pay to the Administrative
Agent, for the account of the Lenders, a fee on the aggregate drawable amount of
all outstanding Letters of Credit at a per annum rate equal to the Applicable
Margin then in effect with respect to Eurodollar Loans, to be shared ratably
among the Lenders in accordance with their respective Revolving Credit
Percentages and payable quarterly in arrears on each L/C Fee Payment Date after
the issuance date.

(b) In addition to the foregoing fees, the Borrower shall pay to the Issuing
Lender for its own account a fronting fee for each outstanding Letter of Credit,
equal to the greater of (x)  1⁄4 of 1.00% per annum on the aggregate drawable
amount of such Letter of Credit and (y) $500. Such fronting fees shall be
payable quarterly in arrears on each L/C Fee Payment Date and shall be
nonrefundable.

(c) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

3.4. L/C Participations. (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions hereinafter stated, for such L/C Participant’s own
account and risk an undivided interest equal to such L/C Participant’s Revolving
Credit Percentage in the Issuing Lender’s obligations and rights under each
Letter of Credit issued hereunder (including the Letters of Credit referred to
on Schedule 7.2(d) which for all purposes of this Agreement shall be deemed
issued hereunder) and the amount of each drawing paid by the Issuing Lender
thereunder. Each L/C Participant unconditionally and irrevocably agrees with the
Issuing Lender that, if a drawing is paid under any Letter of Credit for which
the Issuing Lender is not reimbursed in full by the Borrower in accordance with
the terms of this Agreement, such L/C Participant shall pay to the Issuing
Lender upon demand at the Issuing Lender’s address for notices specified herein
an amount equal to such L/C Participant’s Revolving Credit Percentage of the
amount of such drawing, or any part thereof, that is not so reimbursed.

 

-62-



--------------------------------------------------------------------------------

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to Base Rate Loans. A certificate of the Issuing
Lender submitted to any L/C Participant with respect to any amounts owing under
this Section shall be conclusive in the absence of manifest error.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

3.5. Reimbursement Obligation of the Borrower. The Borrower agrees to reimburse
the Issuing Lender on the next Business Day after each date on which the Issuing
Lender notifies the Borrower of the date and amount of a drawing presented under
any Letter of Credit and paid by the Issuing Lender for the amount of (a) such
drawing so paid and (b) any taxes, fees, charges or other costs or expenses
incurred by the Issuing Lender in connection with such payment (the amounts
described in the foregoing clauses (a) and (b) in respect of any drawing,
collectively, the “Payment Amount”). Each such payment shall be made to the
Issuing Lender at its address for notices specified herein in lawful money of
the United States of America and in immediately available funds. Interest shall
be payable on each Payment Amount from the date of the applicable drawing until
payment in full at the rate set forth in (i) until the second Business Day
following the date of the applicable drawing, Section 2.10(b) and
(ii) thereafter, Section 2.10(c). Each drawing under any Letter of Credit shall
(unless an event of the type described in clause (i) or (ii) of Section 8(f)
shall have occurred and be continuing with respect to the Borrower, in which
case the procedures specified in Section 3.4 for funding by L/C Participants
shall apply) constitute a request by the Borrower to the Administrative Agent
for a borrowing pursuant to Section 2.2 of Base Rate Loans in the amount of such
drawing. The Borrowing Date with respect to such borrowing shall be the first
date on which a borrowing of Revolving Credit Loans could be made pursuant to
Section 2.2 if the Administrative Agent had received a notice of such borrowing
at the time the Administrative Agent receives notice from the Issuing Lender of
such drawing under such Letter of Credit.

 

-63-



--------------------------------------------------------------------------------

3.6. Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct and in accordance with the standards
or care specified in the Uniform Commercial Code in effect in the State of New
York or, if applicable to such Letter of Credit, the Uniform Customs and
Practice for Documentary Credits or the International Standby Practices as
published by the International Chamber of Commerce most recently at the time of
issuance of any Letter of Credit, shall be binding on the Borrower and shall not
result in any liability of the Issuing Lender to the Borrower.

3.7. Letter of Credit Payments. If any drawing shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof. The responsibility of the Issuing
Lender to the Borrower in connection with any drawing presented for payment
under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each drawing) delivered under such Letter of Credit in
connection with such presentment appear on their face to be in conformity with
such Letter of Credit.

3.8. Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:

4.1. Financial Condition. The audited consolidated balance sheets of the Parent
and its Subsidiaries (including (x) the Securitization Manager and, if any, the
subsidiary

 

-64-



--------------------------------------------------------------------------------

acting in a capacity analogous to the Securitization Manager pursuant to any
Additional Securitization Arrangements and (y) the Specified Unrestricted
Foreign Entities) as of December 31, 2010 and December 31, 2009 and the related
statements of income and of cash flows for the fiscal years ended on such dates,
reported on by and accompanied by an unqualified report from Ernst & Young LLP,
present fairly in all material respects the consolidated financial condition of
the Parent and its Subsidiaries (including (x) the Securitization Manager and,
if any, the subsidiary acting in a capacity analogous to the Securitization
Manager pursuant to any Additional Securitization Arrangements and (y) the
Specified Unrestricted Foreign Entities) as of such dates, and the consolidated
results of its operations and its consolidated cash flows for the respective
fiscal years then ended. The unaudited consolidated balance sheet of the Parent
and its Subsidiaries (including (x) the Securitization Manager and, if any, the
subsidiary acting in a capacity analogous to the Securitization Manager pursuant
to any Additional Securitization Arrangements and (y) the Specified Unrestricted
Foreign Entities) as of March 31, 2011, and the related unaudited consolidated
statements of income and cash flows for the three-month period ended on such
date present fairly in all material respects the consolidated financial
condition of the Parent and its Subsidiaries (including (x) the Securitization
Manager and, if any, the subsidiary acting in a capacity analogous to the
Securitization Manager pursuant to any Additional Securitization Arrangements
and (y) the Specified Unrestricted Foreign Entities) as of such date, and the
consolidated results of its operations and its consolidated cash flows for the
three-month period then ended (subject to normal year-end audit adjustments).
All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). The Parent and its Subsidiaries
(including (x) the Securitization Manager and, if any, the subsidiary acting in
a capacity analogous to the Securitization Manager pursuant to any Additional
Securitization Arrangements and (y) the Specified Unrestricted Foreign Entities)
do not have any material Guarantee Obligations, contingent liabilities and
liabilities for taxes, or any long-term leases or unusual forward or long-term
commitments, including, without limitation, any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph. During the period from December 31, 2010 to and
including the date hereof there has been no Disposition by the Parent of any
material part of its business or Property.

4.2. No Change. Since December 31, 2010 there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

4.3. Corporate Existence; Compliance with Law. Each of the Borrower and its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the corporate power
and authority, and the legal right, to own and operate its Property, to lease
the Property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such qualification
except to the extent the failure to be so qualified could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect and (d) is in
compliance with all Requirements of Law except to the extent that the failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

-65-



--------------------------------------------------------------------------------

4.4. Corporate Power; Authorization; Enforceable Obligations. Each Loan Party
has the corporate power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to borrow hereunder. Each Loan Party has taken all necessary corporate
action to authorize the execution, delivery and performance of the Loan
Documents to which it is a party and, in the case of the Borrower, to authorize
the borrowings on the terms and conditions of this Agreement. No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
borrowings hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents, except the
filings referred to in Section 4.19. Each Loan Document has been duly executed
and delivered on behalf of each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.5. No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof (a) will not violate any
Requirement of Law or any Contractual Obligation of the Borrower or any of its
Subsidiaries except (x) as could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect and (y) for such Contractual Obligations
pursuant to which the Administrative Agent is required to execute and deliver a
non-disturbance agreement and (b) will not result in, or require, the creation
or imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents). No Requirement of Law or
Contractual Obligation applicable to the Borrower or any of its Subsidiaries
could reasonably be expected to have a Material Adverse Effect.

4.6. No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower, threatened by or against the Borrower or any of its
Subsidiaries or against any of their respective properties or revenues (a) with
respect to any of the Loan Documents or any of the transactions contemplated
hereby or thereby, or (b) that could reasonably be expected to have a Material
Adverse Effect.

4.7. No Default. Neither the Borrower nor any of its Subsidiaries is in default
under or with respect to any of its Contractual Obligations in any respect that
could reasonably be expected to have a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing.

4.8. Ownership of Property; Liens. Each of the Borrower and its Subsidiaries has
title in fee simple to, a valid leasehold interest in, or an easement, license
or permit to occupy, all its real property, and good title to, a valid leasehold
interest in, or an easement, license or permit to occupy, all its other
Property, and none of such Property is subject to any Lien except as permitted
by Section 7.3.

 

-66-



--------------------------------------------------------------------------------

4.9. Intellectual Property. The Borrower and each of its Subsidiaries owns, or
is licensed to use, all Intellectual Property necessary for the conduct of its
business as currently conducted. No material claim has been asserted and is
pending by any Person challenging or questioning the use of any Intellectual
Property or the validity or effectiveness of any Intellectual Property, nor does
the Borrower know of any valid basis for any such claim. The use of Intellectual
Property by the Borrower and its Subsidiaries does not infringe on the rights of
any Person in any material respect.

4.10. Taxes. Each of the Borrower and each of its Subsidiaries has filed or
caused to be filed all Federal, state and other material tax returns that are
required to be filed and has paid all taxes shown to be due and payable on said
returns or on any assessments made against it or any of its Property and all
other taxes, fees or other charges imposed on it or any of its Property by any
Governmental Authority that are due and payable (other than any the amount or
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Borrower or its Subsidiaries, as the case may be)
except with respect to state and local tax returns relating to taxes in an
aggregate amount not exceeding $2,000,000 at any one time outstanding (after
applying loss probability factors in accordance with GAAP) and with respect to
which reserves in conformity with GAAP have been provided on the books of the
Borrower or its Subsidiaries, as the case may be; no tax Lien has been filed,
and, to the knowledge of the Borrower, no claim is being asserted, with respect
to any such tax, fee or other charge.

4.11. Federal Regulations. No part of the proceeds of any Loans will be used for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U as now and from time to time
hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board. If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR
Form G-3 or FR Form U-1 referred to in Regulation U.

4.12. Labor Matters. There are no strikes or other labor disputes against the
Borrower or any of its Subsidiaries pending or, to the knowledge of the
Borrower, threatened that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect. Hours worked by and payment made to
employees of the Borrower and its Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Requirement of Law dealing with
such matters that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect. All payments due from the Borrower
or any of its Subsidiaries on account of employee health and welfare insurance
that (individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect if not paid have been paid or accrued as a liability on
the books of the Borrower or the relevant Subsidiary.

4.13. ERISA. Neither a Reportable Event nor any failure to satisfy the minimum
funding standards (within the meaning of Section 412 or 430 of the Code or
Section 302 of ERISA), including any “accumulated funding deficiency,” whether
or not waived,

 

-67-



--------------------------------------------------------------------------------

has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. There has been no failure to make by its due date a required
installment under Section 430(j) of the Code with respect to any Single Employer
Plan nor a failure by any Loan Party or any Commonly Controlled Entity to make
any required contribution to a Multiemployer Plan. There has been no
determination that any Single Employer Plan is or is expected to be in “at risk”
status (within the meaning of Section 430 of the Code or Section 303 of ERISA).
No termination of a Single Employer Plan has occurred, and no Lien in favor of
the PBGC or a Plan has arisen, during such five-year period. The present value
of all accrued benefits under each Single Employer Plan (based on those
assumptions used to fund such Plans) did not, as of the last annual valuation
date prior to the date on which this representation is made or deemed made,
exceed the value of the assets of such Plan allocable to such accrued benefits
by a material amount. Neither the Borrower nor any Commonly Controlled Entity
has had a complete or partial withdrawal from any Multiemployer Plan that has
resulted or could reasonably be expected to result in a material liability under
ERISA, and neither the Borrower nor any Commonly Controlled Entity would become
subject to any material liability under ERISA if the Borrower or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made. No such Multiemployer Plan is in
Reorganization or Insolvent or is expected to be in “endangered” or “critical”
status (within the meaning of Section 432 of the Code or Section 305 of ERISA).

4.14. Investment Company Act; Other Regulations. No Loan Party is an “investment
company,” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) which limits its ability to incur Indebtedness.

4.15. Subsidiaries. (a) The Subsidiaries listed on Schedule 4.15(a) constitute
all the Subsidiaries of the Borrower as of the Second Amendment and Restatement
Effective Date. Schedule 4.15(a) sets forth as of the Second Amendment and
Restatement Effective Date the name and jurisdiction of incorporation of each
Subsidiary and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any Loan Party.

(b) There are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of any Loan Party (other than the Parent) or any Subsidiary of any
Loan Party except as set forth on Schedule 4.15(b).

4.16. Use of Proceeds. The proceeds of the Loans made on or after the Initial
Amendment Date shall be used for general corporate purposes of the Borrower and
its Subsidiaries, including distributions to SBA Senior Finance. The Incremental
Tranche B-1 Term Loans shall be used (i) to pay the cash consideration for the
Acquisition, (ii) to pay certain fees and expenses incurred in connection with
the foregoing and (iii) for general corporate purposes of the Borrower and its
Subsidiaries (including repayment of certain outstanding indebtedness
hereunder).

 

-68-



--------------------------------------------------------------------------------

4.17. Environmental Matters. Other than exceptions to any of the following that
could not, individually or in the aggregate, reasonably be expected to result in
a Material Environmental Loss:

(a) the Borrower and its Subsidiaries: (i) are, and within the period of all
applicable statutes of limitation have been, in compliance with all applicable
Environmental Laws; (ii) hold all Environmental Permits (each of which is in
full force and effect) required for any of their current or intended operations
or for any property owned, leased, or otherwise operated by any of them;
(iii) are, and within the period of all applicable statutes of limitation have
been, in compliance with all of their Environmental Permits; and (iv) reasonably
believe that: each of their Environmental Permits will be timely renewed and
complied with, without material expense; any additional Environmental Permits
that may be required of any of them will be timely obtained and complied with,
without material expense; and compliance with any Environmental Law that is or
is expected to become applicable to any of them will be timely attained and
maintained, without material expense.

(b) Materials of Environmental Concern are not present at, on, under, in, or
about any real property now or formerly owned, leased or operated by the
Borrower or any of its Subsidiaries, or at any other location (including,
without limitation, any location to which Materials of Environmental Concern
have been sent for re-use or recycling or for treatment, storage, or disposal)
which could reasonably be expected to (i) give rise to liability of the Borrower
or any of its Subsidiaries under any applicable Environmental Law or otherwise
result in costs to the Borrower or any of its Subsidiaries, or (ii) interfere
with the Borrower’s or any of its Subsidiaries’ continued operations, or
(iii) impair the fair saleable value of any real property owned or leased by the
Borrower or any of its Subsidiaries.

(c) There is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under or relating to any Environmental
Law to which the Borrower or any of its Subsidiaries is, or to the knowledge of
the Borrower or any of its Subsidiaries will be, named as a party that is
pending or, to the knowledge of the Borrower or any of its Subsidiaries,
threatened; and to the knowledge of the Borrower or any of its Subsidiaries,
there are no judicial, administrative, or arbitral proceedings under or relating
to any Environmental Law pending or threatened against any Person, other than
the Borrower or any of its Subsidiaries, that could reasonably be expected to
affect the Borrower or any of its Subsidiaries.

(d) Neither the Borrower nor any of its Subsidiaries has received any written
request for information, or been notified that it is a potentially responsible
party under or relating to the federal Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended, or any similar
Environmental Law, or with respect to any Materials of Environmental Concern.

(e) Neither the Borrower nor any of its Subsidiaries has entered into or agreed
to any consent decree, order, or settlement or other agreement, or is subject to
any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to
compliance with or liability under any Environmental Law.

 

-69-



--------------------------------------------------------------------------------

(f) Neither the Borrower nor any of its Subsidiaries has assumed or retained, by
contract or operation of law, any liabilities of any kind, fixed or contingent,
known or unknown, under any Environmental Law or with respect to any Material of
Environmental Concern.

4.18. Accuracy of Information, etc. No statement or information contained in
this Agreement, any other Loan Document or any other written document,
certificate or statement furnished to the Administrative Agent or the Lenders or
any of them, by or on behalf of any Loan Party for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements contained herein or
therein not misleading. The projections and pro forma financial information
contained in the materials referenced above are based upon good faith estimates
and assumptions believed by management of the Borrower to be reasonable at the
time made, it being recognized by the Lenders that such financial information as
it relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount. There is no
fact actually known to any Loan Party that could reasonably be expected to have
a Material Adverse Effect that has not been expressly disclosed herein, in the
other Loan Documents or in any other documents, certificates and statements
furnished to the Administrative Agent and the Lenders for use in connection with
the transactions contemplated hereby and by the other Loan Documents.

4.19. Security Documents. The Guarantee and Collateral Agreement is effective to
create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of the Pledged Stock
described in the Guarantee and Collateral Agreement, upon stock certificates
representing such Pledged Stock having been delivered to the Administrative
Agent and in the case of the other Collateral described in the Guarantee and
Collateral Agreement, upon financing statements in appropriate form having been
filed in the offices specified on Schedule 4.19 and upon such other filings as
are specified on Schedule 3 to the Guarantee and Collateral Agreement having
been duly completed, the Guarantee and Collateral Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations (as defined in the Guarantee and Collateral Agreement) to the
extent a Lien on such Collateral can be perfected by the filing of a financing
statement, by other filings specified on Schedule 3 to the Guarantee and
Collateral Agreement or, in the case of Pledged Stock, control, in each case
prior and superior in right to any other Person (except, in the case of
Collateral other than Pledged Stock, Liens permitted by Section 7.3).
Notwithstanding the foregoing, it is understood that neither mortgages nor
fixture filings shall be made in respect of Tower or office locations.

4.20. Solvency. Each Loan Party is, and after giving effect to the incurrence of
all Indebtedness and obligations being incurred in connection herewith will be
and will continue to be, Solvent.

4.21. Real Property Leases. The present and contemplated use of the real
property owned or leased by the Borrower or any of its Subsidiaries for the
operation of Towers

 

-70-



--------------------------------------------------------------------------------

is in compliance in all material respects with all applicable zoning ordinances
and regulations and other laws and regulations where failure so to comply would
result, or create reasonable risk of resulting, in a Material Adverse Effect.
Each lease pursuant to which the Borrower or any of its Subsidiaries, as lessee,
acquired rights in real property upon which any Tower is situated is in full
force and effect, the Borrower or such Subsidiary has all rights of the lessee
thereunder, there has been no default in the performance of any of its terms or
conditions by the Borrower or any such Subsidiary nor (to the best of the
Borrower’s knowledge) any other party thereto, and no claims of default have
been asserted with respect thereto, in each case except as would not result, or
would not create a reasonable risk of resulting, in a Material Adverse Effect.

4.22. FCC and FAA Matters; State Regulatory Compliance. (a) The Borrower (i) has
duly and timely filed all material reports, registrations and other material
filings, if any, which are required to be filed by it or any of its Subsidiaries
under the Communications Act or any other applicable law, rule or regulation of
any Governmental Authority, including the FCC and the FAA, the non-filing of
which would not result, or be reasonably likely to result, in a Material Adverse
Effect and (ii) is in compliance with all such laws, rules, regulations and
ordinances, including those promulgated by the FCC and the FAA, to the extent
the non-compliance with which would result, or be reasonably likely to result,
in a Material Adverse Effect. All information provided by or on behalf of the
Borrower or any Affiliate in any material filing, if any, with the FCC and the
FAA relating to the business of the Borrower and its Subsidiaries was, to the
knowledge of such Person at the time of filing, complete and correct in all
material respects when made, and the FCC and the FAA have been notified of any
substantial or significant changes in such information as may be required in
accordance with applicable Requirements of Law.

(b) The Borrower and its Subsidiaries have all permits, certificates, licenses,
tariff approvals and other authorizations from all state and federal
Governmental Authorities required to conduct their current business except for
such permits, certificates, licenses, tariff approvals and other authorizations
as could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(c) The Borrower has no knowledge of any investigation, notice of apparent
liability, violation, forfeiture or other order or complaint issued by or before
any state or federal Governmental Authority, or of any other proceedings of or
before any state or federal Governmental Authority, which could reasonably be
expected to have a Material Adverse Effect.

4.23. Anti-Corruption Laws and Sanctions. As of the Second Amendment and
Restatement Effective Date, the Borrower has implemented and maintains in effect
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws, and the Borrower, and its Subsidiaries are in compliance
with Anti-Corruption Laws and Sanctions in all material respects, and to the
knowledge of the Borrower and its Subsidiaries their respective directors,
officers, employees and agents are also in compliance with Anti-Corruption Laws
and Sanctions in all material respects as pertains to their conduct for or on
behalf of the Borrower or its Subsidiaries. As of the Second Amendment and
Restatement Effective Date, none of the Borrower, any Subsidiary or to the
knowledge of the Borrower or such Subsidiary any of their respective

 

-71-



--------------------------------------------------------------------------------

directors, officers, or employees is a Sanctioned Person. The Borrower will not,
directly or, to its knowledge, indirectly, use the proceeds of the Loans or any
Letter of Credit, or lend, contribute, or otherwise make available such proceeds
or Letter of Credit to any subsidiary or joint venture partner, or other Person
in violation of Anti-Corruption Laws. The Borrower will not directly or, to its
knowledge, indirectly, use the proceeds of the Loans or any Letter of Credit, or
lend, contribute or otherwise make available such proceeds to any other Person
to fund activities or business of or with any Sanctioned Person or in or with
any Sanctioned Country.

SECTION 5. CONDITIONS PRECEDENT

5.1. Conditions to Effectiveness. The occurrence of the Second Amendment and
Restatement Effective Date, and the agreement of each Lender to extensions of
credit requested to be made by it hereunder, are subject to the satisfaction of
the following conditions precedent:

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the Borrower
and (ii) the Guarantee and Collateral Agreement, executed and delivered by a
duly authorized officer of the Parent, Holdings, SBA Senior Finance, the
Borrower and each Subsidiary Guarantor.

(b) Financial Statements. The Lenders shall have received the latest
consolidated financial statements required by Section 6.1, and there shall not
have been in the reasonable judgment of the Lenders any material adverse change
in the consolidated financial condition of the Parent, the Borrower, the
Subsidiaries and the Securitization Subsidiaries from that reflected in such
consolidated financial statements described in Section 4.1.

(c) Approvals. All governmental and third party approvals necessary or, in the
discretion of the Administrative Agent, advisable in connection with the
continuing operations of the Borrower and its Subsidiaries and the transactions
contemplated hereby shall have been obtained and be in full force and effect,
except for such approvals as could not reasonably be expected to have a Material
Adverse Effect.

(d) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including reasonable fees, disbursements and other charges of counsel to the
Agents), on or before the Second Amendment and Restatement Effective Date.

(e) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where the Loan Parties are
located, and such search shall reveal no liens on any of the assets of the
Borrower or its Subsidiaries except for liens permitted by Section 7.3.

(f) Closing Certificate; Certified Certificate of Incorporation; Good Standing.
The Administrative Agent shall have received (i) a certificate of each Loan
Party, dated the Second Amendment and Restatement Effective Date, substantially
in the form of Exhibit C, with appropriate insertions and attachments, including
the certificate of incorporation of each Loan Party that is a corporation
certified by the relevant authority of the jurisdiction of organization of

 

-72-



--------------------------------------------------------------------------------

such Loan Party and the certificate of formation and limited liability company
agreement of each Loan Party that is a limited liability company, and (ii) a
good standing certificate for each Loan Party from its jurisdiction of
organization.

(g) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:

(i) the legal opinion of Greenberg Traurig, P.A., counsel to the Loan Parties
and their Subsidiaries, substantially in the form of Exhibit E–1; and

(ii) the legal opinion of Thomas P. Hunt, Esq., general counsel of the Loan
Parties, substantially in the form of Exhibit E–2.

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

(h) Pledged Stock; Stock Power; Pledged Notes. The Administrative Agent shall
have received (i) the certificates representing the shares of Capital Stock
pledged pursuant to the Guarantee and Collateral Agreement together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note pledged
to the Administrative Agent pursuant to the Guarantee and Collateral Agreement
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank satisfactory to the Administrative Agent) by the pledgor thereof.

(i) Filings, Registrations and Recordings. Each document (including, without
limitation, any Uniform Commercial Code financing statement) required by the
Security Documents or under law or reasonably requested by the Administrative
Agent to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a perfected Lien
on the Collateral described therein, prior and superior in right to any other
Person (other than with respect to Liens expressly permitted by Section 7.3),
shall be in proper form for filing, registration or recordation.

(j) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 6.5 below and Section 5.3 of
the Guarantee and Collateral Agreement with respect to the Borrower and its
Subsidiaries.

(k) PATRIOT Act. To the extent requested at least 5 days prior to closing, the
Lenders shall have received, sufficiently in advance of closing, all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the USA PATRIOT Act.

(l) Pro Forma Compliance Certificate. The Administrative Agent shall have
received a certificate of a Responsible Officer in form reasonably satisfactory
to the Administrative Agent certifying that the Borrower shall be in compliance
with the covenants set forth in Sections 7.1(a) and (b), in each case, on a pro
forma basis after giving effect to the extensions of credit requested to be made
on the Second Amendment and Restatement Effective Date, if any, and the use of
proceeds thereof as if the requested borrowing had occurred on the

 

-73-



--------------------------------------------------------------------------------

last day of the most recently completed fiscal quarter and (i) removing the
financial results that would otherwise be included in such calculations in
respect of any Property Disposed of after such last day and on or prior to the
Second Amendment and Restatement Effective Date and (ii) including the financial
results that would otherwise be excluded in such calculations in respect of any
Property acquired after such last day and on or prior to the Second Amendment
and Restatement Effective Date.

(m) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate of the chief financial officer of the Borrower (or other
senior executive officer of the Borrower satisfactory to the Administrative
Agent) in form reasonably satisfactory to the Administrative Agent certifying as
to the solvency of the Borrower and its Subsidiaries considered as a whole after
giving effect to the transactions contemplated hereby.

5.2. Conditions to Acquisition Incremental Tranche B-1 Funding Date. The
agreement of each Incremental Tranche B-1 Lender to make any extension of credit
requested to be made by it on the Acquisition Incremental Tranche B-1 Funding
Date (including, without limitation, its initial extension of credit) is subject
only to the satisfaction of the following conditions precedent:

(a) Borrowing Notice. The Administrative Agent shall have received a Borrowing
Notice in respect of the Incremental Tranche B-1 Term Loans, executed and
delivered by a duly authorized officer of the Borrower.

(b) Representations and Warranties. Each of the Specified Representations shall
be true and correct in all material respects on and as of such date as if made
on and as of such date except for such representations and warranties expressly
stated to be made as of a specific earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date.

(c) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate of the chief financial officer of the Borrower (or other
senior executive officer of the Borrower satisfactory to the Administrative
Agent) in form reasonably satisfactory to the Administrative Agent certifying as
to the solvency of the Borrower and its Subsidiaries considered as a whole after
giving effect to the transactions contemplated hereby.

(d) Fees. The Lenders, the Incremental Tranche B-1 Term Loan Joint Lead
Arrangers and the Administrative Agent shall have received all fees required to
be paid, and all expenses for which invoices have been presented (including
reasonable fees, disbursements and other charges of counsel to the Agents), on
or before the Acquisition Incremental Tranche B-1 Funding Date.

(e) Pro Forma Compliance Certificate. The Administrative Agent shall have
received a certificate of a Responsible Officer in form reasonably satisfactory
to the Administrative Agent certifying that the Borrower shall be in compliance
with the covenants set forth in Sections 7.1(a) and (b), in each case, on a pro
forma basis after giving effect to the extensions of credit requested to be made
on the Acquisition Incremental Tranche B-1 Funding Date, if any, and the use of
proceeds thereof as if the requested borrowing had occurred on the

 

-74-



--------------------------------------------------------------------------------

last day of the most recently completed fiscal quarter and (i) removing the
financial results that would otherwise be included in such calculations in
respect of any Property Disposed of after such last day and on or prior to the
Acquisition Incremental Tranche B-1 Funding Date and (ii) including the
financial results that would otherwise be excluded in such calculations in
respect of any Property acquired after such last day and on or prior to the
Acquisition Incremental Tranche B-1 Funding Date.

(f) Acquisition Date. The Acquisition Incremental Tranche B-1 Funding Date shall
occur on or prior to the Outside Date.

5.3. Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it on any date other than
any Acquisition Incremental Tranche B-1 Funding Date (including, without
limitation, its initial extension of credit) is subject to the satisfaction of
the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date except for such representations and warranties expressly stated to be
made as of a specific earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(c) Pro Forma Compliance. The Borrower shall be in compliance with each of the
covenants set forth in Section 7.1 on a pro forma basis after giving effect to
the extensions of credit requested to be made on such date and the use of
proceeds thereof as if the requested borrowing had occurred on the last day of
the most recently completed fiscal quarter and (i) removing the financial
results that would otherwise be included in such calculations in respect of any
Property Disposed of after such last day and on or prior to the date of such
borrowing and (ii) including the financial results that would otherwise be
excluded in such calculations in respect of any Property acquired after such
last day and on or prior to the date of such borrowing.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.3 have been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Revolving Credit Commitments
remain in effect, any Letter of Credit remains outstanding or any Loan or other
amount is owing to any Lender or the Administrative Agent hereunder, the
Borrower shall and shall cause each of its Subsidiaries to:

6.1. Financial Statements. Furnish to the Administrative Agent (and the
Administrative Agent shall furnish to each Lender):

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Parent and the Borrower (commencing with the fiscal year
ending December 31, 2011), a copy of the audited consolidated balance sheets of
the Parent and its consolidated Subsidiaries and the Borrower and its
consolidated Subsidiaries and the unaudited consolidating balance sheets of the
Parent and its consolidated Subsidiaries and the Borrower and its consolidated
Subsidiaries, in each case as of the end of such year and the related audited
consolidated and unaudited consolidating statements of income and related
audited consolidated statements of cash flows for such year, setting forth in
the case of the Parent in comparative form the figures for the previous year,
reported on, in the case of such audited financial statements, without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, by Ernst & Young LLP or other independent certified public
accountants of nationally recognized standing; and

 

-75-



--------------------------------------------------------------------------------

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the Parent
and the Borrower, (i) the unaudited consolidated and consolidating balance
sheets of the Parent and its consolidated Subsidiaries and the Borrower and its
consolidated Subsidiaries, in each case as of the end of such quarter, (ii) the
related unaudited consolidated statements of income for such quarter and the
portion of the fiscal year through the end of such quarter, (iii) the related
unaudited consolidating statements of income for the portion of the fiscal year
through the end of such quarter and (iv) related unaudited consolidated
statements of cash flows for the portion of the fiscal year through the end of
such quarter, setting forth in each case, in comparative form the figures for
the previous year, certified by a Responsible Officer as being fairly stated in
all material respects (subject to normal year-end audit adjustments);

all such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

6.2. Certificates; Other Information. Furnish to the Administrative Agent (and
the Administrative Agent shall furnish to each Lender) or, in the case of
clause (f), to the relevant Lender:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default
in respect of the financial covenants contained in Section 7.1, except as
specified in such certificate;

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) a Compliance
Certificate

 

-76-



--------------------------------------------------------------------------------

containing all information and calculations necessary for determining compliance
by the Borrower and its Subsidiaries with the provisions of this Agreement
referred to therein as of the last day of the fiscal quarter or fiscal year of
the Borrower, as the case may be, including a detailed report of Restricted
Payments made by the Borrower to SBA Senior Finance and a description of SBA
Senior Finance’s, Holdings’ or the Parent’s use thereof, as applicable;

(c) as soon as available, and in any event no later than 45 days after the end
of each fiscal year of the Borrower, a detailed consolidated financial model for
the period beginning with such fiscal year through and including 2016 in form
and substance reasonably satisfactory to the Administrative Agent (and in any
event containing at least the level of detail contained in the financial model
delivered in connection herewith) (collectively, the “Projections”), which
Projections shall in each case be accompanied by a certificate of a Responsible
Officer stating that such Projections are based on reasonable estimates,
information and assumptions and that such Responsible Officer has no reason to
believe that such Projections are incorrect or misleading in any material
respect;

(d) within five days after the same are sent, copies of all financial statements
and reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities and, within five days after the same are
filed, copies of all financial statements and reports that the Borrower,
Holdings and the Parent may make to, or file with, the SEC or notice of such
filing; provided, that in the case of Holdings and the Parent, any of the items
described in Section 6.1 or this Section 6.2(d) may be delivered electronically
and shall be deemed delivered on the earlier of (i) the date the documents are
made available on the Parent’s public website or (ii) the date on which such
documents are publically available on EDGAR;

(e) promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that any Loan Party or any Commonly
Controlled Entity may request with respect to any Multiemployer Plan; provided,
that if the Loan Parties or any Commonly Controlled Entity have not requested
such documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, then, upon reasonable request of the Administrative Agent,
the Loan Parties and/or the Commonly Controlled Entities shall promptly make a
request for such documents or notices from such administrator or sponsor and the
Borrower shall provide copies of such documents and notices promptly after
receipt thereof; and

(f) promptly, such additional financial and other information as the
Administrative Agent, or any Lender through the Administrative Agent, may from
time to time reasonably request.

The Borrowers hereby acknowledge that (a) the Agents will make available to the
Lenders materials and/or information provided by or on behalf of the Loan
Parties hereunder (collectively, the “Borrower Materials”) by posting the
Borrower Materials on IntraLinks/IntraAgency or another similar electronic
system (the “Platform”) and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrower, its Subsidiaries or their securities)
(each, a “Public Lender”). If any Borrower Materials are designated by the Loan
Parties as “PRIVATE”, such Borrower Materials will not be made available to that
portion of the Platform designated

 

-77-



--------------------------------------------------------------------------------

“Public Investor,” which is intended to contain only information that is either
publicly available or not material information (though it may be sensitive and
proprietary) with respect to Borrower, its Subsidiaries or their securities for
purposes of United States Federal and State securities laws. The Administrative
Agent shall be entitled to treat any Borrower Materials that are not marked
“PRIVATE” or “CONFIDENTIAL” as not containing any material non-public
information with respect to the Borrower, its Subsidiaries or their securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute confidential
information, they shall be treated as set forth in Section 10.14) other than
projections, which shall be deemed “PRIVATE” and “CONFIDENTIAL” unless otherwise
designated by the Borrower.

6.3. Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the Borrower or its Subsidiaries, as the case may be.

6.4. Conduct of Business and Maintenance of Existence, etc. (a) (i) Preserve,
renew and keep in full force and effect its corporate existence and (ii) take
all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business, except, in each
case, as otherwise permitted by Section 7.4 and except, in the case of
clause (ii) above, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (b) comply with all Contractual
Obligations and Requirements of Law except to the extent that failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Borrower will maintain in effect and enforce policies and
procedures designed to ensure compliance in all material respects by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws.

6.5. Maintenance of Property; Insurance. (a) Keep all Property and systems
useful and necessary in its business in good working order and condition,
ordinary wear and tear excepted.

(b) Maintain with financially sound and reputable insurance companies insurance
with respect to its Property and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
reasonable and customary for similarly situated Persons engaged in the same or
similar business) and with deductible levels as are customarily carried under
similar circumstances by such other Persons and ensure that the Administrative
Agent is named as an additional insured and/or loss payee under such liability
and property insurance as reasonably requested by the Administrative Agent.

6.6. Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable

 

-78-



--------------------------------------------------------------------------------

time and as often as may reasonably be desired (such visits and inspections to
be coordinated by the Lenders to the extent reasonably practicable) and to
discuss the business, operations, properties and financial and other condition
of the Borrower and its Subsidiaries with officers of the Borrower and its
Subsidiaries and with its independent certified public accountants; provided
that if no Default or Event of Default has occurred, only (x) the Administrative
Agent on behalf of the Lenders or (y) representatives of any Agent may exercise
the rights of the Administrative Agent and the Lenders under this
Section 6.6(b), such visits shall be limited to once per fiscal quarter and such
discussions shall be limited to once per week.

6.7. Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default (A) under any Contractual Obligation of
the Parent or any of its Subsidiaries beyond any period of grace provided in
such Contractual Obligation or (B) with respect to the 2010 Securitization
Arrangements or the Additional Securitization Arrangements, if any, whether or
not any period of grace provided with respect to the 2010 Securitization
Arrangements or the Additional Securitization Arrangements, if any has expired
or (ii) litigation, investigation or proceeding which may exist at any time
between the Parent or any of its Subsidiaries and any Governmental Authority,
that in either case, if not cured or if adversely determined, as the case may
be, could reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting the Parent or any of its Subsidiaries
(including (x) the Securitization Manager and, if any, the subsidiary acting in
a capacity analogous to the Securitization Manager pursuant to any Additional
Securitization Arrangements and (y) the Specified Unrestricted Foreign Entities)
in which the amount involved is $15,000,000 or more and not covered by insurance
or in which injunctive or similar relief is sought (other than injunctive relief
related to a land development approval for a Tower);

(d) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, a failure by any Plan to satisfy the minimum funding
standards (within the meaning of Section 412 or 430 of the Code or Section 302
of ERISA), including any “accumulated funding deficiency,” whether or not
waived, any determination that a Single Employer Plan is or is expected to be in
“at risk” status (within the meaning of Section 430 of the Code or Section 303
of ERISA), the creation of any Lien in favor of the PBGC or a Plan or any
withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan, or determination that any Multiemployer Plan is or is
expected to be in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA), or (ii) the institution of
proceedings or the taking of any other action by the PBGC or the Borrower or any
Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination, Reorganization, Insolvency, or “endangered”
or “critical” status, of, any Plan;

 

-79-



--------------------------------------------------------------------------------

(e) the following events, as soon as possible and in any event within ten days
after the Borrower knows or has reason to know thereof: (i) any development,
event, or condition that, individually or in the aggregate with other related
developments, events or conditions, could reasonably be expected to result in
the Borrower and its Subsidiaries sustaining a Material Environmental Loss;
(ii) any notice that any governmental authority may deny any application for a
material Environmental Permit sought by, or revoke or refuse to renew any
material Environmental Permit held by, the Borrower or any of its Subsidiaries;
and (iii) any Governmental Authority has identified the Borrower or any of its
Subsidiaries as a potentially responsible party under any Environmental Law for
the cleanup of Materials of Environmental Concern at any location, whether or
not owned, leased or operated by the Borrower or its Subsidiaries; and

(f) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Parent, Holdings, SBA Senior Finance, the Borrower
or the relevant Subsidiary proposes to take with respect thereto.

6.8. Environmental Laws. (a) Comply in all material respects with, and use
commercially reasonable efforts to ensure compliance in all material respects by
all tenants and subtenants, if any, with, all applicable Environmental Laws, and
obtain and comply in all material respects with and maintain any and all
Environmental Permits required for any of their current or intended operations
or for any property owned, leased or otherwise operated by any of them, and use
commercially reasonable efforts to ensure that all tenants and subtenants obtain
and comply in all material respects with and maintain, any and all Environmental
Permits required of them by any applicable Environmental Laws.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
the SBA Environmental Analysis Policy and promptly comply with all orders and
directives of all Governmental Authorities regarding Environmental Laws.

(c) Generate, use, treat, store, release, dispose of, and otherwise manage
Materials of Environmental Concern in a manner that would not reasonably be
expected to result in a material liability to the Borrower or any of its
Subsidiaries or to materially affect any real property owned or leased by any of
them; and take reasonable efforts to prevent any other Person from generating,
using, treating, storing, releasing, disposing of, or otherwise managing
Materials of Environmental Concern in a manner that could reasonably be expected
to result in a material liability to, or materially affect any real property
owned or operated by, the Borrower or any of its Subsidiaries.

6.9. Additional Collateral, etc. (a) With respect to any personal Property
acquired after the Initial Amendment Date by the Parent or any of its
Subsidiaries (other than (w) any leasehold, easement or fee interest in real
property, (x) any Property subject to a Lien expressly permitted by
Section 7.3(g), (y) Property acquired by an Excluded Subsidiary and (z)

 

-80-



--------------------------------------------------------------------------------

Property acquired directly by the Parent, Holdings or SBA Senior Finance other
than the Capital Stock of a Person of which any of Holdings, SBA Senior Finance
or the Borrower is a Subsidiary) as to which the Administrative Agent, for the
benefit of the Secured Parties, does not have a perfected Lien, promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement or such other documents as the Administrative
Agent deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a security interest in such Property and
(ii) take all actions necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a perfected first priority
security interest in such Property, including without limitation, the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent.

(b) With respect to any new Subsidiary (other than an Excluded Subsidiary)
created or acquired after the Initial Amendment Date (which, for the purposes of
this paragraph, shall include any existing Subsidiary that ceases to be an
Excluded Subsidiary or Securitization Subsidiary) by the Borrower or any of its
Subsidiaries, promptly (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement as the Administrative Agent
deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected first priority security interest in
the Capital Stock of such new Subsidiary that is owned by the Borrower or any of
its Subsidiaries, (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the Borrower or such
Subsidiary, as the case may be, (iii) cause such new Subsidiary (A) to become a
party to the Guarantee and Collateral Agreement and (B) to take such actions
necessary or advisable to grant to the Administrative Agent for the benefit of
the Secured Parties a perfected first priority security interest in the
Collateral described in the Guarantee and Collateral Agreement with respect to
such new Subsidiary, including, without limitation, the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent, and (iv) if requested by the Administrative Agent, deliver
to the Administrative Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.

(c) With respect to any new Excluded Subsidiary created or acquired after the
Initial Amendment Date by the Borrower or any of its Subsidiaries, promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement as the Administrative Agent deems necessary
or advisable in order to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected first priority security interest in the Capital
Stock of such new Excluded Subsidiary that is owned by the Borrower or any of
its Subsidiaries (provided that in no event shall more than 65% of the total
outstanding Capital Stock of any such new Excluded Subsidiary be required to be
so pledged), (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the Borrower or such
Excluded Subsidiary, as the case may be, and take such other action as may be
necessary or, in the opinion of the Administrative Agent, desirable to perfect
the Lien of the

 

-81-



--------------------------------------------------------------------------------

Administrative Agent thereon, and (iii) if requested by the Administrative
Agent, deliver to the Administrative Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent. For the avoidance
of doubt, no local perfection measures shall be taken in any foreign
jurisdiction.

6.10. Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as the Administrative Agent may reasonably request,
for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Administrative Agent and the Lenders with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
thereof or with respect to any other property or assets hereafter acquired by
the Parent or any Subsidiary which may be deemed to be part of the Collateral)
pursuant hereto or thereto. Upon the exercise by the Administrative Agent or any
Lender of any power, right, privilege or remedy pursuant to this Agreement or
the other Loan Documents which requires any consent, approval, recording,
qualification or authorization of any Governmental Authority, the Borrower will
execute and deliver, or will cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
the Administrative Agent or such Lender may be required to obtain from the
Parent or any of its Subsidiaries for such governmental consent, approval,
recording, qualification or authorization.

6.11. Cash Management. Maintain in effect at all times the cash management
systems described in place on the Second Amendment and Restatement Effective
Date or alternative cash management systems reasonably acceptable to the
Administrative Agent.

SECTION 7. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Revolving Credit Commitments
remain in effect, any Letter of Credit remains outstanding or any Loan or other
amount is owing to any Lender or the Administrative Agent hereunder, the
Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly:

7.1. Financial Condition Covenants.

(a) Consolidated Total Debt to Annualized Borrower EBITDA Ratio. Permit (x) on
any date during the term of this Agreement, the ratio of (i) Consolidated Total
Debt on such date to (ii) Annualized Borrower EBITDA for the fiscal quarter of
the Borrower most recently ended on or prior to such date to exceed 6.50 to 1.00
or (y) for a period of 30 consecutive days during the term of this Agreement,
the ratio of (i) the sum of (A) Consolidated Total Debt and (B) Net Hedge
Exposure to (ii) Annualized Borrower EBITDA for the fiscal quarter of the
Borrower most recently ended on or prior to the last day of such 30 day period
to exceed 6.50 to 1.00.

(b) Annualized Borrower EBITDA to Annualized Cash Interest Expense Ratio. Permit
the ratio of (i) Annualized Borrower EBITDA for any fiscal quarter of the
Borrower to (ii) Annualized Cash Interest Expense for such fiscal quarter to be
less than 2.00 to 1.00.

 

-82-



--------------------------------------------------------------------------------

7.2. Limitation on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) (i) Indebtedness of the Borrower or a Wholly Owned Subsidiary Guarantor to
any other Loan Party and (ii) Indebtedness of any Subsidiary that is not a Loan
Party to any other Subsidiary that is not a Loan Party;

(c) Indebtedness of the Borrower or any Subsidiary (including, without
limitation, Capital Lease Obligations) secured by Liens permitted by
Section 7.3(g) in an aggregate principal amount not to exceed $25,000,000 at any
one time outstanding;

(d) Indebtedness outstanding on the Initial Amendment Date and listed on
Schedule 7.2(d) and any refinancings, refundings, renewals or extensions thereof
(without any increase in the principal amount thereof or any shortening of the
maturity of any principal amount thereof);

(e) Guarantee Obligations made in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of the Borrower or any
Subsidiary; provided, that a Loan Party may not guaranty Indebtedness of a
Subsidiary that is not a Loan Party unless such Loan Party could have incurred
such Indebtedness or such Guarantee Obligation is subordinated to the
Obligations on substantially the terms of Schedule 7.2(f);

(f) unsecured Indebtedness owing to sellers of Towers and constituting a portion
of the consideration for the acquisition of such Towers by the Borrower or a
Subsidiary, so long as (x) such Indebtedness (excluding any deferred purchase
consideration which is contingent) is subordinated to the Obligations on
substantially the terms of Schedule 7.2(f) and (y) the aggregate principal
amount of all Indebtedness under this Section 7.2(f) at any one time outstanding
shall not exceed $25,000,000 (including any deferred purchase consideration
which is contingent);

(g) Indebtedness owed to credit card companies which are used to pay operating
expenses associated with Towers and the Services Business and letters of credit
to secure such Indebtedness in an aggregate amount not exceeding $1,000,000 at
any one time outstanding;

(h) Indebtedness of any Subsidiary assumed in connection with any acquisition;
provided, that such Indebtedness is not incurred and the terms thereof not
amended, modified or supplemented (other than to permit such acquisition and
except for such amendments, modifications or supplements that are not, when
taken as a whole, adverse to the Lenders) in contemplation of such acquisition;
provided, further, that both immediately prior and after giving effect to such
acquisition, (i) no Event of Default shall have occurred and be continuing and
(ii) the ratio of Consolidated Total Debt to Annualized Borrower EBITDA,
calculated on a pro forma basis through the Revolving Credit Termination Date
giving effect to such acquisition and (x) removing the financial results that
would otherwise be included in such calculations in respect of any Property
Disposed of after such date and on or prior to the date of making such
acquisition and (y) including the financial results that would otherwise be
excluded in such calculations in respect of any Property acquired after such
date and on or prior to the date of making such acquisition, would not exceed
6.50 to 1.00 (both before and after giving effect to such acquisition);

 

-83-



--------------------------------------------------------------------------------

(i) cash management obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements in each case incurred
in the ordinary course of business in connection with cash management
activities;

(j) Indebtedness of the Borrower or any Subsidiary to the Borrower or any other
Subsidiary to the extent constituting an Investment permitted by Section 7.7;

(k) other Indebtedness of the Borrower or any Subsidiary in an aggregate
principal amount not to exceed $20,000,000 at any one time outstanding; and

(l) Indebtedness of any Specified Foreign Subsidiary denominated in Dollars or
Permitted Foreign Currencies, in an aggregate amount not to exceed, at the time
of the incurrence thereof, an amount equal to the dollar equivalent of
$20,000,000 (i) for the period commencing on the Second Amendment and
Restatement Effective Date and ending on December 31, 2014 and (ii) in any
fiscal year of the Borrower thereafter;

provided, however, that none of the Subsidiaries owning, leasing, operating or
managing Towers may incur any of the Indebtedness permitted under clause
(e) above (other than pursuant to reimbursement obligations in respect of
payment or performance or removal bond surety arrangements in the ordinary
course of business) or clause (f) above (other than pursuant to any deferred
purchase consideration in the form of earn-outs which is contingent).

7.3. Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its Property, whether now owned or hereafter acquired, except for:

(a) Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business, and deposits to secure obligations under contracts
to purchase towers or other related assets;

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the Property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;

 

-84-



--------------------------------------------------------------------------------

(f) Liens in existence on the Initial Amendment Date listed on Schedule 7.3(f),
securing Indebtedness permitted by Section 7.2(d), provided that no such Lien is
spread to cover any additional Property after the Initial Amendment Date and
that the amount of Indebtedness secured thereby is not increased;

(g) Liens securing Indebtedness of the Borrower or any Subsidiary incurred
pursuant to Section 7.2(c) to finance the acquisition of fixed or capital
assets, provided that (1) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (2) such
Liens do not at any time encumber any Property other than the Property financed
by such Indebtedness and (3) the amount of Indebtedness secured thereby is not
increased;

(h) Liens created pursuant to the Security Documents;

(i) any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased (including landlord’s Liens on any property placed on
the property subject to such lease);

(j) Liens on cash deposits not exceeding an aggregate amount equal to $1,000,000
to secure Indebtedness permitted by Section 7.2(g);

(k) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Subsidiary, in each
case after the date hereof securing Indebtedness permitted by Section 7.2(h);
provided, that such Lien was not created in contemplation of such acquisition or
such Person becoming a Subsidiary; provided, further, that such Lien does not
extend to or cover any other assets or property of the Borrower or any other
Subsidiary;

(l) Liens securing judgments not constituting an Event of Default under
Section 8(h);

(m) Liens (i) of a collection bank arising under Section 4-208 of the Uniform
Commercial Code on items in the course of collection and (ii) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of set-off);

(n) other Liens securing obligations, including Indebtedness, in an aggregate
principal amount not to exceed $20,000,000 at any one time outstanding; and

(o) Liens securing Indebtedness permitted by Section 7.2(l) to finance the
acquisition or construction of fixed or capital assets, provided that (1) such
Liens shall be created substantially simultaneously with the acquisition of such
fixed or capital assets and (2) such Liens do not at any time encumber any
Property other than the Property financed by such Indebtedness.

 

-85-



--------------------------------------------------------------------------------

7.4. Limitation on Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
Property or business, except that:

(a) (i) any Subsidiary of the Borrower may be merged or consolidated with or
into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any Subsidiary Guarantor (provided that
the Subsidiary Guarantor shall be the continuing or surviving corporation) and
(ii) any Subsidiary of the Borrower that is not a Loan Party may be merged or
consolidated with or into any other Subsidiary that is not a Loan Party;

(b) any Subsidiary of the Borrower may Dispose of any or all of its assets
(i) (A) to the Borrower or any Subsidiary Guarantor (upon voluntary liquidation
or otherwise) or (B) in the case of any Subsidiary that is not a Loan Party, to
any other Subsidiary that is not a Loan Party, or (ii) pursuant to a Disposition
permitted by Section 7.5; and

(c) any Subsidiary of the Borrower may be dissolved upon transfer of all of such
Subsidiary’s assets to a Subsidiary Guarantor or the Borrower or, in the case of
a Subsidiary that is not a Loan Party, to any other Subsidiary that is not a
Loan Party.

7.5. Limitation on Disposition of Property. Dispose of any of its Property
(including, without limitation, receivables and leasehold interests), whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:

(a) the Disposition (other than to the Parent, Holdings or SBA Senior Finance)
in the ordinary course of business of obsolete or worn out property, or surplus
real property not needed in the Borrower’s business;

(b) the sale of inventory in the ordinary course of business (including, without
limitation, the leasing of space on Towers) and the sale of accounts receivable
in the ordinary course of business which, in the reasonable discretion of the
Borrower, should be sold to a collection agency in connection with the
compromise or collection thereof not to exceed $1,000,000 in the aggregate for
any fiscal year of the Borrower;

(c) Dispositions permitted by Section 7.4 and Dispositions of Cash Equivalents;

(d) (i) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower
or any Subsidiary Guarantor and (ii) the sale or issuance of any non-Loan Party
Subsidiary’s Capital Stock to any other Subsidiary that is not a Loan Party;

(e) the Disposition (other than to the Parent, Holdings or SBA Senior Finance)
of other assets having a fair market value not to exceed $1,000,000 in the
aggregate for any fiscal year of the Borrower;

(f) the Disposition (other than to the Parent, Holdings or SBA Senior Finance)
of Towers in exchange for Towers with Tower Cash Flow at least equal in amount
to the Tower Cash Flow of such Disposed Towers;

 

-86-



--------------------------------------------------------------------------------

(g) any Disposition (other than to the Parent, Holdings, SBA Senior Finance or
any of their respective Subsidiaries (other than the Borrower and its
Subsidiaries)) or Recovery Event, provided, (x) in each case, that the
requirements of Section 2.7(a) or 2.7(b), as applicable, are complied with in
connection therewith and (y) in the case of any such Disposition, at least 90%
of the consideration payable for such Disposition is paid in cash on the date of
such Disposition;

(h) Dispositions of (i) Towers that are not Qualified Towers,
(ii) work-in-progress related to cancelled sites and (iii) assets related to the
Services Business, provided that, in each case, the requirements of
Section 2.7(a) are complied with;

(i) (i) the Disposition of Towers or Tower sites by the Borrower or any of its
Subsidiaries to the Borrower or a Subsidiary Guarantor and (ii) the Disposition
of Towers or Tower sites by any Subsidiary that is not a Loan Party to any other
Subsidiary that is not a Loan Party;

(j) the scheduled Dispositions set forth on Schedule 7.5;

(k) the Disposition of any Specified Unrestricted Foreign Entity; and

(l) the Disposition of Towers or Tower sites by the Borrower or any of its
Subsidiaries; provided, that (x) the ratio of Consolidated Total Debt to
Annualized Borrower EBITDA, calculated on a pro forma basis, after giving effect
to such Dispositions and assuming that the aggregate amount of the then
outstanding Revolving Credit Loans equals the amount of the aggregate Revolving
Credit Commitments at such time, would not exceed 5.50 to 1.00 and
(y) Annualized Borrower EBITDA determined for the most recent fiscal quarter
ended for which financial statements have been or are required to be delivered
pursuant to Section 6.1 is not less than $150,000,000 (the “Minimum EBITDA”);
provided that the Minimum EBITDA shall be reduced to $100,000,000 if no Term
Loans (including, for the avoidance of doubt, any Incremental Term Loan) are
outstanding on the date of such Disposition).

7.6. Limitation on Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of the Borrower or any Subsidiary, whether now
or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or property or in obligations of
the Borrower or any Subsidiary, or enter into any derivatives or other
transaction with any financial institution, commodities or stock exchange or
clearinghouse (a “Derivatives Counterparty”) obligating the Borrower or any
Subsidiary to make payments to such Derivatives Counterparty as a result of any
change in market value of any such Capital Stock (collectively, “Restricted
Payments”), except that so long as no Default or Event of Default exists
immediately before and after giving effect thereto:

(a) (i) any Subsidiary may make Restricted Payments to the Borrower or any
Subsidiary Guarantor and (ii) any Subsidiary that is not a Loan Party may make
Restricted Payments to any other Subsidiary that is not a Loan Party;

 

-87-



--------------------------------------------------------------------------------

(b) the Borrower may make Restricted Payments to SBA Senior Finance, which may
pay a dividend to Holdings, which may pay a dividend to the Parent, to enable
SBA Senior Finance, the Parent or Holdings to pay mandatory cash interest on
Indebtedness of SBA Senior Finance, the Parent or Holdings, in accordance with
the terms of such Indebtedness;

(c) the Borrower may pay dividends to SBA Senior Finance, (i) to permit SBA
Senior Finance to either pay corporate overhead expenses incurred in the
ordinary course of business or pay a dividend to Holdings or the Parent to pay
such expenses in an aggregate amount not to exceed $10,000,000 in any fiscal
year, (ii) in an amount equal to the lesser of (A) the amount of the Parent’s,
Holding’s and SBA Senior Finance’s actual cash tax liability and (B) the amount
of taxes which are attributable to the Borrower and its Subsidiaries as part of
the consolidated group that includes the Parent, Holdings and SBA Senior Finance
and (iii) in an aggregate amount not to exceed $1,000,000 to permit the Parent
to redeem the Preferred Stock Purchase Rights in accordance with their terms and
to make payments in lieu of issuing fractional shares of Capital Stock of the
Parent in connection with the exercise of the Preferred Stock Purchase Rights;
provided that, in each case, no Default or Event of Default shall have occurred
and be continuing on the date of such dividend or after giving effect to such
dividend; and

(d) the Borrower may make Restricted Payments to SBA Senior Finance, Holdings or
the Parent if at the time of making any such Restricted Payment and after giving
effect thereto the ratio of Consolidated Total Debt to Annualized Borrower
EBITDA, calculated on a pro forma basis giving effect to such Restricted Payment
and (x) removing the financial results that would otherwise be included in such
calculations in respect of any Property Disposed of after such date and on or
prior to the date of making such Restricted Payment and (y) including the
financial results that would otherwise be excluded in such calculations in
respect of any Property acquired after such date and on or prior to the date of
making such Restricted Payment, would not exceed 6.50 to 1.00 (both before and
after giving effect to such Restricted Payment).

7.7. Limitation on Investments. Make any advance, loan, extension of credit (by
way of guaranty or otherwise) or capital contribution to, or purchase any
Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting an ongoing business from, or make any other investment in,
any other Person (all of the foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) Investments in Cash Equivalents;

(c) Investments arising in connection with the incurrence of Indebtedness
permitted by Section 7.2(b) and (e);

(d) loans and advances to employees of the Borrower or any Subsidiaries of the
Borrower in the ordinary course of business (including, without limitation, for
travel, entertainment and relocation expenses and excluding advances made to
employees in the form of federal income tax withholding payments paid by the
Borrower or any of its Subsidiaries) in an aggregate amount for the Borrower and
Subsidiaries of the Borrower not to exceed $3,000,000 at any one time
outstanding;

 

-88-



--------------------------------------------------------------------------------

(e) (i) Investments (other than those relating to the incurrence of Indebtedness
permitted by Section 7.7(c)) by the Borrower or any of its Subsidiaries in the
Borrower or any Person that, prior to such investment or immediately after
giving effect thereto, is a Subsidiary Guarantor and (ii) Investments (other
than those relating to the incurrence of Indebtedness permitted by
Section 7.7(c)) by any Subsidiary that is not a Loan Party in any other
Subsidiary that is not a Loan Party; and

(f) Other Investments if at the time of making any such Investment and after
giving effect thereto the ratio of Consolidated Total Debt to Annualized
Borrower EBITDA, calculated on a pro forma basis giving effect to such
Investment and (x) removing the financial results that would otherwise be
included in such calculations in respect of any Property Disposed of after such
date and on or prior to the date of making such Investment and (y) including the
financial results that would otherwise be excluded in such calculations in
respect of any Property acquired after such date and on or prior to the date of
making such Investment, would not exceed 6.50 to 1.00 (both before and after
giving effect to such Investment).

7.8. Limitation on Modifications of Certain Documents. Amend, supplement or
otherwise modify (pursuant to a waiver or otherwise) its certificate of
incorporation or the Securitization Management Agreement, in any manner
reasonably determined by the Administrative Agent to be materially adverse to
the Lenders.

7.9. Limitation on Transactions with Affiliates. Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of
Property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than the Borrower or any
Subsidiary Guarantor) other than: (a) transactions that are (i) otherwise
permitted under this Agreement, (ii) in the ordinary course of business of the
Borrower or such Subsidiary, as the case may be, and (iii) upon fair and
reasonable terms no less favorable to the Borrower or such Subsidiary, as the
case may be, than it would obtain in a comparable arm’s length transaction with
a Person that is not an Affiliate and (b) the provision of (and payment for)
shared services, including general administrative and corporate level services
to the extent allocated on a fair and reasonable basis.

7.10. Limitation on Sales and Leasebacks. Enter into any arrangement with any
Person providing for the leasing by the Borrower or any Subsidiary of real or
personal property which has been or is to be sold or transferred by the Borrower
or such Subsidiary to such Person or to any other Person to whom funds have been
or are to be advanced by such Person on the security of such property or rental
obligations of the Borrower or such Subsidiary, except (i) to the extent
permitted by Section 7.2(c) and (ii) to the extent in respect of no more than
ten Towers and the related Tower sites at any one time outstanding and in the
case of this clause (ii) which transactions do not require more than nominal
lease payments to be made by the Borrower or any of its Subsidiaries.

7.11. Limitation on Negative Pledge Clauses. Enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of the
Borrower or any of its

 

-89-



--------------------------------------------------------------------------------

Subsidiaries to create, incur, assume or suffer to exist any Lien upon any of
its Property or revenues, whether now owned or hereafter acquired, to secure the
Obligations or, in the case of any guarantor, its obligations under the
Guarantee and Collateral Agreement, other than (a) this Agreement and the other
Loan Documents, (b) any agreements governing any purchase money Liens or Capital
Lease Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby) and
(c) any agreements binding on a Person at the time such Person becomes a
Subsidiary of the Borrower, so long as such agreements were not entered into or
amended, supplemented or otherwise modified (other than to permit such Lien and
except for such amendments, modifications or supplements that are not, when
taken as a whole, adverse to the Lenders) in contemplation of such Person
becoming a Subsidiary of the Borrower.

7.12. Limitation on Restrictions on Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any other Subsidiary, (b) make Investments in the Borrower or any
other Subsidiary or (c) transfer any of its assets to the Borrower or any other
Subsidiary, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents, (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary or (iii) any restrictions
existing under any agreements binding on a Person at the time such Person
becomes a Subsidiary of the Borrower, so long as such agreements were not
entered into or amended, supplemented or otherwise modified (other than to
permit such restriction and except for such amendments, modifications or
supplements that are not, when taken as a whole, adverse to the Lenders) in
contemplation of such Person becoming a Subsidiary of the Borrower.

7.13. Limitation on Lines of Business. Enter into any business, either directly
or through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are
reasonably related thereto.

7.14. Limitation on Hedge Agreements. Enter into any Hedge Agreement other than
Hedge Agreements entered into in the ordinary course of business, and not for
speculative purposes, to protect against changes in interest rates or foreign
exchange rates.

7.15. Limitation on Changes in Fiscal Periods. Permit the fiscal year of the
Borrower to end on a day other than December 31.

7.16. Restrictions on Activities of the Securitization Manager. Permit the
Securitization Manager to take any action not permitted by Section 18 of the
Securitization Management Agreement as in existence on the Initial Amendment
Date, notwithstanding that such action may be permitted thereunder with the
consent of any other Person.

 

-90-



--------------------------------------------------------------------------------

SECTION 8. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) The Borrower shall fail to pay any principal of any Term Loan, Revolving
Credit Loan or Reimbursement Obligation when due in accordance with the terms
hereof; or the Borrower shall fail to pay any interest on any Term Loan,
Revolving Credit Loan or Reimbursement Obligations, or any other amount payable
hereunder or under any other Loan Document, within five days after any such
interest or other amount becomes due in accordance with the terms hereof; or

(b) Any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) Any Loan Party shall default in the observance or performance of any
agreement contained in Section 4.16, clause (i) or (ii) of Section 6.4(a) (with
respect to the Borrower only), Section 6.7(a), Section 6.7(b)(i), Section 6.11
or Section 7 of this Agreement; or

(d) Any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section) and in each case, such
default shall continue unremedied for a period of 30 days; or

(e) The Parent or any of its Subsidiaries (including (x) the Securitization
Manager and, if any, the subsidiary acting in a capacity analogous to the
Securitization Manager pursuant to any Additional Securitization Arrangements
and (y) the Specified Unrestricted Foreign Entities) shall (i) default in making
any payment of any principal of any Indebtedness (including, without limitation,
any Guarantee Obligation, but excluding the Loans) on the scheduled or original
due date with respect thereto; or (ii) default in making any payment of any
interest on any such Indebtedness beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness was created; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness (other than any Tower Seller Debt)
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $15,000,000; or

 

-91-



--------------------------------------------------------------------------------

(f) (i) The Parent or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Parent or any of its Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Parent or
any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against the Parent or any of its Subsidiaries any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged, or stayed or bonded pending appeal within 60 days from the
entry thereof; or (iv) the Parent or any of its Subsidiaries shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) the Parent or any of its Subsidiaries shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

(g) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) the
failure to make by its due date a required installment under Section 430(j) of
the Code with respect to any Single Employer Plan, (iii) the failure by any Loan
Party or any Commonly Controlled Entity to make any required contribution to any
Multiemployer Plan, (iv) any Plan shall fail to satisfy the minimum funding
standards (as defined in Section 412 or 430 of the Code or Section 302 of
ERISA), including any “accumulated funding deficiency,” whether or not waived,
applicable to it, (v) the determination that any Plan is or is expected to be in
“at risk” status (within the meaning of Section 430 of the Code or Section 303
of ERISA), or any Lien in favor of the PBGC or a Plan shall arise on the assets
of any Loan Party or any Commonly Controlled Entity, (vi) a Reportable Event
shall occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Required Lenders,
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (vii) any Single Employer Plan shall terminate for purposes of Title IV
of ERISA, (viii) the Borrower or any Commonly Controlled Entity shall, or in the
reasonable opinion of the Required Lenders is likely to, incur any liability in
connection with a withdrawal from, or the Insolvency or Reorganization of, or
the endangered or critical status (within the meaning of Section 432 of the Code
or Section 305 of ERISA) of, a Multiemployer Plan or (ix) any other event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (ix) above, such event or condition, together with all other
such events or conditions, if any, could, in the sole judgment of the Required
Lenders, reasonably be expected to have a Material Adverse Effect; or

(h) One or more judgments or decrees shall be entered against the Parent or any
of its Subsidiaries involving for the Parent and its Subsidiaries taken as a
whole a liability (not

 

-92-



--------------------------------------------------------------------------------

paid or fully covered by insurance as to which the relevant insurance company
has acknowledged coverage) of $15,000,000 or more, and all such judgments or
decrees shall not have been vacated, discharged, stayed or bonded pending appeal
within 30 days from the entry thereof; or

(i) Any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or

(j) The guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert; or

(k) (i) Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
shall become, or obtain rights (whether by means or warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of more than 20% of the
economic or voting interests of outstanding common stock of the Parent; (ii) the
Parent shall cease to own and control, of record and beneficially, directly,
100% of each class of outstanding Capital Stock of Holdings free and clear of
all Liens (except Liens created by the Guarantee and Collateral Agreement);
(iii) Holdings shall cease to own and control, of record and beneficially,
directly or indirectly (through Subsidiaries that are Guarantors under (and as
defined in) the Guarantee and Collateral Agreement)), 100% of each class of
outstanding Capital Stock of SBA Senior Finance free and clear of all Liens
(except Liens created by the Guarantee and Collateral Agreement); (iv) SBA
Senior Finance shall cease to own and control, of record and beneficially,
directly or indirectly (through Subsidiaries that are Guarantors under (and as
defined in) the Guarantee and Collateral Agreement)), 100% of each class of
outstanding Capital Stock of the Borrower free and clear of all Liens (except
Liens created by the Guarantee and Collateral Agreement); or (v) the Borrower
shall cease to own and control, of record and beneficially, directly or
indirectly (through Subsidiaries that are Guarantors under (and as defined in)
the Guarantee and Collateral Agreement), 100% of each class of outstanding
Capital Stock of SBA Network Management, Inc. free and clear of all Liens
(except Liens created by the Guarantee and Collateral Agreement); or

(l) Any Person other than the Borrower, a Subsidiary of the Borrower or SBA
Network Management, Inc. shall become the Securitization Manager or, if any, the
Person acting in a capacity analogous to the Securitization Manager pursuant to
any Additional Securitization Arrangements;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Revolving Credit Commitments shall immediately terminate and
the Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including, without
limitation, all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) shall immediately become due and payable, and (B) if such
event is any other Event of Default,

 

-93-



--------------------------------------------------------------------------------

either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Credit Commitments to be terminated forthwith, whereupon
the Revolving Credit Commitments shall immediately terminate; and (ii) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower, declare the Loans hereunder (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents
(including, without limitation, all amounts of L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder) to be due and payable forthwith, whereupon
the same shall immediately become due and payable. With respect to all Letters
of Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Borrower shall at
such time deposit in a cash collateral account opened by the Administrative
Agent an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent, in consultation with the Borrower, in cash or Cash
Equivalents and at the Borrower’s risk and expense, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Amounts held in such cash collateral account shall be applied by
the Administrative Agent to the payment of drawings under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled thereto).

SECTION 9. THE AGENTS

9.1. Appointment. Each Lender hereby irrevocably designates and appoints the
Agents as the agents of such Lender under this Agreement and the other Loan
Documents, and each such Lender irrevocably authorizes each Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to such Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent.

9.2. Delegation of Duties. Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. No Agent shall be responsible for the negligence or misconduct of
any agents or attorneys-in-fact selected by it with reasonable care.

 

-94-



--------------------------------------------------------------------------------

9.3. Exculpatory Provisions. Neither any Agent nor any of its officers,
directors, employees, agents, advisors, attorneys-in-fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

9.4. Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to any of the Loan Parties), independent accountants and
other experts selected by such Agent. The Agents may deem and treat the payee of
any Note as the owner thereof for all purposes unless such Note shall have been
transferred in accordance with Section 10.6 and all actions required by such
Section in connection with such transfer shall have been taken. Each Agent shall
be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders or any other instructing group of Lenders specified by this
Agreement) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement and the other Loan Documents in accordance
with a request of the Required Lenders (or, if so specified by this Agreement,
all Lenders or any other instructing group of Lenders specified by this
Agreement), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.

9.5. Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
shall have received notice from a Lender, Holdings or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” In the event that the Administrative Agent
shall receive such a notice, the Administrative Agent shall give notice thereof
to the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders or any other
instructing group of Lenders specified by this Agreement); provided that unless
and until the Administrative Agent shall have received

 

-95-



--------------------------------------------------------------------------------

such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interests of
the Lenders.

9.6. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither any of the Agents nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or Affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
Affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
Affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, no Agent shall have any duty or responsibility
to provide any Lender with any credit or other information concerning the
business, operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party or any Affiliate of a Loan Party that may
come into the possession of such Agent or any of its officers, directors,
employees, agents, advisors, attorneys-in-fact or Affiliates.

9.7. Indemnification. The Lenders agree to indemnify each Agent and its
officers, directors, employees, Affiliates, agents, advisors and controlling
persons (each, an “Agent Indemnitee”) (to the extent not reimbursed by a Loan
Party and without limiting the obligation of each Loan Party to do so), ratably
according to their respective Aggregate Exposure Percentages in effect on the
date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Revolving Credit
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Aggregate Exposure Percentages immediately prior
to such date), for, and to save each Agent harmless from and against, any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time (including, without limitation, at any time following the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of, the Revolving Credit Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by such Agent Indemnitee under or in connection
with any of the foregoing; provided that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from such Agent Indemnitee’s gross negligence or willful
misconduct. The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

-96-



--------------------------------------------------------------------------------

9.8. Agent in Its Individual Capacity. Each Agent and its Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9. Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon fifteen days’ notice to the Lenders and the Borrower.
If the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is fifteen days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

9.10. Authorization to Release Liens. The Administrative Agent is hereby
irrevocably authorized by each of the Lenders to release any Lien covering any
Property of the Borrower or any of its Subsidiaries that is the subject of a
Disposition which is permitted by this Agreement or which has been consented to
in accordance with Section 10.1 and to release any obligations under any Loan
Document of any Person being Disposed of in such Disposition or which has been
consented to in accordance with Section 10.1.

9.11. Agents. None of the Incremental Tranche B-1 Term Loan Syndication Agents,
Term Loan Syndication Agent, the Co-Term Loan Syndication Agent, the
Co-Incremental Tranche B-1 Term Loan Documentation Agents, the Co-Term Loan
Documentation Agents, the Revolving Facility Syndication Agent, the Co-Revolving
Facility Syndication Agent, the Co-Revolving Facility Documentation Agents, the
Term Loan Lead Arranger, the Term Loan Co-Lead Arranger, the Revolving Facility
Joint Lead Arrangers, the Incremental Tranche B-1 Term Loan Joint Lead Arrangers
or the Bookrunners in their respective capacities as such, shall have any duties
or responsibilities, or shall incur any liability, under this Agreement and the
other Loan Documents.

 

-97-



--------------------------------------------------------------------------------

SECTION 10. MISCELLANEOUS

10.1. Amendments and Waivers. Neither this Agreement or any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or (with the written
consent of the Required Lenders) the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents (including amendments and restatements hereof or thereof) for the
purpose of adding any provisions to this Agreement or the other Loan Documents
or changing in any manner the rights of the Lenders or of the Loan Parties
hereunder or thereunder or (b) waive, on such terms and conditions as may be
specified in the instrument of waiver, any of the requirements of this Agreement
or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:

(i) forgive or reduce the principal amount or extend the final scheduled date of
maturity of any Term Loan, Revolving Credit Loan or Reimbursement Obligation,
extend the scheduled date of any amortization payment in respect of any Term
Loan, reduce the stated rate of any interest or fee payable hereunder or extend
the scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Revolving Credit Commitment of any Lender, in each case
without the consent of each Lender directly affected thereby;

(ii) amend, modify or waive any provision of this Section or reduce the
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially
all of the Collateral or release all or substantially all of the Subsidiary
Guarantors from their guarantee obligations under the Guarantee and Collateral
Agreement, or subordinate any of the Indebtedness under this Agreement, in each
case without the consent of all Lenders;

(iii) amend, modify or waive any provision of Section 2.13 without the consent
of each Lender directly affected thereby;

(iv) amend, modify or waive any provision of Section 9 or any other provision of
any Loan Document affecting the rights or responsibilities of the Administrative
Agent, without the consent of the Administrative Agent;

(v) amend, modify or waive any provision of Section 3 without the consent of the
Issuing Lender;

 

-98-



--------------------------------------------------------------------------------

(vi) impose restrictions on assignments and participations that are more
restrictive than, or additional to, those set forth in Section 10.6, without the
consent of all Lenders;

(vii) amend, modify or waive any provision of Section 2.21 without the consent
of the Administrative Agent and the Issuing Lender;

(viii) amend, modify or waive any condition precedent set forth in Section 5.3
and any related definitions (as used therein) without the written consent of the
Majority Revolving Facility Lenders; or

(ix) reduce the percentage specified in the definition of Majority Revolving
Facility Lenders without the consent of all Revolving Credit Lenders.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon. Any such waiver,
amendment, supplement or modification shall be effected by a written instrument
signed by the parties required to sign pursuant to the foregoing provisions of
this Section; provided, that delivery of an executed signature page of any such
instrument by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart thereof.

Notwithstanding the foregoing, (1) any provision of this Agreement or any other
Loan Document may be amended by an agreement in writing entered into by the
Borrower and the Administrative Agent to cure any ambiguity, omission, mistake,
defect or inconsistency so long as, in each case, the Lenders shall have
received at least five Business Days prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from (x) the Required
Lenders stating that the Required Lenders object to such amendment or (y) if
affected by such amendment, the Issuing Lender stating that it objects to such
amendment and (2) no agreement referred to in the immediately preceding sentence
shall waive any condition set forth in Section 5.3 without the written consent
of the Required Lenders (it being understood and agreed that any amendment or
waiver of, or any consent with respect to, any provision of this Agreement
(other than any waiver expressly relating to Section 5.3) or any other Loan
Document, including any amendment of an affirmative or negative covenant set
forth herein or in any other Loan Document or any waiver of a Default or an
Event of Default, shall not be deemed to be a waiver of any condition set forth
in Section 5.3).

10.2. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed (a) in the case of the Borrower and the Administrative Agent,

 

-99-



--------------------------------------------------------------------------------

as follows and (b) in the case of the Lenders, as set forth in an administrative
questionnaire delivered to the Administrative Agent or on Schedule 1 to the
Lender Addendum to which such Lender is a party or, in the case of a Lender
which becomes a party to this Agreement pursuant to an Assignment and
Acceptance, in such Assignment and Acceptance or (c) in the case of any party,
to such other address as such party may hereafter notify to the other parties
hereto:

 

The Borrower:   SBA Senior Finance II LLC   5900 Broken Sound Parkway NW   Boca
Raton, Florida 33487   Attention: Jeffrey A. Stoops   Telecopy: (561) 997-0343  
Telephone: (561) 995-7670 with a copy to:   Attention: Thomas P. Hunt  
Telecopy: (561) 989-2941   Telephone: (561) 226-9231 The Administrative Agent:  
Toronto Dominion (Texas) LLC   31 West 52nd Street   New York, NY 10019-6101  
Attention: Manager, Agency Services   Telecopy: 416-307-3826 Issuing Lender:  
As notified by such Issuing Lender to the Administrative Agent and the Borrower

provided that any notice, request or demand to or upon the Administrative Agent,
the Issuing Lender or any Lender shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

10.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.4. Survival of Representations and Warranties. All representations and
warranties made herein, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

-100-



--------------------------------------------------------------------------------

10.5. Payment of Expenses. The Borrower agrees (a) to pay or reimburse the
Agents for all their reasonable out-of-pocket costs and expenses incurred in
connection with the syndication of the Revolving Credit Facility and the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including,
without limitation, the reasonable fees and disbursements and other charges of
one counsel to the Administrative Agent in each applicable jurisdiction and the
charges of Intralinks, (b) to pay or reimburse each Lender and the Agents for
all their costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any other documents prepared in connection herewith or therewith, including,
without limitation, the fees and disbursements of counsel (including the
allocated fees and disbursements and other charges of in-house counsel) to each
Lender and of counsel to the Agents, (c) to pay, indemnify, or reimburse each
Lender and the Agents for, and hold each Lender and the Agents harmless from,
any and all recording and filing fees and any and all liabilities with respect
to, or resulting from any delay in paying, stamp, excise and other taxes, if
any, which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents, (d) to pay, indemnify, or reimburse each
Lender, the Agents, their respective Affiliates, and their respective officers,
directors, trustees, employees, advisors, agents and controlling persons (each,
an “Indemnitee”) for, and hold each Indemnitee harmless from and against any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including, without limitation, any of the foregoing relating to the
use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of Parent,
any of its Subsidiaries (including (x) the Securitization Manager and, if any,
the subsidiary acting in a capacity analogous to the Securitization Manager
pursuant to any Additional Securitization Arrangements and (y) the Specified
Unrestricted Foreign Entities) or any property at any time owned, leased, or in
any way used by Parent, any Subsidiary of Parent (including (x) the
Securitization Manager and, if any, the subsidiary acting in a capacity
analogous to the Securitization Manager pursuant to any Additional
Securitization Arrangements and (y) the Specified Unrestricted Foreign Entities)
or any other entity for which Parent or any of its Subsidiaries (including the
Securitization Manager and, if any, the subsidiary acting in a capacity
analogous to (x) the Securitization Manager pursuant to any Additional
Securitization Arrangements and (y) the Specified Unrestricted Foreign Entities)
is alleged to be responsible, and the fees and disbursements and other charges
of legal counsel in connection with claims, actions or proceedings by any
Indemnitee against any Loan Party hereunder and (e) to pay, indemnify, or
reimburse the Administrative Agent and its Affiliates, and their respective
officers, directors, trustees, employees, advisors, agents and controlling
persons (each, an “Administrative Agent Indemnitee”) for, and hold each
Administrative Agent Indemnitee harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments,

 

-101-



--------------------------------------------------------------------------------

suits, costs, expenses or disbursements of any kind or nature whatsoever with
respect to the matters referred to in the payoff letter from the Borrower to
Toronto Dominion (Texas) LLC, dated February 11, 2010, and the fees and
disbursements and other charges of legal counsel in connection with claims,
actions or proceedings by any Administrative Agent Indemnitee against any Loan
Party hereunder (all the foregoing in clauses (d) and (e), collectively, the
“Indemnified Liabilities”), provided, that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee. No Indemnitee shall be
liable for any damages arising from the use by unauthorized persons of
information or other materials sent through electronic, telecommunications or
other information transmission systems that are intercepted by such persons or
for any special, indirect, consequential or punitive damages in connection with
the credit facilities established hereunder. Without limiting the foregoing, and
to the extent permitted by applicable law, the Borrower agrees not to assert and
to cause its Subsidiaries (including (x) the Securitization Manager and, if any,
the subsidiary acting in a capacity analogous to the Securitization Manager
pursuant to any Additional Securitization Arrangements and (y) the Specified
Unrestricted Foreign Entities) not to assert, and hereby waives and agrees to
cause its Subsidiaries (including (x) the Securitization Manager and, if any,
the subsidiary acting in a capacity analogous to the Securitization Manager
pursuant to any Additional Securitization Arrangements and (y) the Specified
Unrestricted Foreign Entities) so to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee. All amounts due under this Section
shall be payable not later than 30 days after written demand therefor.
Statements payable by the Borrower pursuant to this Section shall be submitted
to the Borrower as set forth in Section 10.2, or to such other Person or address
as may be hereafter designated by the Borrower in a written notice to the
Administrative Agent. The agreements in this Section shall survive repayment of
the Loans and all other amounts payable hereunder.

10.6. Successors and Assigns; Participations and Assignments. (a) This Agreement
shall be binding upon and inure to the benefit of the Borrower, the Lenders, the
Agents, all future holders of the Loans and their respective successors and
assigns, except that the Borrower may not assign or transfer any of its rights
or obligations under this Agreement without the prior written consent of the
Agents and each Lender.

(b) Any Lender may, without the consent of the Borrower, in accordance with
applicable law, at any time sell to one or more banks, financial institutions or
other entities (each, a “Participant”) participating interests in any Loan owing
to such Lender, any Revolving Credit Commitment of such Lender or any other
interest of such Lender hereunder and under the other Loan Documents. In the
event of any such sale by a Lender of a participating interest to a Participant,
such Lender’s obligations under this Agreement to the other parties to this
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, such Lender shall remain the holder of any such
Loan for all purposes under this Agreement and the other Loan Documents, and the
Borrower and the Agents shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents. In no event shall any

 

-102-



--------------------------------------------------------------------------------

Participant under any such participation have any right to approve any amendment
or waiver of any provision of any Loan Document, or any consent to any departure
by any Loan Party therefrom, except to the extent that such amendment, waiver or
consent would require the consent of all Lenders pursuant to Section 10.1. The
Borrower agrees that if amounts outstanding under this Agreement and the Loans
are due or unpaid, or shall have been declared or shall have become due and
payable upon the occurrence of an Event of Default, each Participant shall, to
the maximum extent permitted by applicable law, be deemed to have the right of
setoff in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement, provided that, in
purchasing such participating interest, such Participant shall be deemed to have
agreed to share with the Lenders the proceeds thereof as provided in
Section 10.7(a) as fully as if such Participant were a Lender hereunder. The
Borrower also agrees that each Participant shall be entitled to the benefits of,
and subject to the limitations of, Sections 2.14, 2.15 and 2.16 with respect to
its participation in the Revolving Credit Commitments and the Loans outstanding
from time to time and such other interest as if such Participant were a Lender;
provided that, in the case of Section 2.15, such Participant shall have complied
with the requirements of said Section as if it were a Lender and provided,
further, that no Participant shall be entitled to receive any greater amount
pursuant to any such Section than the transferor Lender would have been entitled
to receive in respect of the amount of the participation transferred by such
transferor Lender to such Participant had no such transfer occurred. Each Lender
that sells a participation, acting solely for this purpose as an agent of the
Borrower, shall maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Revolving Credit Commitments, Loans, Letters of
Credit or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that such Revolving Credit
Commitment, Loan, Letter of Credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive, and such Lender, each Loan
Party and the Administrative Agent shall treat each person whose name is
recorded in the Participant Register pursuant to the terms hereof as the owner
of such participation for all purposes of this Agreement, notwithstanding notice
to the contrary.

(c) Any Lender (an “Assignor”) may, in accordance with applicable law and upon
written notice to the Administrative Agent, at any time and from time to time
assign to any Lender or any Affiliate, Related Fund or Control Investment
Affiliate thereof or, with the consent of the Administrative Agent, the Issuing
Lender (other than with respect to assignments of Term Loans) and, other than
upon the occurrence and during the continuance of a Default or Event of Default,
the Borrower (which, in each case, shall not be unreasonably withheld or
delayed); provided that the Borrower shall be deemed to have consented to any
such assignment and delegation of Term Loans unless it shall object thereto by
notice to the Administrative Agent within ten Business Days after having
received notice thereof, to an additional bank, financial institution or,
notwithstanding any provision of Section 2.20 to the contrary, other entity (in
each case, other than a natural person) (an “Assignee”) all or any part of its
rights and obligations under this Agreement pursuant to an Assignment and
Acceptance,

 

-103-



--------------------------------------------------------------------------------

substantially in the form of Exhibit D, executed by such Assignee and such
Assignor (and, where the consent of the Administrative Agent, the Issuing Lender
or the Borrower is required pursuant to the foregoing provisions, by such other
Persons) and delivered to the Administrative Agent for its acceptance and
recording in the Register; provided that no such assignment to an Assignee
(other than any Lender, Related Fund or any Affiliate of a Lender or Related
Fund) shall be in an aggregate principal amount of less than $2,000,000 (or, in
the case of any Term Loans, $1,000,000) (other than in the case of an assignment
of all of a Lender’s interests under this Agreement), unless otherwise agreed by
the Borrower and the Administrative Agent; provided further that, after giving
effect to such assignment, the aggregate principal amount of such Assignor’s
Revolving Credit Commitment or Revolving Credit Loans or Term Loans shall be at
least $2,000,000 (other than in the case of an assignment to a Related Fund or
to an Affiliate of such Assignor or of all of a Lender’s interests under this
Agreement), unless otherwise agreed by the Borrower and the Administrative
Agent. Upon such execution, delivery, acceptance and recording, from and after
the effective date determined pursuant to such Assignment and Acceptance,
(x) the Assignee thereunder shall be a party hereto and, to the extent provided
in such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder with Revolving Credit Commitments and/or Revolving Credit Loans and/or
Term Loans as set forth therein, and (y) the Assignor thereunder shall, to the
extent provided in such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of an Assignor’s rights and obligations under this
Agreement, such Assignor shall cease to be a party hereto, except as to
Section 2.14, 2.15 and 10.5); provided however, if the Borrower or any Affiliate
thereof shall be an Assignee, the Loans acquired by such Assignee shall,
immediately upon such acquisition and without any further act or deed by such
Assignee, the Borrower, the Administrative Agent or any other Person, be deemed
cancelled and, with respect to an assignment of Term Loans to such Assignee
pursuant to this Section 10.6(c), the provisions of Section 2.13 shall not
apply. For purposes of the minimum assignment amounts set forth in this
paragraph, multiple assignments by two or more Related Funds shall be
aggregated. For the purposes of the minimum Revolving Credit Commitment and
Loans to be held by any Assignor after giving effect to any assignment, such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Related Fund, if any.

(d) The Administrative Agent shall, on behalf of the Borrower, maintain at its
address referred to in Section 10.2 a copy of each Assignment and Acceptance
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Revolving Credit Commitment of, and
principal amount (and stated interest) of the Revolving Credit Loans and/or Term
Loans owing to, each Lender from time to time. The entries in the Register shall
be conclusive, in the absence of manifest error, and the Borrower, each Agent
and the Lenders shall treat each Person whose name is recorded in the Register
as the owner of the Loans and any Notes evidencing such Loans recorded therein
for all purposes of this Agreement. Any assignment of any Loan, whether or not
evidenced by a Note, shall be effective only upon appropriate entries with
respect thereto being made in the Register (and each Note shall expressly so
provide). Any assignment or transfer of all or part of a Loan evidenced by a
Note shall be registered on the Register only upon surrender for registration of
assignment or transfer of the Note evidencing such Loan, accompanied by a duly
executed Assignment and Acceptance; thereupon one or more new Notes in the same
aggregate principal amount shall be issued to the designated Assignee, and the
old Notes shall be returned by the

 

-104-



--------------------------------------------------------------------------------

Administrative Agent to the Borrower marked “canceled.” The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

(e) Upon its receipt of an Assignment and Acceptance executed by an Assignor and
an Assignee (and, in any case where the consent of any other Person is required
by Section 10.6(c), by each such other Person) together with payment to the
Administrative Agent of a registration and processing fee of $3,500 (treating
multiple, simultaneous assignments by or to two or more Related Funds as a
single assignment) (except that no such registration and processing fee shall be
payable (y) in connection with an assignment by or to any Agent or (z) in the
case of an Assignee which is already a Lender or is an Affiliate or Related Fund
of a Lender or a Person under common management with a Lender), the
Administrative Agent shall (i) promptly accept such Assignment and Acceptance
and (ii) on the effective date determined pursuant thereto record the
information contained therein in the Register and give notice of such acceptance
and recordation to the Borrower. On or prior to such effective date, the
Borrower, at its own expense, upon request, shall execute and deliver to the
Administrative Agent (in exchange for the Note of the assigning Lender) a new
Note to the order of such Assignee in an amount equal to the Revolving Credit
Commitment and/or Term Loan assumed or acquired by it pursuant to such
Assignment and Acceptance and, if the Assignor has retained a Revolving Credit
Commitment and/or Term Loan, upon request, a new Note to the order of the
Assignor in an amount equal to the Revolving Credit Commitment retained by it
hereunder. Such new Note or Notes shall be dated the Initial Amendment Date and
shall otherwise be in the form of the Note or Notes replaced thereby.

(f) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section concerning assignments of Loans and Notes relate only
to absolute assignments and that such provisions do not prohibit assignments
creating security interests in Loans and Notes, including, without limitation,
any pledge or assignment by a Lender of any Loan or Note to any Federal Reserve
Bank or other central bank in accordance with applicable law.

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Revolving Credit Loan by an SPC
hereunder shall utilize the Revolving Credit Commitment of the Granting Lender
to the same extent, and as if, such Revolving Credit Loan were made by such
Granting Lender. Each party hereto hereby agrees that no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Lender). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
indebtedness of any SPC, it will not institute

 

-105-



--------------------------------------------------------------------------------

against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any state thereof. In addition,
notwithstanding anything to the contrary in this Section 10.6(g), any SPC may
(A) with notice to, but without the prior written consent of, the Borrower and
the Administrative Agent and without paying any processing fee therefor, assign
all or a portion of its interests in any Loans to the Granting Lender, or with
the prior written consent of the Borrower and the Administrative Agent (which
consent shall not be unreasonably withheld) to any financial institutions
providing liquidity and/or credit support to or for the account of such SPC to
support the funding or maintenance of Loans, and (B) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC; provided that non-public information with
respect to the Borrower may be disclosed only with the Borrower’s consent which
will not be unreasonably withheld. This paragraph (g) may not be amended without
the written consent of any SPC with Loans outstanding at the time of such
proposed amendment.

(h) Notwithstanding anything else to the contrary contained in this Agreement,
any Lender may assign and delegate all or a portion of its Term Loans to any
Purchasing Borrower Party in accordance with this paragraph (which assignment
and delegation will not constitute a prepayment of Loans for any purposes of
this Agreement and the other Loan Documents); provided that:

(i) no Event of Default has occurred and is continuing or would result
therefrom;

(ii) each Auction Purchase Offer shall be made to all Term Lenders of each
applicable Class ratably and shall be conducted in accordance with the
procedures, terms and conditions set forth in this paragraph and the definition
of Auction;

(iii) the assigning Lender and Purchasing Borrower Party purchasing such
Lender’s Term Loans, as applicable, shall execute and deliver to the
Administrative Agent an Affiliated Lender Assignment and Assumption in lieu of
an Assignment and Acceptance;

(iv) for the avoidance of doubt, the Lenders shall not be permitted to assign or
delegate Revolving Credit Commitments or Revolving Credit Loans to a Purchasing
Borrower Party;

(v) any Term Loans assigned and delegated to any Purchasing Borrower Party shall
be automatically and permanently cancelled upon the effectiveness of such
assignment and delegation and will thereafter no longer be outstanding for any
purpose hereunder (it being understood and agreed that except as expressly set
forth in any such definition, any gains or losses by any Purchasing Borrower
Party upon purchase or acquisition and cancellation of such Term Loans shall not
be taken into account in the calculation of Consolidated Net Income and
Consolidated Adjusted EBITDA);

 

-106-



--------------------------------------------------------------------------------

(vi) the Purchasing Borrower Party shall not have any MNPI that has not been
disclosed to the assigning Lender (other than any such Lender that does not wish
to receive MNPI) on or prior to the date of any initiation of an Auction by such
Purchasing Borrower Party; and

(vii) unless otherwise agreed by all Revolving Credit Lenders, no Purchasing
Borrower Party may use the proceeds from Revolving Credit Loans to purchase any
Term Loans.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no Purchasing Borrower Party holding any Term Loans shall have any
right to (i) attend (including by telephone) any meeting or discussions (or
portion thereof) among the Administrative Agent and/or the Lenders to which
representatives of the Borrower and the Subsidiaries are not invited,
(ii) receive any information or material prepared by the Administrative Agent,
any other Agent or any Lender or any communication by or among the
Administrative Agent, the Arrangers and/or the Lenders, except to the extent
such information or materials have been made available to the Borrower, any
Subsidiary or their respective representatives (and in any case, other than the
right to receive notices of prepayments and other administrative notices in
respect of its Loans required to be delivered to Lenders pursuant to Section 2)
or (iii) make or bring (or participate in, other than as a passive participant
in or recipient of its pro rata benefits of) any claim, in its capacity as a
Lender, against any of the Administrative Agent, the Issuing Lender or any other
Lender with respect to any duties or obligations or alleged duties or
obligations of the Administrative Agent, the Issuing Lender or any Lender under
this Agreement or any other Loan Document.

Furthermore, notwithstanding anything in Section 10.6 or the definition of the
term “Required Lenders” to the contrary, for purposes of determining whether the
Required Lenders or any other requisite Class vote required by this Agreement
have (i) consented (or not consented) to any amendment, modification, waiver,
consent or other action with respect to any of the terms of this Agreement or
any other Loan Document or any departure by any Loan Party therefrom,
(ii) otherwise acted on any matter related to this Agreement or any other Loan
Document or (iii) directed or required the Administrative Agent, the Issuing
Lender or any Lender to undertake any action (or refrain from taking any action)
with respect to or under this Agreement or any other Loan Document, all Term
Loans held by any Purchasing Borrower Party holding any Term Loans shall be
deemed to be not outstanding for all purposes of calculating whether the
Required Lenders or the requisite vote of any Class of Lenders have taken any
actions.

10.7. Adjustments; Set-off. (a) Except to the extent that this Agreement
provides for payments to be allocated to a particular Lender, if any Lender (a
“Benefitted Lender”) shall at any time receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 8(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of such other Lender’s Obligations, such Benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Obligations, or shall provide such other
Lenders with the benefits of any such collateral, as shall be necessary to

 

-107-



--------------------------------------------------------------------------------

cause such Benefitted Lender to share the excess payment or benefits of such
collateral ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
Benefitted Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest;
provided further, that to the extent prohibited by applicable law as described
in the definition of “Excluded Swap Obligation”, no amounts received from, or
set off with respect to, any Subsidiary Guarantor shall be applied to any
Excluded Swap Obligations of such Subsidiary Guarantor.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

10.8. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement or of a
Lender Addendum by facsimile or other electronic transmission shall be effective
as delivery of a manually executed counterpart hereof. A set of the copies of
this Agreement signed by all the parties shall be lodged with the Borrower and
the Administrative Agent.

10.9. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10. Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Agents and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Agents or any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

10.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

-108-



--------------------------------------------------------------------------------

10.12. Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

(a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

10.13. Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Agents nor any Lender has any fiduciary relationship with or
duty to the Borrower arising out of or in connection with this Agreement or any
of the other Loan Documents, and the relationship between the Agents and the
Lenders, on one hand, and the Borrower, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor;

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Agents and the Lenders or among the Borrower and the Lenders;

(d) the credit facilities provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Borrowers and the other
Loan Parties, on the one hand, and the Agents, the Lenders and the other Secured
Parties on the other hand, and the Borrowers and the other Loan Parties are
capable of evaluating and understanding and understand and accept the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof; and

 

-109-



--------------------------------------------------------------------------------

(e) the Agents and their Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers, the
other Loan Parties and their respective Affiliates, shareholders, creditors or
employees or any other Person, and neither the Administrative Agent nor any
other Agent has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship.

10.14. Confidentiality; Public Disclosure. (a) Each of the Agents and the
Lenders agrees to keep confidential all non-public information provided to it by
any Loan Party pursuant to this Agreement that is designated by such Loan Party
as confidential; provided that nothing herein shall prevent any Agent or any
Lender from disclosing any such information (i) to any Agent, any other Lender
or any Affiliate of any thereof, (ii) to any Participant or Assignee or any
other assignee hereto pursuant to Section 10.6(f) (each, a “Transferee”) or
prospective Transferee that agrees to comply with the provisions of this Section
or substantially equivalent provisions, (iii) any of its employees, directors,
agents, attorneys, accountants and other professional advisors, (iv) any
financial institution that is a direct or indirect contractual counterparty in
swap agreements or such contractual counterparty’s professional advisor (so long
as such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section), (v) upon the
request or demand of any Governmental Authority having jurisdiction over it,
(vi) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (vii) in
connection with any litigation or similar proceeding, (viii) that has been
publicly disclosed other than in breach of this Section, (ix) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender or (x) in connection with the exercise of any remedy hereunder or
under any other Loan Document.

(b) None of the Loan Parties shall issue any press release or other public
disclosure (other than any filing required to be made with the SEC) using the
name of any of the Lenders or any Affiliate of a Lender in connection with this
transaction without both (i) providing any such Lender with at least two (2)
Business Days’ prior notice and (ii) obtaining the Lender’s or such Lender’s
Affiliate’s prior written consent. Nothing in the immediately preceding sentence
shall prevent any disclosure of the name of any Lender or of any Affiliate of
such Lender to the extent (and only to the extent) required by any Requirement
of Law, provided that, the person or entity making such disclosure shall
nonetheless consult with the affected Lender or the relevant Affiliate of such
Lender prior to issuing such press release or other public disclosure.

(c) Notwithstanding the foregoing, the Lenders and their Affiliates shall have
the right to (i) list and exhibit the Borrower’s name and logo, as provided by
the Borrower from time to time, and describe the transaction that is the subject
of this Agreement in their marketing materials and (ii) post such information,
including, without limitation, a customary “tombstone,” on their web site.

 

-110-



--------------------------------------------------------------------------------

10.15. Release of Collateral Security and Guarantee Obligations.
(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Borrower in connection with any Disposition
of Property permitted by the Loan Documents or consented to in accordance with
Section 10.1, the Administrative Agent shall (without notice to, or vote or
consent of, any Lender, any Affiliate of any Lender that is a party to any
Specified Hedge Agreement) take such actions as shall be required to release its
security interest in any Collateral being Disposed of in such Disposition and to
release any guarantee obligations under any Loan Document of any Person being
Disposed of in such Disposition are complied with in connection therewith, to
the extent necessary to permit consummation of such Disposition or substitutions
in accordance with the Loan Documents.

(b) Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations (other than obligations in respect of any
Specified Hedge Agreement) have been paid in full, all Revolving Credit
Commitments have terminated or expired and no Letter of Credit shall be
outstanding, upon request of the Borrower, the Administrative Agent shall
(without notice to, or vote or consent of, any Lender, any Affiliate of any
Lender that is a party to any Specified Hedge Agreement) take such actions as
shall be required to release its security interest in all Collateral, and to
release all guarantee obligations under any Loan Document, whether or not on the
date of such release there may be outstanding Obligations in respect of
Specified Hedge Agreements. Any such release of guarantee obligations shall be
deemed subject to the provision that such guarantee obligations shall be
reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Subsidiary Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Subsidiary Guarantor or any
substantial part of its property, or otherwise, all as though such payment had
not been made.

(c) Notwithstanding anything to the contrary contained herein or any other Loan
Document, effective as of the Initial Amendment Date, the Administrative Agent
shall (without notice to, or vote or consent of, any Lender, any Affiliate of
any Lender that is a party to any Specified Hedge Agreement) take such actions
as shall be required to release its security interest in all Collateral of the
entities set forth on Schedule 7.5, and to release all guarantee obligations of
the entities set forth on Schedule 7.5 under any Loan Document.

10.16. Accounting Changes. In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made. Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred. “Accounting Changes”
refers to changes in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

 

-111-



--------------------------------------------------------------------------------

10.17. Delivery of Lender Addenda. Each initial Lender shall become a party to
this Agreement by delivering to the Administrative Agent a Lender Addendum duly
executed by such Lender.

10.18. WAIVERS OF JURY TRIAL. THE BORROWER, THE AGENTS AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

10.19. Effect of Amendment and Restatement. Upon the Second Amendment and
Restatement Effective Date, this Agreement shall amend, and restate as amended,
the Existing Credit Agreement, but shall not constitute a novation thereof. The
Existing Credit Agreement as amended and restated hereby shall be deemed to be a
continuing agreement among the parties, and all documents, instruments and
agreements delivered pursuant to or in connection with the Existing Credit
Agreement not amended and restated in connection with the entry of the parties
into this Agreement shall remain in full force and effect, each in accordance
with its terms, as of the date of delivery or such other date as contemplated by
such document, instrument or agreement to the same extent as if the
modifications to the Existing Credit Agreement contained herein were set forth
in an amendment to the Existing Credit Agreement in a customary form, unless
such document, instrument or agreement has otherwise been terminated or has
expired in accordance with or pursuant to the terms of this Agreement, the
Existing Credit Agreement or such document, instrument or agreement or as
otherwise agreed by the required parties hereto or thereto.

 

-112-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

SBA SENIOR FINANCE II LLC By:  

/s/ Thomas P. Hunt

  Name: Thomas P. Hunt   Title: Executive Vice President and General Counsel
TORONTO DOMINION (TEXAS) LLC, as Administrative Agent By:  

/s/ Bebi Yasin

  Name: Bebi Yasin   Title: Authorized Signatory



--------------------------------------------------------------------------------

 

CITIBANK N.A., as a Lender By:   /s/ Brian S. Broyles   Name: Brian S. Broyles  
Title: Attorney-In-Fact

 

BARCLAYS BANK PLC, as a Lender By:   /s/ Noam Azachi   Name: Noam Azachi  
Title: Vice President

 

Deutsche Bank Trust Company Americas, as a Lender By:   /s/ Anca Trifan   Name:
Anca Trifan   Title: Managing Director

 

By:   /s/ Marcus M. Tarkington   Name: Marcus M. Tarkington   Title: Director

 

JPMORGAN CHASE BANK, N.A., as a Lender By:   /s/ Sandeep Parihar   Name: Sandeep
Parihar   Title: Vice President

 

Royal Bank of Scotland plc, as a Lender By:   /s/ Alex Daw   Name: Alex Daw  
Title: Director

 

Toronto Dominion (New York) LLC, as a Lender By:   /s/ Bebi Yasin   Name: Bebi
Yasin   Title: Authorized Signatory

Credit Agreement Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ Jesse Mason  
Name: Jesse Mason   Title: Vice President

Credit Agreement Signature Page



--------------------------------------------------------------------------------

SCHEDULE 1.1

PRICING GRID FOR REVOLVING CREDIT LOANS

Applicable Margin

 

Pricing Ratio   Eurodollar Loans   Base Rate Loans > 4.5   2.375%   1.375% £ 4.5
to > 4.0   2.25%   1.25% £ 4.0 to > 3.5   2.125%   1.125% £ 3.5 to > 3.0   2.00%
  1.00% £ 3.0   1.875%   0.875%

Commitment Fee Rate

 

Pricing Ratio   Commitment Fee Rate > 3.5   0.50% £ 3.5   0.375%

Changes in the Applicable Margin or Commitment Fee Rate resulting from changes
in the Pricing Ratio shall become effective on each Adjustment Date, and any
such change shall remain in effect until the next Adjustment Date. The
“Adjustment Date” in respect of each fiscal period shall be the date on which
financial statements are delivered to the Lenders pursuant to Section 6.1 (but
in any event not later than the 45th day after the end of each of the first
three quarterly periods of each fiscal year or the 90th day after the end of
each fiscal year, as the case may be). If any financial statements referred to
above are not delivered within the time periods specified above, then, until
such financial statements are delivered, the highest rate set forth in each
column of the Pricing Grid shall apply. In addition, at all times while an Event
of Default shall have occurred and be continuing, the highest rate set forth in
each column of the Pricing Grid shall apply. Each determination of the Pricing
Ratio pursuant to this definition shall be made with respect to the fiscal
quarter of the Borrower ending at the end of the period covered by the relevant
financial statements.



--------------------------------------------------------------------------------

SCHEDULE 1.2

Incremental Tranche B-1 Term Loan Commitments

 

Incremental Tranche B-1 Lender

 

Commitment

Citibank, N.A.

  1,500,000,000



--------------------------------------------------------------------------------

SCHEDULE 4.15(a)

SUBSIDIARIES

 

Subsidiary

 

Jurisdiction of

Incorporation

 

Chief Executive Office and

Principal Place of Business

 

Outstanding Stock

SBA Site Management, LLC   Florida  

5900 Broken Sound

Parkway NW

Boca Raton, FL 33487

  SBA Towers, LLC is the sole member SBA Network Services, LLC   Florida  

5900 Broken Sound

Parkway NW

Boca Raton, FL 33487

  SBA Senior Finance II LLC is the sole member SBA Puerto Rico, Inc.   Florida  

5900 Broken Sound

Parkway NW

Boca Raton, FL 33487

  1,000 Common Shares (100%) owned by SBA Senior Finance II LLC SBA Towers II
LLC   Florida  

5900 Broken Sound

Parkway NW

Boca Raton, FL 33487

  SBA Towers, LLC is the sole member SBA Towers III LLC   Florida  

5900 Broken Sound

Parkway NW

Boca Raton, FL 33487

  SBA Senior Finance II LLC is the sole member SBA Towers, LLC   Florida  

5900 Broken Sound

Parkway NW

Boca Raton, FL 33487

  SBA Senior Finance II LLC is the sole member SBA Land, LLC   Delaware  

5900 Broken Sound

Parkway NW

Boca Raton, FL 33487

  SBA Towers II LLC is the sole member SBA DAS, LLC   Florida  

5900 Broken Sound

Parkway NW

Boca Raton, FL 33487

  SBA Senior Finance II LLC is the sole member Central America Equityholder, LLC
  Florida  

5900 Broken Sound

Parkway NW

Boca Raton, FL 33487

  SBA Senior Finance II LLC is the sole member



--------------------------------------------------------------------------------

Subsidiary

 

Jurisdiction of

Incorporation

 

Chief Executive Office and

Principal Place of Business

 

Outstanding Stock

SBA Canada Holdings, Inc.   British Columbia  

468, rue Saint-Jean, bureau

100, Montreal (Quebec)

H2Y 2S1 Canada

  28,747,138 Common shares issued to SBA Senior Finance II LLC Brazil
Shareholder I, LLC   Florida  

5900 Broken Sound

Parkway NW

Boca Raton, FL 33487

  SBA Senior Finance II LLC is the sole member SBA Canada, ULC   Alberta  

468, rue Saint-Jean, bureau

100, Montreal (Quebec)

H2Y 2S1 Canada

  66,017,385 Common shares (100%) owned by SBA Canada Holdings, Inc Brazil
Shareholder II, LLC   Florida  

5900 Broken Sound

Parkway NW

Boca Raton, FL 33487

  Brazil Shareholder I, LLC is the sole member Guatemala Shareholder I, LLC  
Florida  

5900 Broken Sound

Parkway NW

Boca Raton, FL 33487

  Central America Equityholder, LLC is the sole member Guatemala Shareholder II,
LLC   Florida  

5900 Broken Sound

Parkway NW

Boca Raton, FL 33487

  Guatemala Shareholder I, LLC is the sole member SBA Torres Guatemala, Limitada
  Guatemala  

5 Avenida 16-62, Zona 10 Edificio Platina

Nivel 12, Oficina 1202 Guatemala City,

Guatemala

  Guatemala Shareholder I, LLC is the 99.9% member and SBA Torres Guatemala II,
LLC is the 0.1% member El Salvador Shareholder I, LLC   Florida  

5900 Broken Sound

Parkway NW

Boca Raton, FL 33487

  Central America Equityholder, LLC is the sole member El Salvador Shareholder
II, LLC   Florida  

5900 Broken Sound

Parkway NW

Boca Raton, FL 33487

  El Salvador Shareholder I, LLC is the sole member SBA Torres El Salvador, S.A.
De C.V.   El Salvador  

87 Av. Norte, No. 720,

Col. Escalón

San Salvador, El Salvador

  1,647,176 Shares are owned by El Salvador Shareholder I, LLC and 824 Shares
are owned El Salvador Shareholder II, LLC



--------------------------------------------------------------------------------

Subsidiary

 

Jurisdiction of

Incorporation

 

Chief Executive Office and

Principal Place of Business

 

Outstanding Stock

Nicaragua Shareholder I, LLC   Florida  

5900 Broken Sound

Parkway NW

Boca Raton, FL 33487

  Central America Equityholder, LLC is the sole member SBA Torres Nicaragua II,
LLC   Florida  

5900 Broken Sound

Parkway NW

Boca Raton, FL 33487

  Nicaragua Shareholder I, LLC is the sole member SBA Torres Nicaragua, S.A.  
Nicaragua  

Km 8 Carrereta Sur, Plaza

San Jose, Modulo #5

Managua, Nicaragua

  99 Common shares are owned by Nicaragua Shareholder I, LLC and 1 Common shares
is owned by Nicaragua Shareholder II, LLC Costa Rica Quotaholder, LLC   Florida
 

5900 Broken Sound

Parkway NW

Boca Raton, FL 33487

  Central America Equityholder, LLC is the sole member SBA Torres Costa Rica,
Limitada   Costa Rica  

Centro Comercial Country Plaza, 2 da Etapa, Locales I

y II, San Rafael de Escazu,

San Jose, Costa Rica, C.A.

  Costa Rica Quotaholder, LLC is the sole member Panama Shareholder, LLC  
Florida  

5900 Broken Sound

Parkway NW

Boca Raton, FL 33487

  Central America Equityholder, LLC is the sole member SBA Torres Panama
Holdings, S.A.   Panama  

Edificio Magna Corp. Mezanine, Oficina N. 2,

Calle 51 Este y Manuel

Maria de Icaza Ciudad de Panama, Panama

  100 shares (100%) owned by Panama Shareholder, LLC SBA Torres Brasil, Limitada
  Brazil  

Av. Nações Unidas nº

11.857, 7º Andar

Brooklin, SP, CEP 04578-908

  Brazil Shareholder I, LLC is the 99% owner and Brazil Shareholder II, LLC is
the 1% owner



--------------------------------------------------------------------------------

Subsidiary

 

Jurisdiction of

Incorporation

 

Chief Executive Office and

Principal Place of Business

 

Outstanding Stock

Rede Sul Participações S.A.   Brazil  

Av. Nações Unidas nº

11.857, 7º Andar

Brooklin, SP, CEP 04578-908

  SBA Torres Brasil, Limitada is the sole member Rede Sul de Telecomunicações
Ltda.   Brazil  

Av. Nações Unidas nº

11.857, 7º Andar

Brooklin, SP, CEP 04578-908

  Rede Sul Participações S.A. is the sole member



--------------------------------------------------------------------------------

SCHEDULE 4.15(b)

AGREEMENTS AFFECTING CAPITAL STOCK OF SUBSIDIARIES

Limited Liability Company Operating Agreement of Central America Equityholder,
LLC, dated as of December 22, 2010



--------------------------------------------------------------------------------

SCHEDULE 4.19

UCC FILING JURISDICTIONS

File UCC Financing Statements in the Florida Secured Transaction Registry with
respect to the following:

SBA Communications Corporation

SBA Network Services, LLC

SBA Puerto Rico, Inc.

SBA Senior Finance, LLC

SBA Senior Finance II LLC

SBA Site Management, LLC

SBA Telecommunications, LLC

SBA Towers, LLC

SBA Towers II LLC

SBA Towers III LLC

SBA DAS, LLC

File UCC Financing Statements with the Delaware Department of State with respect
to:

SBA Land, LLC



--------------------------------------------------------------------------------

SCHEDULE 7.2(d)

EXISTING INDEBTEDNESS

 

1. LC # H8Q8R1S6G for $10,000.00; beneficiary: Hayley Properties; issued on
10-9-09.



--------------------------------------------------------------------------------

SCHEDULE 7.2(f)

SELLER SUBORDINATION TERMS

The payment of any amounts in respect of this note is and shall be subordinated
and junior, in the manner hereinafter set forth, in right of payment to the
prior payment in full of all obligations of [Loan Party] with respect to present
and future indebtedness, including interest, expenses and indemnities whether
before or after the institution by or against [Loan Party] of proceedings under
Title 11 of the United States Code, for borrowed money, letters of credit and
interest rate protection products from banks, trust companies, finance
companies, insurance companies, pension plans, mutual funds, venture capital
firms and other private or public institutional lenders (“Senior Indebtedness”).
This note is hereby subordinated as a claim against [Loan Party] or any of its
assets, whether such claim is in the ordinary course of business or in the event
of any dissolution, liquidation, bankruptcy, receivership or reorganization of
[Loan Party] (together, a “Reorganization”), to the prior payment in full of the
Senior Indebtedness.

Unless and until all Senior Indebtedness has been paid in full, no payment of
principal or interest on this note shall be made; provided, however, that [Loan
Party] may pay principal of and interest on this note when and as due so long as
immediately after giving effect to such payment (a) the holders of Senior
Indebtedness or their representative have not furnished the holder of this note
with notice of an event of default that would permit holders of Senior
Indebtedness to accelerate the maturity thereof and (b) such event of default
has not been waived or cured. In the event of any Reorganization, all Senior
Indebtedness shall first be paid in full in cash before any payment is made on
account of this note, and the holder hereof authorizes the holders of Senior
Indebtedness to prove any claim on this note in a Reorganization to such extent,
and to take any other action necessary to effectuate the foregoing. If a payment
is made to the holder of this note in violation of the foregoing provisions,
such payment shall be held by such holder in trust for the benefit of the
holders of Senior Indebtedness.

So long as any Senior Indebtedness is outstanding and its maturity has not been
accelerated, the holder of this note will not exercise any remedies, including
acceleration or commencing or joining in any proceeding seeking to effect a
Reorganization; provided, however, that the holder of this note may exercise all
such remedies if (i) an event of default in payment of this note has occurred
and is continuing and (ii) either (A) the holders of Senior Indebtedness or
their representative have not furnished the holder of this note with notice of
an event of default that would permit holders of Senior Indebtedness to
accelerate the maturity thereof or (B) if such a notice has been furnished, such
event of default has not been waived or cured.

The holder of this note covenants to execute and deliver such further
instruments and to take such further action as [Loan Party] or any holder of
Senior Indebtedness may at any time reasonably request in order to carry out the
intent of the subordination provisions of this note. The holder of this note
acknowledges and agrees, by acceptance hereof, that the provisions of this
paragraph are for the benefit of the holders from time to time of Senior
Indebtedness and may be enforced by them against the holder of this note and
that the holders of Senior Indebtedness have relied upon and will continue to
rely upon the subordination provided for herein. The holder of this note hereby
waives notice or proof of reliance hereon.



--------------------------------------------------------------------------------

SCHEDULE 7.3(f)

EXISTING LIENS

UCC Filings

 

Debtor   Secured Party   Jurisdiction  

File Number

and Date

   Assets Encumbered

SBA Network

Services, Inc.

  Cummings Properties, LLC   Florida Secured Transaction Registry  

200406210428

on 2/23/04

   All office and other equipment, furniture, inventory, and other property,
whether existing or after acquired, of Debtor located at all premises leased by
secured party to Debtor, now or hereafter

SBA Network

Services, Inc.

  Greater Bay Bank, N.A.   Florida Secured Transaction Registry  

200706028749

on 7/13/2007

   The equipment described below and all equipment parts, accessories,
substitutions, additions, accessions and replacements thereto and thereof, now
or hereafter installed in, affixed to, or used in conjunction therewith and the
proceeds thereof, together with all installment payments, insurance proceeds,
other proceeds and payments due and to become due arising from or relating to
said equipment: 1-Centormail 140 with Moistener/Power Sealer, Extended Feeder
Deck, Dynamic Scale, Conveyor Stacker and Conveyor Stacker leg Sn# 10625527,
10625717, 106256435

SBA Network

Services, Inc.

  McGrath RentCorp and TRS-RenTelco   Florida Secured Transaction Registry  

200808893082

on 8/05/2008

   WIL/S331D 1046736 345065 Sitemaster

SBA Network

Services, Inc.

  CIT Technology Financing Services, Inc.   Florida Secured Transaction Registry
 

200809089376

on 9/04/2008

   3 Panasonic DP8060 S/N GGG55R00030, JGP50Q00113, 1GP50Q00051; 4 Lanier LD275
S/N L7975800182, L7975800182, L7975800186, 7975900016; 1 Lanier LD255 S/N
L7775700058; plus all other types of office equipment and products, computers,
security systems and other items of equipment now and hereafter leased to and/or
financed for Debtor/Lessee by Secured Party/Lessor, and including all
replacements, upgrades and substitutions hereafter occurring to all of the
foregoing equipment and all now existing and future attachments, parts,
accessories and add-ons for all of the foregoing items and types of equipment,
and all proceeds and products thereof.



--------------------------------------------------------------------------------

SBA Network

Services, Inc.

  GELCO Corporation dba GE Fleet Services   Florida Secured Transaction Registry
 

201002297360

on 4/06/10

   Quantity 1 year 2010 make Ford Model E-350 CHASSIS Type of Equipment OMAHA
STANDARD 108D54V Service Body LOG #8190918 GE Unit #18840 VIN#
1FDWW3HR0AEB18840, and including all additions, attachments, accessories and
accessories thereto, and any and all substitutions, replacements or exchange
therefore, and all insurance and/or other proceeds thereof by and between Lessee
and Lessor whether now owned or hereafter acquired.

SBA Network

Services, Inc.

  GELCO Corporation dba GE Fleet Services   Florida Secured Transaction Registry
 

201002866683

on 7/15/10

   Quantity 1 year 2011 Make Ford Model F550 CHASSIS Type of Equipment 9Ft
Gallon Dump Body with Knapheide Toolbox, pump and hoist log #8221237 GE Unit
#23468 VIN# 1FDUF5HT2BEA23468, and including all additions, attachments,
accessories and accessories thereto, and any and all substitutions, replacements
or exchange therefore, and all insurance and/or other proceeds thereof by and
between Lessee and Lessor whether now owned or hereafter acquired.

SBA Network

Services, Inc.

  GELCO Corporation dba GE Fleet Services   Florida Secured Transaction Registry
 

201003258660

on 9/23/10

   Quantity 3 year 2011 Make Ford Model F-350 CHASSIS Type of Equipment Omaha
Standard 105D54V service body Log#8282327 GE unit #59940 VIN# 1FD8W3HT7BEA59940,
Log #5283385 GE Unit #5994 VIN #1FD8X3HT0BEA5994, Log #823386 GE Unit #59955 VIN
#1FD8XHT2BEA59955, and including all additions, attachments, accessories and
accessories thereto, and any and all substitutions, replacements or exchange
therefore, and all insurance and/or other proceeds thereof by and between Lessee
and Lessor whether now owned or hereafter acquired.

SBA Network

Services, Inc.

  Wells Fargo Bank, N.A.   Florida Secured Transaction Registry  

201104149069

on 3/1/11

   1-Lanier Copier LD150 SP serial number V80005900390

SBA Network

Services, Inc.

  Wells Fargo Bank, N.A.   Florida Secured Transaction Registry  

201104149077

on 3/1/11

   1-Lanier Copier LD150SP s/n V8005900389



--------------------------------------------------------------------------------

SBA Network

Services, Inc.

  Wells Fargo Bank, N.A.   Florida Secured Transaction Registry  

201104149085

on 3/1/11

   1-Lanier Copier LD380SP serial number V7105800208

SBA Network

Services, Inc.

  Wells Fargo Bank, N.A.   Florida Secured Transaction Registry  

201104149093

on 3/1/11

   1-Lanier Copier LD360SP S/N V6905901595

SBA Network

Services, Inc.

  Wells Fargo Bank, N.A.   Florida Secured Transaction Registry  

20110414914X

on3/1/11

   1-Lanier Copier LD360SP S/N V6906000088 w/Finisher & Developer.

SBA Network

Services, Inc.

  Wells Fargo Bank, N.A.   Florida Secured Transaction Registry  

201104149166

on 3/1/11

   1-Lanier Copier LD050B S/N M5695500060 w/2x550-sheets paper feeder unit,
bridge unit and 1000-sheets finisher.

SBA Network

Services, Inc.

  Wells Fargo Bank, N.A.   Florida Secured Transaction Registry  

201104450680

on 4/20/11

   1-Lanier Copier LD520C S/N V2206000043

SBA Network

Services, Inc.

  Wells Fargo Bank, N.A.   Florida Secured Transaction Registry  

201104450699

on 4/20/11

   1-Lanier Copier LD520C S/N V2206000025

SBA Network

Services, Inc.

  Wells Fargo Bank, N.A.   Florida Secured Transaction Registry  

201104450702

on 4/20/11

   1-Lanier Copier LD528SP S/N V8205901535

SBA Network

Services, Inc.

  Wells Fargo Bank, N.A.   Florida Secured Transaction Registry  

201104450710

on 4/20/11

   1-Lanier Copier LD528SP S/N: V8206000679

SBA Network

Services, Inc.

  GELCO Corporation dba GE Fleet Services   Florida Secured Transaction Registry
 

201104629974

on 5/19/11

   Quantity 1 year 2011 Make Dodge Model RAM 3500 HD Type Equipment 9 FT Omaha
Standard 108D54V Service Body Log #8383824 GE Unit #71756 VIN #3D6WZ4CL6BG571756
and including all additions, attachments, accessories and accessories thereto,
and any and all substitutions, replacements or exchange therefore, and all
insurance and/or other proceeds thereof by and between Lessee and Lessor whether
now owned or hereafter acquired.



--------------------------------------------------------------------------------

SCHEDULE 7.5

SCHEDULED DISPOSITIONS

Dispositions of the following entities:

SBA Towers III LLC

SBA Infrastructure Holdings I, Inc.

SBA Infrastructure, LLC

Shared Towers PA, LLC

Collier Enterprises II LLC

TCG Acquisition LLC

SBA Steel LLC

SBA Towers USVI, Inc.

NTCH FL Acquisition 2010 LLC

Shared Towers Acquisition 2010 LLC

MCF Acquisition 2008 LLC

TBCom Properties Acquisition 2009, LLC

Wireless Network Management Acquisition 2010 LLC



--------------------------------------------------------------------------------

EXHIBIT A TO

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

 



--------------------------------------------------------------------------------

EXHIBIT B TO

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

FORM OF COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered to you pursuant to Section 6.2(b) of
the Second Amended and Restated Credit Agreement, dated as of February 7, 2014
(as amended, supplemented or modified from time to time, the “Credit
Agreement”), among SBA SENIOR FINANCE II LLC, a Florida limited liability
company (the “Borrower”), the several banks and other financial institutions or
entities from time to time parties thereto (the “Lenders”) and TORONTO DOMINION
(TEXAS), LLC, as Administrative Agent. Terms defined in the Credit Agreement and
not otherwise defined herein are used herein with the meanings so defined.

The undersigned, solely in the capacity set forth below and without assuming any
personal liability, hereby certifies to the Lenders as follows:

 

1. I am the duly elected, qualified and acting Chief Financial Officer of the
Borrower.

 

2. I have reviewed and am familiar with the contents of this Certificate.

 

3. I have reviewed the terms of the Credit Agreement and the Loan Documents and
have made, or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Parent and the Borrower during
the accounting periods covered by the financial statements attached hereto as
Attachment 1 (the “Financial Statements”). Such review did not disclose the
existence during or at the end of the accounting periods covered by the
Financial Statements, and I have no knowledge of the existence, as of the date
of this Certificate, of any condition or event which constitutes a Default or
Event of Default.

 

4. Attached hereto as Attachment 2 are the computations and other information
required by Section 6.2(b) of the Credit Agreement showing compliance with the
covenants set forth in Section 7.1, 7.2, 7.5, 7.6 and 7.7 of the Credit
Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I execute this Certificate this             day of
            ,             .

 

SBA SENIOR FINANCE II LLC By:       Name:   Title:

[Signature Page to the Compliance Certificate]

 



--------------------------------------------------------------------------------

Attachment 1

to Exhibit B

[Financial Statements]

 



--------------------------------------------------------------------------------

Attachment 2

to Exhibit B

The information described herein is as of                     , 20    , and
pertains to the period from                     , 20     to
                    , 20        .

[Set forth covenant calculations and other information required by
Section 6.2(b) of the Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT C TO

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

FORM OF CLOSING CERTIFICATE

Pursuant to Section 5.1(f) of the Second Amended and Restated Credit Agreement,
dated as of February 7, 2014 (as amended, the “Credit Agreement”; terms defined
therein being used herein as therein defined), among SBA SENIOR FINANCE II LLC,
a Florida limited liability company (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties thereto (the
“Lenders”) and TORONTO DOMINION (TEXAS) LLC, as Administrative Agent, and
others, the undersigned Senior Vice President and Chief Financial Officer of the
entities listed on Schedule 1 hereto (in each instance, a “Company” and
collectively, the “Companies”) hereby certifies, as of this 7th day of February,
2014, in his capacity as Senior Vice President and Chief Financial Officer of
each Company and not individually, as follows:

1. The representations and warranties of each Company set forth in each of the
Loan Documents to which it is a party or which are contained in any certificate
furnished by or on behalf of it pursuant to any of the Loan Documents to which
it is a party are true and correct in all material respects on and as of the
date hereof with the same effect as if made on the date hereof, except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties were true and correct in
all material respects as of such earlier date.

2. Thomas P. Hunt is the duly elected and qualified Secretary of each Company,
and the signature set forth for such officer on Annex 4 is such officer’s true
and genuine signature.

3. On behalf of the Borrower only, no Default or Event of Default has occurred
and is continuing as of the date hereof.

4. On behalf of the Borrower only, the conditions precedent set forth in
Section 5.1 of the Credit Agreement were satisfied as of the Second Amendment
and Restatement Effective Date.

The undersigned Secretary of each Company certifies as follows:

1. There are no voluntary, nor to my knowledge involuntary, liquidation or
dissolution proceedings pending or threatened against any Company, nor has any
other event occurred adversely affecting or threatening the continued corporate
existence of any Company.

2. Each Company is a corporation or limited liability company duly incorporated,
formed or organized, as applicable, validly existing and in good standing under
the laws of the jurisdiction of its organization.

3. Attached hereto as Annex 1 is a true and complete copy of resolutions duly
adopted by the Board of Directors or members, as applicable, of each Company on
the dates described therein; such resolutions have not in any way been amended,
modified, revoked or rescinded, have been in full force and effect since their
adoption to and including the date hereof and are now in full force and effect
and are the only corporate proceedings of each Company now in force relating to
or affecting the matters referred to therein.



--------------------------------------------------------------------------------

4. Attached hereto as Annex 2 is a true and complete copy of the By-Laws or
Operating Agreement of each Company as in effect on the date hereof.

5. Attached hereto as Annex 3 is a true and complete copy of the Certificate of
Incorporation or Formation or Articles of Organization of each Company as in
effect on the date hereof.

6. Attached hereto as Annex 4 is a true and complete list of the persons who are
now duly elected and qualified officers of each Company holding the offices
indicated next to their respective names, and the signatures appearing opposite
certain of their names are the true and genuine signatures of such officers, and
each of such officers is duly authorized to execute and deliver on behalf of
each Company each of the Loan Documents to which it is a party and any
certificate or other document to be delivered by it pursuant to the Loan
Documents to which it is a party.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth above.

 

        Name:     Name: Title:     Title:

[Signature Page to the Closing Certificate]



--------------------------------------------------------------------------------

Schedule 1

SBA COMMUNICATIONS CORPORATION

SBA NETWORK SERVICES, LLC (F/K/A SBA NETWORK SERVICES, INC.)

SBA PUERTO RICO, INC.

SBA SENIOR FINANCE II LLC

SBA SENIOR FINANCE, LLC (F/K/A SBA SENIOR FINANCE, INC.)

SBA SITE MANAGEMENT, LLC

SBA TELECOMMUNICATIONS, LLC (F/K/A SBA TELECOMMUNICATIONS, INC.)

SBA TOWERS II LLC

SBA TOWERS III LLC

SBA TOWERS, LLC (F/K/A SBA TOWERS, INC.)

SBA LAND, LLC (F/K/A TCO LAND LLC)

SBA DAS, LLC



--------------------------------------------------------------------------------

ANNEX 1

[Board Resolutions]



--------------------------------------------------------------------------------

ANNEX 2

[By-Laws]



--------------------------------------------------------------------------------

ANNEX 3

[Certificate of Incorporation]



--------------------------------------------------------------------------------

ANNEX 4

 

Name

 

Office

 

Signature

Thomas P. Hunt   Secretary, Executive Vice
President & General Counsel     Brendan T. Cavanagh   Executive Vice President &
Chief Financial Officer    



--------------------------------------------------------------------------------

EXHIBIT D TO

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

FORM OF

ASSIGNMENT AND ACCEPTANCE

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Second Amended and Restated Credit Agreement identified below (as
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1. Assignor:       2. Assignee:         [and is an Affiliate/Approved Fund of
[identify Lender]1]   3. Borrower(s):   SBA Senior Finance II LLC  

 

1  Select as applicable.



--------------------------------------------------------------------------------

4. Administrative Agent:    Toronto Dominion (Texas) LLC, as administrative
agent under the Credit Agreement 5. Credit Agreement:    The Second Amended and
Restated Credit Agreement dated as of February 7, 2014 among SBA Senior Finance
II LLC, the Lenders parties thereto, Toronto Dominion (Texas) LLC, as
Administrative Agent, and the other agents parties thereto (as amended,
supplemented, waived or otherwise modified from time to time) 6. Assigned
Interest:   

 

Facility Assigned2

   Aggregate Amount of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/Loans3      $         $           %      

 

 

    

 

 

    

 

 

     $         $           %      

 

 

    

 

 

    

 

 

     $         $           %      

 

 

    

 

 

    

 

 

 

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR   NAME OF ASSIGNOR By:       Name:   Title:

 

2  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment” and “Term Commitment”).

3  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.

 

2



--------------------------------------------------------------------------------

ASSIGNEE   NAME OF ASSIGNEE By:       Name:   Title:

 

3



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

TORONTO DOMINION (TEXAS) LLC, as

    Administrative Agent

 

By       Name:   Title:

[Consented to:]5

SBA SENIOR FINANCE II LLC

 

By       Name:   Title:

[NAME OF ANY OTHER RELEVANT PARTY]

 

By       Name:   Title:

 

4  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

5  To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Lender) is required by the terms of the Credit Agreement.

 

4



--------------------------------------------------------------------------------

ANNEX 1

Second Amended and Restated Credit Agreement, dated as of February 7, 2014 among
SBA Senior Finance II LLC, a Florida limited liability company, the several
banks and other financial institutions or entities from time to time parties
thereto and Toronto Dominion (Texas) LLC (as amended, supplemented, waived or
otherwise modified from time to time)

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Non-U.S. Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

6



--------------------------------------------------------------------------------

EXHIBIT E-1 TO

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

FORM OF LEGAL OPINION OF GREENBERG TRAURIG P.A.

[provided under separate cover]



--------------------------------------------------------------------------------

EXHIBIT E-2 TO

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

FORM OF LEGAL OPINION OF THOMAS P. HUNT, ESQ.

[provided under separate cover]



--------------------------------------------------------------------------------

EXHIBIT F-1 TO

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

FORM OF REVOLVING CREDIT NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$                        New York, New York                         ,
            

FOR VALUE RECEIVED, the undersigned, SBA Senior Finance II LLC, a Florida
limited liability company (the “Borrower”), hereby unconditionally promises to
pay to                      (the “Lender”) or its registered assigns at the
Payment Office specified in the Credit Agreement (as hereinafter defined) in
lawful money of the United States and in immediately available funds, the
principal amount of (a)                  DOLLARS ($            ), or, if less,
(b) the sum of the aggregate unpaid principal amount of all Revolving Credit
Loans made by the Lender (or assumed by the Borrower) to the Borrower pursuant
to Section 2.1(b) of the Credit Agreement. The Borrower further agrees to pay
interest in like money at such Payment Office on the unpaid principal amount
hereof from time to time outstanding at the rates and on the dates specified in
Section 2.10 of the Credit Agreement.

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of each Revolving Credit
Loan made pursuant to the Credit Agreement and the date and amount of each
payment or prepayment of principal thereof, each continuation thereof, each
conversion of all or a portion thereof to another Type and, in the case of
Eurodollar Loans, the length of each Interest Period with respect thereto. Each
such endorsement shall constitute prima facie evidence of the accuracy of the
information endorsed. The failure to make any such endorsement or any error in
any such endorsement shall not affect the obligations of the Borrower in respect
of any Revolving Credit Loan.

This Note (a) is one of the Notes referred to in the Second Amended and Restated
Credit Agreement dated as of February 7, 2014 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the several banks and other financial institutions or entities from
time to time parties thereto and Toronto Dominion (Texas) LLC, as Administrative
Agent, (b) is subject to the provisions of the Credit Agreement and (c) is
subject to optional and mandatory prepayment in whole or in part as provided in
the Credit Agreement. This Note is secured and guaranteed as provided in the
Loan Documents. Reference is hereby made to the Loan Documents for a description
of the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantees, the terms and conditions
upon which the security interests and each guarantee were granted and the rights
of the holder of this Note in respect thereof.



--------------------------------------------------------------------------------

Upon the occurrence of any one or more of the Events of Default, all principal
and all accrued interest then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable, all as provided in the Credit
Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

SBA SENIOR FINANCE II LLC By:       Name:   Title:



--------------------------------------------------------------------------------

Schedule A to Note

LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

 

Date

  

Amount of Base
Rate Loans

  

Amount
Converted to
Base Rate Loans

  

Amount of Principal
of Base Rate Loans
Repaid

  

Amount of Base
Rate Loans
Converted to
Eurodollar Loans

  

Unpaid Principal
Balance of Base
Rate Loans

  

Notation Made By

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 



--------------------------------------------------------------------------------

Schedule B to Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

Date

  

Amount of
Eurodollar Loans

  

Amount
Converted to
Eurodollar Loans

  

Interest Period
and Eurodollar
Rate with
Respect Thereto

  

Amount of
Principal of
Eurodollar Loans
Repaid

  

Amount of
Eurodollar Loans
Converted to
Base Rate Loans

  

Unpaid Principal
Balance of
Eurodollar Loans

  

Notation Made
By

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 



--------------------------------------------------------------------------------

EXHIBIT F-2 TO

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

FORM OF TERM NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$                        New York, New York                         ,
            

FOR VALUE RECEIVED, the undersigned, SBA Senior Finance II LLC, a Florida
limited liability company (the “Borrower”), hereby unconditionally promises to
pay to              (the “Lender”) or its registered assigns at the Payment
Office specified in the Credit Agreement (as hereinafter defined) in lawful
money of the United States and in immediately available funds, the principal
amount of (a)              DOLLARS ($            ), or, if less, (b) the sum of
the aggregate unpaid principal amount of all Term Loans made by the Lender (or
assumed by the Borrower) to the Borrower pursuant to Section 2.1(a) of the
Credit Agreement or pursuant to an Incremental Term Loan Amendment (as defined
in the Credit Agreement). The Borrower further agrees to pay interest in like
money at such Payment Office on the unpaid principal amount hereof from time to
time outstanding at the rates and on the dates specified in Section 2.10 of the
Credit Agreement or any Incremental Term Loan Amendment, as applicable.

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of each Term Loan made
pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof, each continuation thereof, each conversion of
all or a portion thereof to another Type and, in the case of Eurodollar Loans,
the length of each Interest Period with respect thereto. Each such endorsement
shall constitute prima facie evidence of the accuracy of the information
endorsed. The failure to make any such endorsement or any error in any such
endorsement shall not affect the obligations of the Borrower in respect of any
Term Loan.

This Note (a) is one of the Notes referred to in the Second Amended and Restated
Credit Agreement dated as of February 7, 2014 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the several banks and other financial institutions or entities from
time to time parties thereto and Toronto Dominion (Texas) LLC, as Administrative
Agent, (b) is subject to the provisions of the Credit Agreement and (c) is
subject to optional and mandatory prepayment in whole or in part as provided in
the Credit Agreement. This Note is secured and guaranteed as provided in the
Loan Documents. Reference is hereby made to the Loan Documents for a description
of the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantees, the terms and conditions
upon which the security interests and each guarantee were granted and the rights
of the holder of this Note in respect thereof.



--------------------------------------------------------------------------------

Upon the occurrence of any one or more of the Events of Default, all principal
and all accrued interest then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable, all as provided in the Credit
Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

SBA SENIOR FINANCE II LLC By:       Name:   Title:



--------------------------------------------------------------------------------

Schedule A to Note

LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

 

Date

  

Amount of Base Rate
Loans

  

Amount
Converted to
Base Rate Loans

  

Amount of Principal of
Base Rate Loans Repaid

  

Amount of Base Rate
Loans Converted to

Eurodollar Loans

  

Unpaid Principal Balance
of Base Rate Loans

  

Notation Made By

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 



--------------------------------------------------------------------------------

Schedule B to Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

  

Amount of
Eurodollar Loans

  

Amount Converted
to Eurodollar Loans

  

Interest Period and
Eurodollar Rate with
Respect Thereto

  

Amount of Principal of
Eurodollar Loans
Repaid

  

Amount of Eurodollar
Loans Converted to
Base Rate Loans

  

Unpaid Principal
Balance of Eurodollar
Loans

  

Notation
Made By

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 



--------------------------------------------------------------------------------

EXHIBIT G-1 TO

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

FORM OF EXEMPTION CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of February 7, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among SBA SENIOR FINANCE II LLC, a Florida limited
liability company (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”) and TORONTO DOMINION (TEXAS) LLC, as Administrative Agent, and the
other agents named therein. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

Pursuant to the provisions of Section 2.15(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

[NAME OF LENDER]

By:       Name:   Title:

Date:                 , 20__



--------------------------------------------------------------------------------

EXHIBIT G-2 TO

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

FORM OF EXEMPTION CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of February 7, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among SBA SENIOR FINANCE II LLC, a Florida limited
liability company (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”) and TORONTO DOMINION (TEXAS) LLC, as Administrative Agent, and the
other agents named therein. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

Pursuant to the provisions of Section 2.15(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

[NAME OF LENDER]

By:       Name:   Title:

Date:                 , 20__



--------------------------------------------------------------------------------

EXHIBIT G-3 TO

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

FORM OF EXEMPTION CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of February 7, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among SBA SENIOR FINANCE II LLC, a Florida limited
liability company (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”) and TORONTO DOMINION (TEXAS) LLC, as Administrative Agent, and the
other agents named therein. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

Pursuant to the provisions of Section 2.15(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

[NAME OF PARTICIPANT]

By:       Name:   Title:

Date:                 , 20__



--------------------------------------------------------------------------------

EXHIBIT G-4 TO

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

FORM OF EXEMPTION CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of February 7, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among SBA SENIOR FINANCE II LLC, a Florida limited
liability company (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”) and TORONTO DOMINION (TEXAS) LLC, as Administrative Agent, and the
other agents named therein. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

Pursuant to the provisions of Section 2.15(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

[NAME OF PARTICIPANT]

By:       Name:   Title:

Date:                 , 20__



--------------------------------------------------------------------------------

EXHIBIT H TO

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

FORM OF LENDER ADDENDUM

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of February 7, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among SBA Senior Finance II LLC, the Lenders
parties thereto and Toronto Dominion (Texas) LLC, as Administrative Agent, and
others. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

Upon execution and delivery of this Lender Addendum by the parties hereto as
provided in Section 10.17 of the Credit Agreement, the undersigned hereby
becomes a Lender thereunder having (i) the Revolving Credit Commitments and/or
(ii) the Term Commitments set forth in Schedule 1 hereto, effective as of the
Initial Amendment Date.

THIS LENDER ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

This Lender Addendum may be executed by one or more of the parties hereto on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page hereof by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.

IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum to be
duly executed and delivered by their proper and duly authorized officers as of
this             day of             , 20    .

 

Name of Lender By:     Name:   Title:  



--------------------------------------------------------------------------------

Schedule 1

COMMITMENTS AND NOTICE ADDRESS

 

1.

   Name of Lender:            Notice Address:                                 
Attention:            Telephone:            Facsimile:        

2.

   Revolving Credit Commitment:      

3.

   Term Commitment:      



--------------------------------------------------------------------------------

EXHIBIT I TO

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

FORM OF LETTER OF CREDIT REQUEST

To: The Toronto-Dominion Bank, New York Branch

[                     ]

[                     ]

[Date]

Copy to: Toronto Dominion (Texas) LLC,

as Administrative Agent

31 West 52nd Street

New York, NY 10019-6101

Attention: Manager, Agency Services

Fax: 416-307-3826

Ladies and Gentlemen:

This notice shall constitute an Application for a Letter of Credit pursuant to
Section 3.2 of the Second Amended and Restated Credit Agreement dated as of
February 7, 2014 (as amended, modified or supplemented from time to time, the
“Credit Agreement”) among SBA Senior Finance II LLC, the banks and other
financial institutions from time to time party thereto and Toronto Dominion
(Texas) LLC, as Administrative Agent. Capitalized terms defined in the Credit
Agreement and not otherwise defined herein have, as used herein, the respective
meanings provided for therein.

The undersigned hereby requests that the Issuing Lender issue a [standby]
[trade] Letter of Credit on [            1            ] in the aggregate amount
of [            2            ].

The beneficiary of the requested [standby] [trade] Letter of Credit will be
[            3            ], and such [standby] [trade] Letter of Credit will be
in support of [            4            ]and will have a stated termination date
of [            5            ].

We certify that the following statements are true and correct on the date
hereof, and will be true and correct on the date of the date of issuance:

 

(1) Each of the representations and warranties made in or pursuant to the Credit
Agreement is true and correct in all material respects on and as of the date
hereof as if made on and as of the date hereof, except for representations and
warranties expressly stated to relate to a specific earlier date, in which case
such representations and warranties are true and correct in all material
respects as of such earlier date.

 

(2) No Default or Event of Default has occurred and is continuing on the date
hereof, or immediately after giving effect to the issuance of the Letter of
Credit as requested hereby.

 

(3) No event or circumstance having a Material Adverse Effect has occurred since
the Initial Amendment Date (except as is no longer continuing).



--------------------------------------------------------------------------------

(4) As of the date of issuance, after giving effect to the issuance of such
Letter of Credit requested hereby, the L/C Obligations shall not exceed the
limits as specified in Section 3.1 of the Credit Agreement.

The Borrower agrees that, if prior to the date of issuance any of the foregoing
certifications shall cease to be true and correct, the Borrower shall forthwith
notify the Administrative Agent and the Issuing Lender thereof in writing (any
such notice, a “Non-Compliance Notice”). Except to the extent, if any, that
prior to the date of issuance the Borrower shall deliver a Non-Compliance Notice
to the Administrative Agent and the Issuing Lender, each of the foregoing
certifications shall be deemed to be made additionally on the date of issuance
as if made on such date.

Copies of all required documentation with respect to the supported transaction
are attached hereto.

 

1. Insert proposed date of issuance, which must be a Business Day at least three

   Business Days after the date of the Application.

 

2. Insert initial amount and currency of the Letter of Credit.

 

3. Insert full name and address of the Beneficiary.

 

4. Insert brief description of obligation to be supported by the Letter of
Credit.

 

5. Insert date which cannot be later than the earlier of (x) the first
anniversary of the date of issuance and (y) the date which is five Business Days
prior to the Revolving Credit Termination Date.



--------------------------------------------------------------------------------

EXHIBIT J-1 TO

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

FORM OF BORROWING NOTICE

 

To: Toronto Dominion (Texas) LLC,

as Administrative Agent

31 West 52nd Street

New York, NY 10019-6101

Attention: Manager, Agency Services

Telecopy: 416-307-3826

Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of February 7, 2014 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among SBA Senior Finance II LLC, the
Lenders parties thereto and Toronto Dominion (Texas) LLC, as Administrative
Agent, and others. Terms defined in the Credit Agreement and not otherwise
defined herein are used herein with the meanings so defined.

The Borrower hereby gives notice to the Administrative Agent that Revolving
Credit Loans under the Revolving Credit Facility, and of the type and amount,
set forth below are requested to be made on the date indicated below:

REVOLVING CREDIT LOANS (the “Requested Borrowing”)

 

Type of Revolving

Credit Loans

  

Interest Period

  

Aggregate Amount

  

Date of Revolving Credit Loans

Base Rate Loans

   N/A            

 

  

 

        

Eurodollar Loans*

           

 

  

 

  

 

           

 

  

 

              

 

  

 

              

 

  

 

  

 

 

*  If more than one Interest Period is requested, the Borrower shall list
duration of each requested Interest Period and amount of requested Revolving
Credit Loans allocated to each Interest Period.



--------------------------------------------------------------------------------

The Borrower hereby requests that the proceeds of Revolving Credit Loans
described in this Borrowing Notice be made available to it pursuant to the most
recent “standing instructions” delivered to the Administrative Agent by the
Borrower.

The Borrower hereby certifies that all conditions contained in the Credit
Agreement to the making of any Revolving Credit Loan requested have been met or
satisfied in full.

 

    SBA SENIOR FINANCE II LLC     By:           Title: DATE:
                          

 

2



--------------------------------------------------------------------------------

EXHIBIT J-2 TO

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

FORM OF NOTICE OF BORROWING

Toronto Dominion (Texas) LLC,

as Administrative Agent

31 West 52nd Street

New York, NY 10019-6101

Attention: Manager, Agency Services

Telecopy: 416-307-3826

[            ], 2014

Ladies and Gentlemen:

The undersigned, SBA SENIOR FINANCE II LLC, a Florida limited liability company
(the “Borrower”), refers to the Second Amended and Restated Credit Agreement,
dated as of February 7, 2014, (the “Credit Agreement”) among the Borrower, the
banks, financial institutions and other investors from time to time party
thereto (the “Lenders”), TORONTO DOMINION (TEXAS) LLC, as Administrative Agent,
and the other parties thereto. Terms defined in the Credit Agreement and not
otherwise defined herein are used herein with the meanings so defined.

The Borrower hereby gives notice to the Administrative Agent pursuant to
Section 2.2(c) of the Credit Agreement that it hereby requests a borrowing
pursuant to the Credit Agreement and, in connection therewith, sets forth below
the terms on which such borrowing is requested to be made:

 

(A) Date of Borrowing [            ]

 

(B) Aggregate Principal amount of $[            ] Borrowing

 

(C) Class of Borrowing [Incremental Tranche B-1-A Term Loans][Incremental
Tranche B-1-B Term Loans]

 

(D) Type of Borrowing [Eurodollar Loan][ABR Loan]

 

(E) Interest Period (if any) [            ]1

 

1  For the Initial Interest Period relating to Incremental Tranche A-1-A Term
Loans, please refer to the definition of Interest Period in the Credit
Agreement.



--------------------------------------------------------------------------------

The undersigned hereby certifies that [(a)] subject to the provisions of Section
[5.2][5.3] of the Credit Agreement, [all representations and warranties made by
any Loan Party][the Specified Representations made by the Loan Parties]
contained in the Credit Agreement or in the other Loan Documents shall be true
and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of the
borrowing requested hereby (except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date), [and (b) no Default or Event of Default shall have occurred and be
continuing as of the date of the borrowing requested hereby nor, after giving
effect to the borrowing requested hereby, would such a Default or Event of
Default occur].2

If any borrowing of Eurodollar Loans are not made as a result of a withdrawn
Borrowing Notice, the Borrower shall comply with Section 2.16 of the Credit
Agreement.

 

2  Incremental Tranche B-1 Loans made on the Acquisition Incremental Tranche B-1
Funding Date not to contain bracketed language.



--------------------------------------------------------------------------------

The Borrower hereby requests that the proceeds of the Loans described in this
Borrowing Notice be made available to it pursuant to the most recent “standing
instructions” delivered to the Administrative Agent by the Borrower.

 

SBA SENIOR FINANCE II LLC By:       Name:   Title:

 



--------------------------------------------------------------------------------

EXHIBIT K TO

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

FORM OF

NEW LENDER SUPPLEMENT

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of February 7, 2014 (as amended, supplemented or modified from time to time, the
“Credit Agreement”), among SBA Senior Finance II LLC, a Florida limited
liability company (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties thereto (the “Lenders”) and
Toronto Dominion (Texas) LLC, as Administrative Agent. Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

The New Revolving Lender identified on Schedule l hereto (the “New Lender”), the
Administrative Agent and the Borrower agree as follows:

1. The New Lender hereby irrevocably makes a Revolving Credit Commitment to the
Borrower in the amount set forth on Schedule 1 hereto (the “New Revolving Credit
Commitment”) pursuant to Section 2.19(b) of the Credit Agreement. From and after
the Effective Date (as defined below), the New Lender will be a Lender under the
Credit Agreement with respect to the New Revolving Credit Commitment.

2. The Administrative Agent (a) makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto; and (b) makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Parent, Holdings, SBA Senior Finance or the Borrower, any of their respective
Subsidiaries or Affiliates or any other obligor or the performance or observance
by the Parent, Holdings, SBA Senior Finance or the Borrower, any of their
respective Subsidiaries or Affiliates or any other obligor of any of their
respective obligations under the Credit Agreement or any other Loan Document or
any other instrument or document furnished pursuant hereto or thereto.

3. The New Lender (a) represents and warrants that it is legally authorized to
enter into this New Lender Supplement; (b) confirms that it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 4.1 of the Credit Agreement and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this New Lender Supplement;
(c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, the
other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; (d) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto as are delegated to the
Administrative Agent by the terms thereof,



--------------------------------------------------------------------------------

together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender, including, if it is
organized under the laws of a jurisdiction outside the United States, its
obligation pursuant to Section 2.15 of the Credit Agreement.

4. The effective date of this New Lender Supplement shall be the Effective Date
of the New Revolving Credit Commitment described in Schedule 1 hereto (the
“Effective Date”). Following the execution of this New Lender Supplement by each
of the New Lender and the Borrower, it will be delivered to the Administrative
Agent for acceptance and recording by it pursuant to the Credit Agreement,
effective as of the Effective Date (which shall not, unless otherwise agreed to
by the Administrative Agent, be earlier than five Business Days after the date
of such acceptance and recording by the Administrative Agent).

5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the New Revolving
Credit Commitment (including payments of principal, interest, fees and other
amounts) to the New Lender for amounts which have accrued on and subsequent to
the Effective Date.

6. From and after the Effective Date, the New Lender shall be a party to the
Credit Agreement and, to the extent provided in this New Lender Supplement, have
the rights and obligations of a Lender thereunder and shall be bound by the
provisions thereof.

7. This New Lender Supplement shall be governed by and construed in accordance
with the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this New Lender Supplement to
be executed as of the date first above written by their respective duly
authorized officers on Schedule 1 hereto.

 

 

2



--------------------------------------------------------------------------------

Schedule 1

to New Lender Supplement

 

Name of New Lender:     

Effective Date of New Revolving Credit Commitment:     

Principal Amount of New Revolving Credit Commitment:   $     

 

[NAME OF NEW LENDER]       SBA SENIOR FINANCE II LLC       By:       By:      
Name:     Name:   Title:     Title:

 

Accepted:

  

 

TORONTO DOMINION (TEXAS) LLC,

    as Administrative Agent

By:       Name:   Title:

 

THE TORONTO-DOMINION BANK, NEW YORK BRANCH,

as Issuing Lender

By:       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT L TO

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

FORM OF

REVOLVING CREDIT COMMITMENT INCREASE SUPPLEMENT

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of February 7, 2014 (as amended, supplemented or modified from time to time, the
“Credit Agreement”), among SBA Senior Finance II LLC, a Florida limited
liability company (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties thereto (the “Lenders”) and
Toronto Dominion (Texas) LLC, as Administrative Agent. Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

The Increasing Lender identified on Schedule l hereto (the “Increasing Lender”),
the Administrative Agent and the Borrower agree as follows:

1. The Increasing Lender hereby irrevocably increases its Revolving Credit
Commitment(s) to the Borrower by the amount set forth on Schedule 1 hereto (the
“Increased Revolving Credit Commitment”) pursuant to Section 2.19(c) of the
Credit Agreement. From and after the Effective Date (as defined below), the
Increasing Lender will be a Lender under the Credit Agreement with respect to
the Increased Revolving Credit Commitment as well as its existing Revolving
Credit Commitment(s) under the Credit Agreement.

2. The Administrative Agent (a) makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto; and (b) makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Parent, Holdings, SBA Senior Finance or the Borrower, any of their respective
Subsidiaries or Affiliates or any other obligor or the performance or observance
by the Parent, Holdings, SBA Senior Finance or the Borrower, any of their
respective Subsidiaries or Affiliates or any other obligor of any of their
respective obligations under the Credit Agreement or any other Loan Document or
any other instrument or document furnished pursuant hereto or thereto.

3. The Increasing Lender (a) represents and warrants that it is legally
authorized to enter into this Revolving Credit Commitment Increase Supplement;
(b) confirms that it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section 4.1
of the Credit Agreement and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Revolving Credit Commitment Increase Supplement; (c) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; (d) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf



--------------------------------------------------------------------------------

and to exercise such powers and discretion under the Credit Agreement, the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender, including, if it is
organized under the laws of a jurisdiction outside the United States, its
obligation pursuant to Section 2.15 of the Credit Agreement.

4. The effective date of this Revolving Credit Commitment Increase Supplement
shall be the Effective Date of the Increased Revolving Credit Commitment
described in Schedule 1 hereto (the “Effective Date”). Following the execution
of this Revolving Credit Commitment Increase Supplement by each of the
Increasing Lender and the Borrower, it will be delivered to the Administrative
Agent for acceptance and recording by it pursuant to the Credit Agreement,
effective as of the Effective Date (which shall not, unless otherwise agreed to
by the Administrative Agent, be earlier than five Business Days after the date
of such acceptance and recording by the Administrative Agent).

5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Increased
Revolving Credit Commitment (including payments of principal, interest, fees and
other amounts) to the Increasing Lender for amounts which have accrued on and
subsequent to the Effective Date.

6. From and after the Effective Date, the Increasing Lender shall be a party to
the Credit Agreement and, to the extent provided in this Revolving Credit
Commitment Increase Supplement, have the rights and obligations of a Lender
thereunder and shall be bound by the provisions thereof.

7. This Revolving Credit Commitment Increase Supplement shall be governed by and
construed in accordance with the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Revolving Credit
Commitment Increase Supplement to be executed as of the date first above written
by their respective duly authorized officers on Schedule 1 hereto.

 

 

2



--------------------------------------------------------------------------------

Schedule 1

to Revolving Credit Commitment Increase Supplement

 

Name of Increasing Lender:     

Effective Date of Increased Revolving Credit Commitment:     

 

 

Principal

Amount of

Increased Revolving Credit Commitment:

  

Total Amount of Revolving Credit

Commitment(s)

of Increasing Lender

(including Increased Revolving Credit Commitment):

$                                                
$                                            

 

[NAME OF INCREASING LENDER]       SBA SENIOR FINANCE II LLC By:       By:      
Name:     Name:   Title:     Title:

Accepted:

 

TORONTO DOMINION (TEXAS) LLC,

    as Administrative Agent

By:       Name:   Title:

 

THE TORONTO-DOMINION BANK, NEW YORK BRANCH,

as Issuing Lender

By:       Name:   Title: